


Exhibit 10.74

 

GLOBAL TELECOMMUNICATIONS
SERVICES AGREEMENT

 

by and between

 

WORLDSPAN SERVICES LIMITED

 

and

 

SOCIETE INTERNATIONALE DE
TELECOMMUNICATIONS AERONAUTIQUES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 – DEFINITIONS

 

 

 

 

1.1

Definitions.

 

 

1.2

Other Definitional Provisions.

 

 

 

 

ARTICLE 2 – PROVISION OF SERVICES

 

 

 

 

 

2.1

Agreement to Provide.

 

 

2.2

Implementation.

 

 

2.3

Preferred Provider Commitment.

 

 

2.4

Orders for and Changes to the Services.

 

 

2.5

Compatibility of WSL Equipment.

 

 

2.6

Redesigns and Modifications to the Network.

 

 

2.7

Training and Documentation.

 

 

2.8

Access Providers.

 

 

2.9

Ongoing Cooperation/Performance Review Board.

 

 

2.10

[Intentionally Left Blank]

 

 

2.11

Operations and Procedures Document and SITA Asset Management Database.

 

 

2.12

Network/Service Management and Service Reports.

 

 

2.13

Optimization.

 

 

2.14

Contingency and Recovery.

 

 

2.15

Prevention of Unauthorized Use.

 

 

 

 

ARTICLE 3 – SITA STAFFING

 

 

 

 

 

3.1

Adequate Personnel.

 

 

3.2

Key SITA Personnel.

 

 

3.3

SITA Project Manager and Account Manager.

 

 

 

 

ARTICLE 4 – ADDITIONAL SERVICES

 

 

 

 

 

4.1

Additional Services.

 

 

4.2

Obligations with Respect to Additional Services.

 

 

4.3

Discontinued Services.

 

 

4.4

Service Upgrades.

 

 

4.5

Amendments to Service Levels/Performance Specifications.

 

 

 

 

ARTICLE 5 – CHARGES AND PAYMENTS

 

 

 

 

 

5.1

Charges.

 

 

5.2

Mid-Term Review.

 

 

5.3

Credits for Delays and Interruptions.

 

 

5.4

Invoices.

 

 

5.5

Billing Reviews and Audits.

 

 

5.6

Taxes.

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 – CERTAIN RIGHTS AND OBLIGATIONS OF SITA AND WSL

 

 

 

 

 

6.1

Third Party Warranties.

 

 

6.2

Obligation to Maintain Insurance

 

 

6.3

Lien Claims.

 

 

6.4

Access and Security.

 

 

6.5

Notification of Pending or Threatened Non-Performance.

 

 

6.6

SITA Equipment.

 

 

6.7

Content of Messages.

 

 

 

 

ARTICLE 7 – CONFIDENTIAL INFORMATION

 

 

 

 

 

7.1

Definition of Confidential Information.

 

 

7.2

Use and Protection of Confidential Information.

 

 

7.3

Disclosure of Confidential Information to Employees and Others.

 

 

7.4

Return or Destruction of Confidential Information.

 

 

7.5

Waivers.

 

 

7.6

Required Disclosure.

 

 

7.7

Remedies.

 

 

 

 

ARTICLE 8: REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

8.1

Compliance with Laws.

 

 

8.2

Regulation.

 

 

8.3

Nature of Services.

 

 

8.4

Good Faith Performance.

 

 

8.5

Regulatory Reports.

 

 

8.6

Non-Interference and Other Matters

 

 

8.7

Authority and Good Standing.

 

 

8.8

No Conflict.

 

 

8.9

Valid, Binding and Enforceable.

 

 

8.10

Computer Viruses and Interconnectivity.

 

 

8.11

Quiet Enjoyment.

 

 

8.12

Date Compliance

 

 

8.13

[**]

 

 

8.14

Exclusive Warranties.

 

 

 

 

ARTICLE 9 – INTELLECTUAL PROPERTY RIGHTS AND INDEMNIFICATION; SOFTWARE LICENSE

 

 

 

 

 

9.1

Software and Data.

 

 

9.2

License.

 

 

9.3

Indemnification; Defense.

 

 

9.4

Notices.

 

 

9.5

Enjoined Use.

 

 

 

 

ARTICLE 10 – LIMITATION OF LIABILITY; THIRD PARTY CLAIMS

 

 

 

 

 

10.1

Indemnification of Third Party Claims.

 

 

10.2

LIMITATION OF LIABILITY AND LIMITED WARRANTY.

 

 

10.3

Liability Under Third Party Arrangements.

 

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11 – FORCE MAJEURE

 

 

 

 

 

11.1

Force Majeure Conditions and Effect.

 

 

11.2

Duty to Mitigate.

 

 

11.3

Performance Times.

 

 

11.4

Substitute Services.

 

 

11.5

Impact of Suspension or Termination of Affected Service Components

 

 

11.6

Other Remedies.

 

 

 

 

ARTICLE 12 – INDEPENDENT CONTRACTOR

 

 

 

 

ARTICLE 13 – TERM; TRANSITION OF SERVICES

 

 

 

 

 

13.1

Term of Agreement.

 

 

13.2

Transitional Support.

 

 

13.3

Hiring of Personnel.

 

 

13.4

Removal of Property.

 

 

 

 

ARTICLE 14 – TERMINATION AND REMEDIES

 

 

 

 

 

14.1

Termination by WSL.

 

 

14.2

Termination by SITA.

 

 

14.3

Partial Discontinuance.

 

 

14.4

Performance Pending Outcome of Disputes.

 

 

 

 

ARTICLE 15 – MISCELLANEOUS

 

 

 

 

 

15.1

Advertising or Publicity.

 

 

15.2

Successors and Assigns.

 

 

15.3

Assignment.

 

 

15.4

Subcontracting.

 

 

15.5

Notices.

 

 

15.6

Governing Law.

 

 

15.7

Construction.

 

 

15.8

Dispute Resolution.

 

 

15.9

Arbitration.

 

 

15.10

Modification, Amendment, Supplement or Waiver.

 

 

15.11

Labor Harmony Obligation.

 

 

15.12

Entirety of Agreement.

 

 

15.13

Severability.

 

 

15.14

Attachments

 

 

15.15

Headings of No Force or Effect.

 

 

15.16

Survival.

 

 

15.17

Counterparts.

 

 

15.18

Further Assurances.

 

 

15.19

Tariffs.

 

 

iii

--------------------------------------------------------------------------------


 

GLOBAL TELECOMMUNICATIONS
SERVICES AGREEMENT

 

This GLOBAL TELECOMMUNICATIONS SERVICES AGREEMENT is effective as of the     day
of                     , 2004, by and between, SOCIETE INTERNATIONALE DE
TELECOMMUNICATIONS AERONAUTIQUES, a Belgian cooperative with registered offices
at 14, avenue Henri Matisse, 1140 Brussels, Belgium and registered with the
Registry of Companies of Brussels under the number B 217.548, and WORLDSPAN
SERVICES LIMITED, an English limited liability company having registered offices
at Axis House, 242 Bath Road, Hayes, Middlesex UB3 5AY.

 

W I T N E S S E T H :

 

WHEREAS, WORLDSPAN Services Limited is an Affiliate of WORLDSPAN, L.P., a member
of Societe Internationale de Telecommunications Aeronautiques by virtue of the
Tel ½ Agreement, and presently takes telecommunications service from SITA for
use by its end-user population (generally the employees, contractors and agents
of WORLDSPAN Services Limited, its Affiliates, and associated travel agents), as
well as by WSL’s business partners and other entities;

 

WHEREAS, WORLDSPAN Services Limited desires to expand WSL’s use of SITA for the
provision of domestic and international communications services designed to meet
WSL’s service level requirements (as specified herein) in a more cost-effective
manner, and, whereas, SITA desires to provide such communications services to
WSL, as more particularly described herein; and

 

WHEREAS, the purpose of this Agreement is to set out the terms and conditions
applicable to the supply by SITA to WSL of WSL’s requirements for
telecommunications services, as more particularly described herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE 1 – DEFINITIONS

 


1.1          DEFINITIONS.

 

Whenever used in this Agreement, the capitalized words and phrases listed below
shall have the meanings given below.  Capitalized terms not otherwise defined in
this Section 1.1 (Definitions) shall have the meanings ascribed to them
elsewhere in the Articles of this Agreement or in the Attachments to this
Agreement.

 

“Access Line” means the telecommunications capacity or facility that links an
Installation Site to the SITA Backbone Network and provides the Installation
Site with access to the SITA Backbone Network.  “Access Lines” shall include any
associated equipment that is owned by the Access Provider that is supplying the
Access Lines to link an Installation Site.  Access Lines may include
international private line circuits (“IPLCs”) used to link an Installation Site
to the SITA Backbone Network, where SITA does not operate the SITA Backbone
Network within a particular country.

 

“Access Provider” means either SITA or a telecommunications services provider
(e.g., a PTO) from which either SITA or WSL obtains Access Lines for use in
connection with or as part of the Services.

 

“Additional Service” means a service that (a) supplements any Service or Service
Component (respectively, a “Then-Current Service” and a “Then-Current Service
Component”), (b) substitutes for any Then-Current Service or Then-Current
Service Component, or (c) is a non-standard service WSL requests SITA to
provide.  “Additional Service” includes all material revisions, enhancements,
modifications, or improvements to a Then-Current Service or Then-Current Service
Component other than a Service Upgrade.

 

“Affiliate” of a Party means any entity that is directly or indirectly
controlling, controlled by, or under common control with such Party, and the
directors, officers, employees and agents of all of them, when acting in their
corporate capacities.  For purposes of this definition, “control” means (a) the
ownership of at least 50 percent of the equity or beneficial interests of an
entity, or (b) the right to appoint or ability to elect a majority of the board
of directors or other governing body of such entity.  “Affiliate” shall also
include any other entities that the Parties agree in writing to treat as such.

 

“Agency Direct Program” shall have the meaning set forth in Section 2.1(g)
(Agreement to Provide).

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Global Telecommunications Services Agreement by and
between WORLDSPAN Services Limited and Societe Internationale de
Telecommunications Aeronautiques, dated as of the Effective Date, including all
Attachments hereto and other documents incorporated herein by reference.

 

“Assets” means SITA Equipment, the SITA Network, WSL or WLP owned or provided
equipment, and Services Software utilized in connection with the provision of
Services, including all associated intellectual property rights embodied therein
such as patents, copyrights and trade secrets.

 

“Attachment” means any Attachment referenced in and appended to this Agreement
and made a part hereof.  The Attachments as of the Effective Date are as
follows:

 

Attachment BI

 

Billing and Invoices

 

 

 

Attachment IP

 

Implementation/Migration Plan

 

 

 

Attachment KP

 

Key SITA Personnel

 

 

 

Attachment ND

 

Form of Non-Disclosure Agreement for Third Parties

 

 

 

Attachment PS

 

Professional Services Statement of Work for Worldspan Global IP Migration

 

 

 

Attachment RC

 

Charges

 

 

 

Attachment SD

 

Service Description and Network Standards

 

 

 

Attachment SLA

 

Service Levels/Performance Specifications

 

 

 

Attachment TA

 

WSL Top Nominated Accounts

 

 

 

Attachment TH

 

Travel Agency Normal Business Hours

 

 

 

Attachment WF

 

Worldspan Forecast

 

 

“Business Day” means any day listed on Attachment TH that is not a national
holiday at the affected location.

 

3

--------------------------------------------------------------------------------


 

“Changes” shall have the meaning set forth in Section 2.4(e) (Orders for and
Changes to the Services).

 

“Charges” means the rates and charges for Services set forth in Attachment RC,
as modified from time to time as permitted under or required by this Agreement.

 

“Committed Delivery Date” means the date set forth in Attachment IP or
Attachment SLA or, if no such date is set forth in either Attachment, the date
mutually agreed upon by WSL and SITA in accordance with Section 2.4(b) (Orders
for and Changes to the Services) for the installation of a Service Component at
a particular Installation Site.

 

“Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“Contract Year” means a 12-month period during the Term.  The first Contract
Year shall commence on the first day of the first month following the Effective
Date, and each subsequent Contract Year shall commence on a succeeding
anniversary thereof.

 

“Defaulting Party” shall have the meaning set forth in Section 14.4(b)
(Performance Pending Outcome of Disputes).

 

“Delay” means a delay in the implementation, completion, delivery, addition,
deletion, move, or modification of any Service or Service Component beyond the
Committed Delivery Date, provided that Delay shall not include time (a) to the
extent attributable to WSL’s actions or failures to act as required under this
Agreement, including denying SITA access to an Installation Site to the extent
that the time allowed for installation is extended under Section 6.4(c) (Access
and Security); (b) that is excused under Section 11.1 (Force Majeure Conditions
and Effect); or (c) to the extent attributable to an Access Provider through no
fault of SITA.

 

“Discontinued Service” shall have the meaning set forth in Section 4.3
(Discontinued Services).

 

“Documentation” means those materials in SITA’s possession (or reasonably
available to SITA but not to WSL) in hard copy or electronic form, as
applicable, that are necessary for, or useful in, WSL’s use of any Service or
Services Software and that are normally made available by SITA or through SITA
(where a service or software is obtained by SITA from a third party vendor) in
the ordinary course of its business to customers similar to or smaller than WSL
in terms of annual spend and name recognition.  Documentation includes reference
manuals and guides, operational and technical bulletins and reports,

 

4

--------------------------------------------------------------------------------


 

equipment location within Installation Sites, engineering designs/schematics of
the Installation Site configuration and of access to the SITA Backbone Network
as provided to WSL hereunder, and similar materials, but does not include the
Services Software.

 

“Due Date” shall have the meaning set forth in Section 5.4(d) (Invoices).

 

“Effective Date” means February 1, 2004.

 

“Executive Management” shall have the meaning set forth in Section 15.8 (Dispute
Resolution).

 

“Equant” shall have the meaning set forth in Section 15.4.

 

“Force Majeure Conditions” shall have the meaning set forth in Section 11.1(a)
(Force Majeure Conditions and Effect).

 

“Frame Relay Services” or “FRS” means the specific frame relay services to be
provided by SITA in conformance with the Specifications, including
Attachment SLA and Attachment SD, in support of WSL’s data traffic requirements.

 

“Help Desk” means the central point of support for all authorized WSL technical
personnel.

 

“Initial Implementation” shall have been the meaning set forth in Section 2.2(a)
(Implementation).

 

“Initial Term” shall have the meaning set forth in Section 13.1 (Term of
Agreement).

 

“Installation Site” means any location for which WSL orders one or more Service
Components and to which SITA provides a Service or Service Component.

 

“Intellectual Property” means copyright, trade mark, design, patent,
semi-conductor or circuit layout rights, trade or other proprietary right or
rights of registration and any other rights in intellectual property which are
recognized or protected under law.

 

“Interruption” means the period of time (measured in minutes) during which any
Service or Service Component fails to meet any applicable Service
Level/Performance Specification.  Interruptions shall exclude only the following
periods of time during which a Service or Service Component is not

 

5

--------------------------------------------------------------------------------


 

performing in accordance with the Service Levels/Performance Specifications: 
(a) scheduled maintenance of which WSL had been notified at least 48 hours in
advance, as consented to by WSL and which occurs outside of Normal Business
Hours; (b) Force Majeure Conditions”; (c) for purposes of NPA only,
interruptions attributable solely to an Access Provider through no fault of
SITA; (d) interruptions which are attributable to WSL.

 

“IP VPN” means those services provided by SITA utilizing Frame Relay access to
connect to SITA’s IP VPN service, as more fully described in the “IP VPN”
Service Description in Attachment SD.

 

“Key SITA Personnel” means those SITA personnel dedicated to the provision of
Services and identified by title in Section 3.2 (Key SITA Personnel) or
Attachment KP.

 

“Lien Claim” shall have the meaning set forth in Section 6.3(b) (Lien Claims).

 

“Managed DSL” shall mean that service whereby SITA procures and provides DSL
local connections into its’ Internet Protocol Service Node (“IPSN”) [termination
points (nodes), as more fully described in the “Managed DSL IPSN” Service
Description in Attachment SD.

 

“Managed ISP” shall mean any third party ISP services contracted by SITA for WSL
(usually for the use of Worldspan Owned Users) as more fully described in the
“Managed ISP” Service Description in Attachment SD.

 

“Management Point of Demarcation” (“MPD”) means the point on each end of the
Service from, but not including, the WSL data terminal equipment (e.g., router,
multiplexer) interface port, which point is used to define the parties’
respective responsibilities under the Agreement.  The SITA side of the MPD is
the point from which performance of the Service Component shall be measured and
SITA shall have end-to-end transport and associated provisioning, operations,
and network management responsibilities under this Agreement.  The SITA side of
the MPD may be Service-specific, but in all cases includes the Network
Termination Unit (NTU) and customer premises equipment (e.g., router), supplied
by SITA to WSL on the WSL Installation Site in connection with the Services, as
well as the Network over which the Services are provided.  The SITA side of the
MPD does not include WSL-owned or WSL-provided data terminating equipment (e.g.,
router, multiplexer, etc.) on the Installation Site, all of which are on the WSL
side of the MPD.

 

“Mandatory Service Upgrade” shall have the meaning set forth in Section 2.6
(Redesigns and Modifications to the Network).

 

6

--------------------------------------------------------------------------------


 

“Modifications” shall have the meaning set forth in Section 2.2(b)
(Implementation).

 

“Monopoly Provider” shall have the meaning set forth in Section 15.4(a)
(Subcontracting).

 

“Network” means the configuration of the SITA Backbone Network, Access Lines and
SITA Equipment used to provide the Services.

 

“Network Modification” shall have the meaning set forth in Section 2.6
(Redesigns and Modifications to the Network).

 

“Network Standards” means the “ANSI”, “CCITT”, “ISO” and generally accepted
airline interconnection standards applicable to the Services and the specific
standards identified on Attachment SD.

 

“New Services” shall have the meaning set forth in Section 2.4(a) (Orders for
and Changes to the Services).

 

“Normal Business Hours” at an Installation Site means the standard travel agency
business hours within the applicable country, as set forth in Attachment TH,
unless otherwise agreed by the Parties in writing on a location or Installation
Site specific basis.

 

“Optional Service Upgrade” means a Service Upgrade that WSL has the option of
taking advantage of or rejecting (i.e., that is not mandatory to all customers
of the Service).

 

“Order” shall have the meaning set forth in Section 2.4(a) (Orders for and
Changes to the Services), and includes Standard Orders and New Orders.  Orders
must be placed on a SITA Order Form, unless otherwise agreed by the Parties in
writing.

 

“Party” means either WORLDSPAN Services Limited or Societe Internationale de
Telecommunications Aeronautiques; “Parties” means both WORLDSPAN Services
Limited and Societe Internationale de Telecommunications Aeronautiques.

 

“Preferred Provider Commitment” shall have the meaning set forth in Section 2.3
(Preferred Provider Commitment).

 

“PTOs” means duly licensed or authorized public telecommunications operators
(whether state owned/controlled or privately owned/controlled).

 

7

--------------------------------------------------------------------------------


 

“Response Target” shall have the meaning set forth in Section 2.4(b) (Orders for
and Changes to the Services).

 

“Revised Committed Delivery Date” shall have the meaning set forth in Section
2.4(g).

 

“Security Requirements” means all reasonable WSL security requirements and
procedures disclosed to or known by SITA as may be amended from time to time,
including the security requirements and procedures set forth in this Agreement.

 

“Service” or “Services” means the communications services, for the transmission
of writing, signs, signals, pictures, sounds (excluding voice services except
where SITA is legally allowed to provide such services to its customers directly
and SITA accepts an Order for voice Services submitted by WSL), data and other
information of all kinds between the points of origin and reception of such
transmission, obtained by SITA and provided to WSL under this Agreement in
conformance with the Service Levels/Performance Specifications, including the
facilities and capacity supporting such communications services irrespective of
transmission media, protocols or technology and the management of Access
Providers.  As of the Effective Date, the Services specifically include Frame
Relay Service, X.25 Service, Managed DSL, Managed ISP, IP VPN, associated Access
Lines and all other Services described in Attachment SD.

 

“Service Component” means one or more elements in a communication path or
connection between SITA’s MPDs at each end of the communication path for a
Service at an Installation Site.

 

“Service Credit/SCU” shall have the meaning set forth in Section 5.3 (Credits
for Delays and Interruptions).

 

“Service Description” means the description of each Service set forth in
Attachment SD.

 

“Service Levels/Performance Specifications” means the performance requirements
set forth in Attachment SLA, which may be modified as agreed by the Parties
(a) to incorporate any generally available service guarantee or assurance
program that is offered by SITA to commercial customers and for which WSL would
qualify, (b) on an annual basis, to reflect improvements in performance of the
Services during the preceding 12-month period, or (c) as otherwise provided in
this Agreement.  The Parties’ representatives shall update Attachment SLA from
time to time, to add performance requirements and credits and remedies
associated therewith where a new service guarantee or assurance program
supplements the performance requirements set forth in Attachment SLA.

 

8

--------------------------------------------------------------------------------


 

“Service Upgrade” means any revision, improvement, enhancement, modification or
addition to a Service or Service Component (including increases in the
functionality or improvements in performance) that is developed by or for SITA
(or a SITA Agent) and is made available by SITA to a substantial number of its
commercial customers comparable to or smaller than WSL (or implemented by SITA
in the Network) without charge.

 

“Services Software” means software that is customarily provided by SITA as part
of its standard offering to facilitate its customers’ ability to read and
manipulate SITA’s invoices, but specifically does not include SITATEX Software
and/or enhancements thereof.

 

“Shortfall Amount” shall have the meaning set forth in Section 2.3(c) (Preferred
Provider Commitment).

 

“SITA” means Societe Internationale de Telecommunications Aeronautiques and
those Affiliates of SITA and SITA Agents providing any part of the Services or
Service Components.

 

“SITA Agent” means any contractor, subcontractor, supplier, materialman, laborer
or other third party that is not an Affiliate of SITA and with which SITA has
contracted to be involved in the provision of Services or Service Components but
does not include Access Providers.

 

“SITA Asset Management Database” means a database inventorying all SITA supplied
Assets located at an Installation Site that form part of the Services or that
are used in connection with the Services.

 

“SITA Backbone Network” means the configuration of communications capacity and
equipment owned or subcontracted and controlled, managed and maintained by SITA
(excluding Access Lines) through which SITA provides services to its customers,
including capacity and equipment provided by SITA Agents or Access Providers in
connection with the provision of Services.

 

“SITA Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“SITA Equipment” means SITA-provided equipment (including software) that is
located at an Installation Site or connected to Access Lines in order for WSL to
use a Service.

 

9

--------------------------------------------------------------------------------


 

“SITA Order Form” means a completed order form, in a format to be mutually
agreed upon by the Parties, issued by an authorized representative of WSL to
SITA with respect to the provision, deletion or relocation of a Service or
Service Component at a particular Installation Site pursuant to the terms of
this Agreement.

 

“SITA Personnel” means those personnel employed by SITA (including SITA Agents)
whose functions or job assignments directly relate in whole or in part to the
provision of Services.  SITA Personnel shall include Key SITA Personnel.

 

“SITA Services Personnel” shall have the meaning set forth in Section 3.1
(Adequate Personnel).

 

“Specification” means any specifically identified and measurable operational or
performance requirement for Services or Service Components imposed on SITA by
this Agreement, as modified from time to time as permitted or required under
this Agreement.  Specifications include the Service Levels/Performance
Specifications, Service Description and Network Standards.

 

“Taxes” shall have the meaning set forth in Section 5.6(a) (Taxes).

 

“Tel½ Contract” means the agreement between SITA and WORLDSPAN Services Limited,
entered into on August 5, 1992.

 

“Temporary Period of Suspension” shall have the meaning set forth in
Section 11.4 (Substitute Services).

 

“Term” means the term of this Agreement, as set forth in Section 13.1 (Term of
Agreement).

 

“Transition Period A” shall have the meaning set forth in Section 13.2(b)
(Transitional Support).

 

“Transition Period B” shall have the meaning set forth in Section 13.2(c)
(Transitional Support).

 

“Worldspan Owned Users” shall mean users designated by Worldspan (through the
ordering process) as “Worldspan Owned Users” and, as a result, are to be served
under the terms of this Agreement by SITA and invoiced to Worldspan.

 

“WSL” means WORLDSPAN Services Limited and any WSL Affiliate that receives
Services under the Agreement.

 

10

--------------------------------------------------------------------------------


 

“WSL Confidential Information” shall have the meaning set forth in Section 7.1
(Definition of Confidential Information).

 

“WSL Purchases” means the aggregate Charges paid by WSL to SITA for all Services
obtained by WSL (including for Worldspan Owned Users) for the applicable period,
provided, however, that if SITA invoices WSL Charges for Services obtained by
WSL during the applicable Contract Year or other applicable period after the end
of such Year or period, WSL Purchases shall be calculated after SITA has
received payment of such invoices.  WSL Purchases shall be calculated prior to
the application of any Service Credits/SCUs to which WSL or SITA is entitled
under this Agreement.  WSL Purchases shall not include Taxes.

 

“WSL Top Nominated Accounts” means those Worldspan Owned Users set forth in
Attachment TA, as modified from time to time by WSL, provided, however, that,
unless otherwise agreed by SITA, the number of WSL Top Nominated Accounts may
not exceed 20.

 

“15% Threshold” shall have the meaning set forth in Section 2.4(i) (Orders for
and Changes to the Services).

 

“$” means U.S. Dollars.

 

11

--------------------------------------------------------------------------------


 


1.2          OTHER DEFINITIONAL PROVISIONS.


 

The terms defined in the Articles of this Agreement, in the Attachments to this
Agreement or in the tariffs include the plural as well as the singular.  Unless
otherwise expressly stated, the words “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, Subsection or other subdivision.  “Article”,
“Section”, “Subsection” and “Attachment” references refer to articles, sections
and subsections of, and attachments to, this Agreement.  The words “include” and
“including” shall not be construed as terms of limitation.  Unless otherwise
expressly stated herein, the words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year, and the words
“writing” or “written” mean preserved or presented in retrievable or
reproducible form, whether electronic (except for voice mail) or hard copy.  The
word “or” shall mean “and/or” unless the context specifically requires
otherwise.  For drafting purposes, numbers between 1 and 5 are written as “one”,
“two”, “three”, “four”, and “five”.  Numbers higher than five are denoted by
their Arabic numeral (e.g., 6, 7, 8, 9, 10).  Any terms used in this Agreement
for which a definition is not expressly set forth herein shall have the
customary meaning attributed to such terms within the industry.

 


ARTICLE 2 — PROVISION OF SERVICES

 


2.1          AGREEMENT TO PROVIDE.

 

(a)           WSL has entered into this Agreement with SITA in order to
efficiently and cost-effectively provide communications and related Services to
WSL (and for the benefit of Worldspan Owned Users making use of the Services
through WSL) within, to and from certain geographic areas in which WSL and its
associated travel agencies and other customers operate.  SITA is prepared to
provide communications service in accordance with the terms of this Agreement. 
Accordingly, subject to the terms and conditions of this Agreement and in
consideration of the payments described in Article 5 (Charges and Payments),
SITA agrees to design, operate, manage, maintain, procure (where appropriate)
and provide the Services to WSL and Worldspan Owned Users in accordance with the
Specifications.  Except as set forth herein to the contrary, the terms and
conditions of this Agreement shall not apply to services that SITA provides to
WSL as of the Effective Date under other contracts, agreements or arrangements
already in existence between the Parties.  This Agreement supersedes and
replaces the following agreements upon the Effective Date of the present
Agreement:

 

12

--------------------------------------------------------------------------------


 

(i)            Agreement for Telecommunications Services between Worldspan, L.P.
and SITA s.c. with an effective date of 01 January 1999, as amended (known as
the “Asia PacAgreement”; and

 

(ii)           Global Telecommunications Services Agreement between Worldspan
Services Limited and SITA s.c. dated 8 May 2000, with an effective date of 01
June 2000, as amended(known as the “Pan EuroAgreement”).

 

(b)           Except as otherwise provided herein, specifically, SITA shall only
provide the Services in the countries/areas as specified in Attachment RC.

 

(c)           The Charges set forth in Attachment RC shall become effective on
the first day of the first month following the Effective Date, provided that
SITA may have up to the first day of the second monthly billing period following
the Effective Date or execution and delivery of any amendment which modifies
Attachment RC to implement such Charges in its billing systems if SITA credits
WSL on the invoice for such second monthly billing period an amount equal to the
difference between the Charges that WSL was billed for the Services and the
Charges that WSL should have been billed under this Agreement prior to
implementation of such Charges in SITA’s billing system.

 

(d)           The Services provided pursuant to this Agreement may be connected
by WSL to other services provided by SITA, or to any services provided by WSL
itself or by another vendor (“Interconnected Services”).  To facilitate such
connection, the Services shall comply throughout the Term with the Network
Standards.  WSL shall obtain SITA’s consent, which shall not unreasonably be
withheld or delayed, before directly connecting the Services with the
Interconnected Services (i.e., connection of the Service to the Interconnected
Services without routing through WSL customer premises equipment on the WSL side
of the MPD).  SITA shall grant such consent if the Interconnected Services meet
the appropriate technical criteria, unless such direct connection is prohibited
by regulation or law in the affected jurisdiction.

 

(e)           Subject to Section 2.3 (Preferred Provider Commitment), the fact
that a Service is provided or offered by SITA does not obligate WSL to purchase
it from SITA under this Agreement or any other agreement.  Nothing in this
Agreement creates any form of exclusive relationship between the Parties.

 

(f)            Under the terms of this Agreement, SITA may connect WSL (and upon
request by WSL, SITA may also connect Worldspan Owned Users) to the Network, and
allow WSL and such Worldspan Owned Users to use the Services hereunder for the
purpose of supporting their communication and business requirements.  In no
event shall WSL resell the Services to such entities or the general public;
provided, however, that this prohibition shall not be

 

13

--------------------------------------------------------------------------------


 

deemed to prevent WSL from providing access to, or use of, the Services by its
commercial customers as part of WSL’s provision of reservation-related services
to such customers subject in all cases to WSL’s compliance with all applicable
legislation and regulations. WORLDSPAN Services Limited shall remain SITA’s
customer of record for Services or Service Components provided to Worldspan
Owned Users. As such, WORLDSPAN Services Limited shall remain contractually,
legally and financially responsible and primarily liable hereunder for the
performance of all obligations, fulfillment of all terms and conditions, and
payment of any charges for Services rendered hereunder to WSL and any Worldspan
Owned Users.  WSL shall place all Orders for Services provided to Worldspan
Owned Users in accordance with the ordering processes set forth in the
Agreement.  SITA shall remain contractually, legally and financially responsible
and primarily liable hereunder to WSL for the performance of all obligations,
fulfillment of all terms and conditions and rendering of Services to Users as
such Services are provided to WSL hereunder, including, for example, in
determining WSL’s compliance with Section 2.3 (Preferred Provider Commitment),
and SITA’s compliance with the Service Levels/Performance Specifications.  In
short, Service Components provided to Worldspan Owned Users shall be treated as
Service Components provided to WSL.  To facilitate Worldspan Owned Users’
compliance with the terms and conditions set forth in this Agreement, SITA
acknowledges and agrees that WSL may provide a copy of the Agreement to
Worldspan Owned Users, except for Attachment RC, any other information relating
to pricing, and insurance and limitation of liability provisions, subject to
Section 7.3(a)(Disclosure of Confidential Information to Employees and Others).

 

(g)           The Parties hereby acknowledge that they are evaluating and
discussing the possible means of cooperation on an “Agency Direct Program”
whereby WSL could refer certain end-user travel agency communications customers
to SITA and SITA would contract with such travel agencies directly for the
provision of communications services.

 

(h)           Nothing contained in this Agreement shall require any Party to
take any action prohibited, or omit to take any action required, by any agency
or governmental authority of competent jurisdiction.

 


2.2          IMPLEMENTATION.

 

(a)           SITA shall install the Services, and any changes or modifications
thereto, in accordance with the terms and conditions of this Agreement.  The
Initial Implementation shall comply with and be defined by the schedule and
procedures set forth in the implementation and migration plans in Attachment IP,
at the Installation Sites set forth therein.  During Initial Implementation WSL
shall not be obligated to submit separate SITA Order Forms therefore, however,
WSL must provide SITA with a spreadsheet or other

 

14

--------------------------------------------------------------------------------


 

suitable documentation that includes information required by SITA to perform the
Services at each Installation Site which comprises the Initial Installation
provided that WSL rights to change such implementation as specified in Section
2.4(e) (Orders for and Changes to the Services) shall not be waived. 
Performance of the Services shall be undertaken by SITA in cooperation with WSL
and in such a manner as to minimize disruption to WSL during service
installation, operation, maintenance and disconnection.

 

(b)           SITA and WSL shall jointly manage WSL’s (and, at WSL’s request,
the Worldspan Owned Users’),transition to certain new services described herein
from the existing legacy telecommunications services currently provided by
SITA.  The implementation of Services and Service Components shall take place in
accordance with the schedule and procedures set forth in Attachment IP and/or
SITA Order Forms and shall be undertaken with minimal interruption in the
Service provided to WSL (or the Worldspan Owned Users).  WSL shall provide all
reasonably necessary support and provide, on a timely basis, all information
reasonably requested by SITA in respect of such implementation.

 

(c)           Throughout the Implementation, SITA shall provide WSL with a
dedicated project team in accordance with Section 3.3(c) (SITA Project Team)
until WSL is deemed to have accepted the Services as provided in Attachment IP
at the final Installation Site on Attachment IP.

 

(d)           During all stages of the implementation of the Services and
Service Components the Parties’ representatives shall meet every two weeks to
review the status of the implementation.  SITA shall at all times provide
adequate engineering and support to work with WSL’s representatives to
successfully implement Services at the Installation Sites within the schedule
set forth in Attachment IP and to work with WSL’s representatives in designing,
implementing and ordering new designs that will be implemented on the SITA
platform.  On a weekly basis, SITA shall supply WSL with reports measuring the
progress of the implementation against Attachment IP.  WSL may require more
frequent meetings or status reports if it reasonably believes that SITA may
either fail to meet the schedules set forth in Attachment IP or fail to provide
Services and Service Components in compliance with the Service
Levels/Performance Specifications, or both.

 

(e)           SITA’s implementation of the Services and all Orders and Service
Upgrades with respect thereto shall be performed (i) in conformity with
reasonable precautions designed to promote safety and prevent personal injury to
persons or property at each lnstallation Site, and (ii) in such a manner as will
not unreasonably delay, restrict, impose any task, cost or obligation (other
than those set forth in this Agreement), or interfere with the operation or use
of any Installation Site, except as may have been previously agreed.

 

15

--------------------------------------------------------------------------------


 

(f)            If SITA is notified by WSL that its acts or omissions to act will
place WSL in violation of any insurance policy, mortgage, lease or rules
governing activity at any Installation Site, SITA shall immediately correct or
remedy any such act or omission.  Such correction or remedy shall be at no
expense or liability to SITA to the extent that such acts or omissions
complained of are compliant with the terms of this Agreement and are not
otherwise wrongful.

 


2.3          PREFERRED PROVIDER COMMITMENT.

 

(a)           By the end of each Contract Year (commencing at the conclusion of
the first full Contract Year), WSL agrees that the total of amount of WSL
Purchases for Covered Services during such Contract Year will be at least [**]%
of WSL’s total communications payables (after application of all credits and
discounts, and excluding all Taxes, governmental charges or other charges passed
through by WSL’s providers) for Covered Services (as defined in Subsection (b)
below) the in the In-Scope Regions (as defined in Subsection (b) below (in the
aggregate) (collectively, the “Covered Payables”).

 

(b)           “Covered Services” shall include those types of Services covered
by Attachment RC – Charges, as may be updated from time to time by agreement of
the Parties, and to the extent such Services are provided in those countries or
other geographical areas designated under Attachment RC - Charges (the “In-Scope
Regions”) (e.g. IP-based Virtual Private Network Services; Managed Digital
Subscriber Line (DSL) Access and Managed Internet Service Provider (ISP)
Service; Managed Data Network (MDNS) Services including Airline Link Control
(ALC), Synchronous Data Link Control (SDLC) and X.25 and AX.25 Services; Frame
Relay and LAN Access Services, Intranet Connect Service, ISDN and PSTN Dial Back
Up Services and High Speed Data Service (HTDS) Services) as may be updated from
time to time by agreement of the Parties, or any Additional Service or New
Service purchased by WSL as a substitute for any of the foregoing.  For purposes
of determining whether WSL delivered [**]% of the Covered Payables to SITA,
Covered Services shall exclude the following:

 

(i.)       voice services, professional or consulting services, network
management services, equipment purchases or leases, or Internet security
services; or

 

(ii.)      any service that is a Covered Service eligible but is similar to, or
a reasonable substitute for, any Service or Service Component that is
discontinued or terminated by WSL pursuant to any section of this Agreement or
any applicable tariff that permits WSL to cancel, terminate or

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

discontinue such Service or Service Component for cause or without liability for
early termination charges.

 

(c)           Covered Payables include charges paid or payable by WSL for
Covered Services, whether provided by SITA or any of SITA’s competitors
including, but not limited to, long-distance suppliers, local exchange
suppliers, and PTO’s.  However, Covered Payables shall exclude the following:

 

(i.)       any amounts WSL must pay to other providers or carriers as the result
of a contractual commitment in existence on or before the Effective Date (as
specifically identified in Attachment RC - Charges for certain Services in
certain In-Scope Countries);

 

(ii.)      any amounts due or payable by WSL for communication related services
used to support any business activity other than WSL’s travel
reservation-related business;

 

(iii.)     any amounts due or payable for alternative or substitute services
used by WSL as a replacement or temporary substitute for any Service or Service
Component experiencing an Interruption or Outage or is unavailable to WSL due to
a Force Majeure Condition;

 

For the purpose of determining WSL’s compliance with the Preferred Provider
Commitment only, the following shall be counted as WSL Purchases:

 

(i.)       any amounts that would have been paid to WSL for Services or Service
Components but for a Force Majeure Condition;

 

(ii.)      any amounts that would have been paid to SITA for a Covered Service
but for SITA’s failure, refusal or inability to provide such Service or Service
Component on the terms and conditions specified in this Agreement for any reason
unless SITA’s failure, refusal or inability to provide any such Service or
Service Component results from the failure of WSL to perform any of its
obligation(s) hereunder; or

 

(iii.)     any amounts that would have been paid to SITA for a Covered Service
but for WSL’s temporary suspension of the Services in accordance with
Section 2.14(b)(viii) (Contingency and Recovery) or Section 11.4 (Substitute
Services) or WSL’s use of alternative service in accordance with Section 5.3
(Credits for Delays and Interruptions).

 

17

--------------------------------------------------------------------------------


 

(d)           If SITA wishes to verify WSL compliance with the Preferred
Provider Commitment, SITA may rely on the following steps as needed for
resolution of the matter: (i) first invoke the billing dispute resolution
procedure set forth in Section 5.5(b) (Audits and inspections); (ii) next invoke
the general dispute resolution procedure but not to the point of arbitration
(Section 15.8, Dispute Resolution); (iii) next seek an audit in accordance with
Subsection (e) below; and (iv) finally, invoke arbitration Section 15.9
(Arbitration). If it is determined that WSL has not met its Preferred Provider
Commitment for the previous Contract Year, SITA shall invoice WSL for the
difference between the amount of Covered Payables delivered to SITA and [**]% of
the total Covered Payables (the “Shortfall Amount”).  WSL agrees to pay SITA the
Shortfall Amount within 30 days of WSL’s receipt of the invoice containing the
Shortfall Amount.  To exercise this provision, SITA must submit a written notice
to WSL (at least 30 days in advance) requesting verification of WSL compliance
within 6 months following the end of the Contract Year that is the subject of
the verification.  SITA may not seek to verify WSL’s compliance with the
Preferred Provider Commitment more than once for any single Contract Year.

 

(e)           Preferred Provider Commitment Verification

 

(i)            Subject to WSL’s reasonable security requirements, SITA may only
employ the assistance of one of the following entities, Arthur Andersen, KPMG
International, Pricewaterhouse Coopers, Deloitte & Touche LLP or Ernst & Young
LLP, any successors thereto or, with WSL’s consent, which shall not be
unreasonably withheld, other auditors (“SITA’s agents”) to audit WSL’s invoices
related to the Covered Payables to assess WSL’s compliance with the Preferred
Provider Commitment pursuant to Section 2.3(e).  WSL shall provide SITA’s agents
access to all information in WSL’s possession relevant to calculating the
Covered Payables, subject to the confidentiality obligations imposed on WSL by
providers of the Covered Services.  SITA shall cause any SITA agent retained for
this purpose to execute a non-disclosure agreement in favor of WSL with
requirements at least as stringent as those contained in the form of agreement
set forth in Attachment ND or such other non-disclosure agreement as the Parties
agree.  Such audit or inspection shall take

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

place at a time and place agreed upon by the Parties, and shall commence no
later than 30 days after notice thereof to WSL.  SITA shall have no right to
audit WSL except through the services of a SITA agent.

 

(ii)           SITA shall provide WSL with reasonable advance notice of any
audit or inspection.  WSL shall cooperate fully in any SITA audit or inspection,
providing SITA’s agent reasonable access to:  (A) any and all WSL Personnel,
business premises to which Covered Services are provided and (B) WSL’s books,
records and other documents reasonably necessary to assess WSL’s compliance with
the Preferred Provider Commitment.  To the extent that the books, records, and
other documents described in the preceding sentence are located at business
premises or sites other than WSL’s facilities in its principal place of business
in the United States, WSL shall make arrangements to provide SITA’s agent with
those books, records and other documents in its principal place of business in
the United States or such other location as the parties mutually agree.  In the
event that a SITA agent determines that its audit cannot be successfully
conducted without access to the remote locations from which Covered Services are
being provided, WSL shall provide SITA’s agent full access to the remote
locations.  WSL may redact from its books, records and other documents provided
to SITA’s agent any information that reveals the identity or confidential
information of customers or other providers of WSL or WSL Confidential
Information that is not relevant to the purposes of the audit.

 

(iii)          Audits and inspections shall be at SITA’s expense, subject to
reimbursement by WSL for the actual costs of conducting the audit, not to exceed
$50,000, if an audit finds variances in WSL’s performance from the Preferred
Provider Commitment requirements hereof that results in payment of a Shortfall
amount by WSL.

 

(iv)          If any audit discloses a potential Shortfall Amount, the audit
results and recommendations shall be referred to the Parties’ Project Managers
for resolution.  If the Project Managers cannot, within 30 days of their

 

19

--------------------------------------------------------------------------------


 

receipt of such audit, resolve any dispute over the results of such audit and
agree upon appropriate action to be taken in light thereof, any unresolved
matters shall be escalated in accordance with Section 15.8 (Dispute Resolution)
and Section 15.9 (Arbitration) for prompt resolution.

 

(v)           At no additional charge to SITA, WSL shall:  (A) retain records
and supporting documentation sufficient to reasonably document the Covered
Payables for at least twelve months after termination or expiration of this
Agreement, and (B) upon notice from SITA, provide SITA and a SITA agent with
reasonable access to such records and documentation.

 


2.4           ORDERS FOR AND CHANGES TO THE SERVICES.

 

(a)           Subject to the requirements of this Agreement, WSL may at any time
add, delete or relocate Services or Service Components for which Charges are set
forth in this Agreement at Installation Sites, add Installation Sites or modify
(e.g., by increasing or decreasing bandwidth within levels for which there are
Charges set forth in Attachment RC) such Services or Service Components (each a
“Standard Order”) by sending SITA a complete and accurate SITA Order Form in
English electronically.  Subject to the provisions hereunder, a Standard Order
(and its corresponding SITA Order Form) shall be effective upon validation by
SITA.  No preprinted or standard terms of any such SITA Order Form (including
any references to individual circuit terms or commitments) shall be of any force
or effect nor shall any terms on the SITA Order Form supplement, supersede or
replace the terms of this Agreement.  With respect to orders for Services for
which Charges are not set forth in this Agreement, including non-standard orders
for Services (e.g., Services in a geographic location not listed on Attachment
RC) (“New Services”), WSL may submit a SITA Order Form to SITA for such New
Services (“New Order”).  WSL may submit non-standard orders for Services to its
SITA Account Manager.  SITA shall provide WSL with information regarding a
non-standard order for Services in accordance with Article 4 (Additional
Services), but in no event more than 10 Business Days after receipt of such New
Order.  The Parties shall mutually agree upon Installation Sites, Charges (which
shall reflect prices and discounts commensurate with the overall size of the
Parties’ relationship and the savings reflected in the Charges established in
this Agreement for the Services), and any other terms, descriptions and
information applicable to a New Order, and a New Order (and its corresponding
SITA Order Form) shall only be effective when mutually agreed upon and executed
by duly authorized representatives of both SITA and WSL.  Upon the execution of
a New Order, the New Services or New Service Components included in it shall be
considered

 

20

--------------------------------------------------------------------------------


 

Services for all purposes under this Agreement, including calculation of WSL
Purchases, and the provision of such New Services shall be governed by this
Agreement.  SITA hereby warrants that, as of the Effective Date, all Services
identified in this Agreement are available for purchase by WSL at the initial
Installation Sites and SITA is authorized to provide such Services in accordance
with applicable regulations and law, subject to availability, any exclusions or
exceptions under applicable regulations or law as identified in Attachment IP. 
Installation intervals shall begin on the Business Day following SITA’s
acknowledgement of receipt of an accurate and complete SITA Order Form from WSL
in accordance with Section 2.4(c).  Installation Intervals shall be in
accordance with time frames set out in Attachment IP or Attachment SLA, if
applicable, or otherwise in accordance with such time frames as mutually agreed
by the parties.

 

(b)           The installation interval for any Order shall be no longer than
the period specified in Attachment IP or Attachment SLA, as the case may be. 
Where no interval is specified in Attachment IP or Attachment SLA, SITA shall
provide WSL with its proposed installation date within five Business Days after
validation of the Order (“Response Target”).  In the event that SITA fails to
meet the Response Target Threshold, SITA shall grant WSL the Service
Credits/SCUs as specified in Attachment SLA.  WSL and SITA shall establish an
appropriate installation interval for the Service Component (i.e., the Committed
Delivery Date).  In the event that SITA fails to meet the Committed Delivery
Date (i.e., there is a Delay), and upon request by WSL, SITA shall install a
“Quick Start” connection (i.e. a dial solution) where available within five (5)
Business Days, at SITA’s expense.

 

(c)           SITA shall as soon as possible, but in no event more than five
Business Days after its receipt of an Order, either acknowledge receipt of an
accurate and complete SITA Order Form or inform WSL whether the Order is
inaccurate or incomplete.  If SITA so notifies WSL within such five Business Day
period, the installation interval shall commence when the deficiency is cured by
WSL and the revised Order is acknowledged by SITA.  If SITA fails to either
acknowledge receipt of an accurate and complete SITA Order Form or notify WSL
within such period that the Order is incomplete or inaccurate, the Order shall
be deemed accurate and complete as of the fifth Business Day following SITA’s
receipt of the Order.  An installation is complete when the newly-installed
Service Component is deemed to be accepted by WSL in accordance with
Attachment IP.

 

(d)           Orders must be submitted electronically by an authorized
representative of WSL and will normally be evidenced by a WSL CMF or pseudo CMF
or purchase order number, provided that these requirements shall be deemed
satisfied by the “on line” entry of an order into the appropriate SITA database
by an authorized representative of WSL.  WSL shall place all Orders for
Services, including those provided to Worldspan Owned Users, from a

 

21

--------------------------------------------------------------------------------


 

single WSL location, which location WSL shall designate to SITA, and which WSL
may change from time to time by written notice to SITA.  Once an Order is
submitted, SITA shall prepare the necessary documentation, distribute such
documentation to WSL and the SITA Personnel and vendor(s) responsible for
implementing the Order, execute Orders in accordance with the Specifications,
and update and maintain accurate records in all related administrative
databases.  If SITA receives an Order in its on line database that originates
from an electronic address of an authorized WSL representative, SITA may, for
purposes of this Section 2.4(d), rely on the Order as being placed by an
authorized representative of WSL without seeking further verification that the
Order was placed by the individual from whose electronic address it originated. 
SITA shall track the progress of Orders, verify Order correctness and
completion, and work with WSL to ensure billing accuracy.  SITA shall provide
pre-designated WSL contacts with regular status reports before, during and upon
Order fulfillment.  In addition, SITA shall provide WSL with bi-weekly Order
tracking reports, which will, at a minimum, contain the date that SITA received
the Order, the Committed Delivery Date, the status of the Order and date on
which the Services or Service Components set forth in the Order were installed
and accepted in accordance with Attachment IP, and will make available to WSL,
at no additional cost, an on line Order tracking database.

 

(e)           Subject to Subsection 2.4(g), WSL may modify any previously
accepted Order or the initial implementation of Services, cancel, suspend or
delay the implementation, deletion or relocation of any Service or Service
Component, or change Installation Sites (collectively, “Changes”) if its
business needs so require by providing SITA with written notice thereof as soon
as possible.  WSL shall provide SITA written notice of any Changes at least five
Business Days prior to the Committed Delivery Date.

 

(f)            Within 30 days following the Effective Date, SITA shall advise
WSL of the standard configuration of the Service (“Standard Requirements”)
necessary for WSL equipment to interface correctly with the Services, and shall
advise WSL in writing within a reasonable timeframe of any modifications to the
Standard Requirements.  Where the Services at an Installation Site are being
provided using a custom configuration, SITA shall, as far in advance of the
Committed Delivery Date as is reasonably possible, advise WSL in writing of the
custom configurations necessary for WSL equipment at an Installation Site to
interface correctly with the Services.  Notwithstanding the preceding, SITA
shall not be required to provide an on-site review of WSL equipment at each
Installation Site.

 

22

--------------------------------------------------------------------------------


 

(g)           Prior to the Committed Delivery Date and in conformance with
Attachment IP, WSL shall prepare the Installation Sites for the implementation
of such Services and provide space, equipment, power and outlets necessary to
utilize the Services in accordance with SITA’s reasonable requirements, which
will be provided to WSL in accordance with Section 2.4(e) above.

 

In any case in which WSL delays implementation of the Services as described in
this Section 2.4(g), the Parties shall agree upon a “Revised Committed Delivery
Date”, which date shall be as soon as reasonably possible after the event
triggering the delay, and which date shall thereafter be treated as the
Committed Delivery Date for the Service at the affected Installation Site.  The
requirements of this Section 2.4(g) shall apply to the implementation of
Services set forth in Attachment IP and to any Order placed by WSL.

 

(h)           SITA shall provide WSL written notice of any anticipated Delay
within five Business Days prior to the Committed Delivery Date or immediately if
the Committed Delivery Date is less than five Business Days thereafter(“SITA
Delay Notice”).  In the event that SITA fails to meet the Delay Threshold, SITA
shall grant WSL Service Credits/SCUs as specified in Attachment SLA.

 

(i)            SITA shall designate WSL as a major account.  As such, SITA shall
give the highest priority to all expedite Orders placed by WSL and shall use
good faith and best efforts to comply with WSL’s requests for expedited handling
of Orders in those countries where expedited processes are available.  During
the course of each calendar month, WSL is entitled to designate up to 15% of all
Orders placed with SITA as expedited Orders and shall receive expedited
fulfillment of such Orders at no additional charge (the “15% Threshold”).  In
the event WSL exceeds 15% Threshold, SITA shall be entitled to Service
Credits/SCUs as set forth in Attachment SLA.  As used in this Section 2.4(i) and
in Attachment SLA, expedited fulfillment of an Order means installation of and
acceptance by WSL of the Services or Service Components on such Order within
seventy-five percent of the standard lead time to connect set forth in
Attachment SLA.

 

(j)            SITA shall use all reasonable efforts to comply with WSL’s
requests for the performance of implementation work outside of Normal Business
Hours, and shall impose no additional SITA charges, however denominated, for
such implementation work, whether such work is requested by WSL or required by
SITA in order to meet Committed Delivery Dates, provided, however, that where
WSL has requested implementation work outside of Normal Business Hours and such
work is not part of the Implementation/Migration Plan, SITA may pass through to
WSL the actual costs for work performed outside of Normal Business Hours that
SITA has paid to an Access Provider or SITA Agent to implement a Service
provided under this Agreement during such hours.

 

23

--------------------------------------------------------------------------------


 


2.5           COMPATIBILITY OF WSL EQUIPMENT.

 

(a)           Upon WSL’s request, SITA shall provide WSL with the interface
specifications of any Service or Service Component available under this
Agreement, and shall cooperate with WSL in determining the compatibility of the
Services with any equipment or software that WSL proposes to use in connection
therewith.

 

(b)           WSL shall be responsible for obtaining, installing, and
maintaining all equipment, software or communications services on the WSL side
of the MPD that is necessary for interconnection with the Network or otherwise
for use in conjunction with the applicable Services.  Subject to Section 2.6
(Redesigns and Modifications to the Network), WSL shall be responsible for
verifying that such equipment, software or services are compatible with SITA’s
requirements in effect when such equipment, software or services are
interconnected for the first time with the Network, and that they continue to
remain compatible with subsequent revision levels of SITA-provided equipment,
software and services and do not interfere with or cause damage or loss to the
Network, Services or Service Components to the extent that SITA has previously
advised WSL of the circumstances creating such interference or causing such
damage or loss.  Unless otherwise agreed by the Parties in writing, SITA shall
have no responsibility for the availability, compatibility, operation,
performance, capacity or condition of any equipment, software or services not
provided or maintained by or through SITA under this Agreement.

 


2.6           REDESIGNS AND MODIFICATIONS TO THE NETWORK.

 

The Services shall comply throughout the Term with the Network Standards, and
SITA shall use reasonable efforts to comply with the most recent versions of the
Network Standards.  SITA shall give WSL at least 120 days’ advance written
notice of any modification or reprovisioning of the Network or any portion
thereof or the implementation of any Service Upgrade applicable to all customers
purchasing the upgraded Service (a “Mandatory Service Upgrade”) that may either
affect WSL’s receipt or use of Services provided under this Agreement or require
changes to WSL equipment, software or communications services necessary for
interconnection with the Network (a “Network Modification”).  If any Network
Modification or Network redesigns (including any modification of the Services
Software) undertaken other than at WSL’s request or to comply with the Network
Standards (i) adversely affects any Service or Service Component(s), or
(ii) prevents any Service from meeting any Specification, and SITA fails to cure
any such consequence within 15 days after written notice from WSL thereof, WSL
may discontinue the affected Service or Service Component(s) without liability
in accordance with Section 14.3(a)(i) (Partial Discontinuance), and the
Preferred Provider Commitment shall be revised in accordance with Section 2.3
(Preferred Provider Commitment).

 

24

--------------------------------------------------------------------------------


 


2.7           TRAINING AND DOCUMENTATION.

 

(a)           At no cost to WSL, SITA shall provide reasonable and appropriate
training and Documentation, if necessary, so that WSL can effectively place
orders for, monitor, manage and use the Services provided hereunder.  WSL shall
be responsible for the cost of travel, meals and lodging associated with having
WSL personnel attend and participate in any such training programs.

 

(b)           The Charges set forth in Attachment RC include all of the costs of
training as described herein, and up to 25 seats per year at formal training
programs conducted by SITA or for SITA’s customers.  WSL shall be responsible
for the cost of travel, meals and lodging associated with having its personnel
attend and participate in such training programs.

 

(c)           SITA shall give WSL copies of all Documentation, including revised
or updated versions of such Documentation, when they become available.  SITA
shall provide WSL with as many copies of such Documentation as WSL reasonably
requires to meet its needs.  The Documentation for any Service shall, in all
material respects, describe and reflect the functionality of such Service.  All
Documentation provided by SITA under this Agreement shall be complete and
accurate.  WSL may copy the Documentation or any part thereof for WSL’s or its
agents’ (provided that such agents have entered into a non-disclosure agreement
substantially in the form of Attachment ND or such other agreement if the
Parties so agree) internal use only in connection with its operations, for
back-up and for archival purposes.

 


2.8           ACCESS PROVIDERS.

 

(a)           SITA’s responsibilities for Access Lines shall consist of
(i) monitoring, directing and supervising the performance of each such Access
Provider from whom it obtains service for use in connection with the Services,
including working directly with the Access Provider to facilitate a timely
installation of Access Lines; (ii) using commercially reasonable efforts to
enforce any warranties and other assurances of performance obtained from each
such Access Provider by SITA; (iii) reporting promptly to WSL any failure of
performance by any such Access Provider that does or could reasonably be
expected to affect materially and adversely WSL’s ability to use any Services in
conformity with the provisions of this Agreement; and (iv) facilitating
compliance by any such Access Provider with applicable requirements under the
Agreement.

 

25

--------------------------------------------------------------------------------


 

(b)           SITA shall (i) provide WSL with project management services in
connection with Services provided by SITA under this Agreement in conjunction
with Access Providers; (ii) perform all ordering services in connection with
Access Providers; and (iii) coordinate implementation, provisioning, trouble
tracking and other matters related to the ordering, provisioning and termination
of such Access Lines.  SITA shall bill WSL for Access Lines in accordance with
the Agreement, including Section 5.4 (Invoices).

 

(c)           SITA shall procure Access Lines from Access Provider for resale to
WSL, provided, however, that if SITA is prohibited by law or otherwise from
itself providing/reselling Access Lines to WSL in a geographic area, SITA shall,
if and as required, promptly notify WSL of such fact. Unless SITA is prohibited
by law from procuring Access Lines from an Access Provider as WSL’s agent, SITA
shall also promptly (i) provide WSL with a copy of a form letter of agency, if
any, as may be required by the Access Provider for WSL’s review and approval,
(ii) upon receipt of an executed letter of agency from WSL, submit such letter
of agency to the Access Provider, and (iii) procure such Access Lines as WSL’s
agent.  In no event shall WSL’s provision of an executed letter of agency to
SITA within 15 Business Days following SITA’s delivery of the form letter of
agency to WSL be deemed time attributable to WSL’s actions or failures to act
for purposes of calculating Delays.  SITA acknowledges and agrees that
notwithstanding any term in the form letter of agency required by the Access
Provider, SITA shall be authorized to act as WSL’s agent under the letter of
agency only to the extent necessary to perform SITA’s obligations under this
Agreement, and that it will take such actions in conformance with this
Agreement.  SITA further acknowledges that if WSL pays the Access Provider
directly, SITA will not also collect such charges under this Agreement.

 

(d)           Upon written request by WSL and consent by SITA, such consent not
to be unreasonably withheld, SITA shall procure Access Lines from an Access
Provider of WSL’s choice PROVIDED THAT WSL shall pay to SITA all additional
incremental costs incurred by SITA resulting from compliance with such request,
including, without limitation, termination costs of Access Providers already
procured by SITA, if applicable.  Any such additional incremental costs, if any,
shall be in addition to the Charges set out in this Agreement.

 


2.9           ONGOING COOPERATION/PERFORMANCE REVIEW BOARD.

 

(a)           SITA and WSL shall cooperate in planning and implementing Services
provided hereunder, Additional Services, Service Upgrades and Orders in an
efficient, cost-effective manner.  Such cooperation shall include each Party’s
prompt provision to the other of any information that the other may reasonably
request to carry out its responsibilities hereunder.

 

26

--------------------------------------------------------------------------------


 

(b)           SITA shall invite WSL personnel to user group meetings in Europe,
the Middle East and Asia and worldwide with SITA’s representatives and
telecommunications managers and directors of other SITA customers to review
developments in services and technologies and the impact thereof on the
Services.  WSL shall be responsible for the cost of travel, meals and lodging
associated with having its personnel attend and participate in such meetings.

 

(c)           Until the Initial Implementation of Services is complete, the SITA
Project Team Leader and thereafter SITA’s Account Manager (“SITA
Representative”), WSL’s Team Leader and such other WSL and SITA Personnel as
such persons designate shall attend monthly meetings to review Service
performance, Preferred Provider Commitment the Service Levels/Performance
Specifications, SITA’s recommendations concerning WSL’s network design, and any
anticipated Additional Services, Service Upgrades or changes that would improve
the performance of or reduce WSL’s costs for the Services.  The SITA
Representative and WSL’s Representative shall propose any revisions that may
from time to time be justified by changes in technology and attainable
performance levels.  In addition, SITA shall meet with WSL on a quarterly basis
to review commercial issues that may have arisen with respect to the Agreement,
and SITA executives shall meet quarterly with WSL executives for a review and
update of issues that have arisen with respect to any aspect of the Agreement.

 

(d)           In no event shall either Party’s participation in any meetings
convened pursuant to this Section 2.9 be deemed a waiver or alteration of any
right or obligation imposed by this Agreement or a commitment or undertaking to
perform or assume any obligations beyond those set forth herein.

 


2.10        [INTENTIONALLY LEFT BLANK]

 


2.11        OPERATIONS AND PROCEDURES DOCUMENT AND SITA ASSET MANAGEMENT
DATABASE.

 

(a)           The Parties shall cooperate in the development of a mutually
acceptable Operations and Procedures Document (including relevant material from
the Attachments) that addresses service orders, scheduling, SITA and customer
communication and coordination, procedures for consultation and prioritization
of repairs in the event of Interruptions at multiple Installation Sites,
inquiries concerning the status of reported Interruptions and Delays, training,
billing, dispute resolution and escalation and similar matters relating to the
administration of this Agreement.  The Operations and Procedures Document shall
include the addresses and telephone numbers of the WSL and SITA Personnel
responsible for the management of the Services.

 

(b)           The Operations and Procedures Document shall be specifically
adapted to WSL’s needs, and shall be updated as necessary.  No part of or
amendment to the Operations and Procedures Document shall amend,

 

27

--------------------------------------------------------------------------------


 

waive or supersede any portion of this Agreement.  SITA shall distribute copies
of the Operations and Procedures Document and all updates thereto to those WSL
employees designated by WSL and to SITA employees responsible for performing
this Agreement.  The Operations and Procedures Document and all modifications
thereto specifically adapted or made exclusively for WSL hereunder shall be
subject to WSL’s review and prior written approval, which approval shall not be
unreasonably withheld.  The Confidential Information and/or information
proprietary to each Party incorporated into the Operations and Procedures
Document shall remain the Confidential Information and/or proprietary
information of such Party and shall not be disclosed to the public or any third
party without the written consent of the Party whose Confidential Information
and/or proprietary information might be compromised.

 

(c)           No later than 30 days after the Ready For Services Date for
Services at an Installation Site, SITA shall validate the SITA Asset Management
Database for each Installation Site.  SITA shall continuously update such
database whenever any SITA Asset is installed or removed by SITA, is the subject
of a configuration modification, or other change in location or status by SITA. 
All such updates to the SITA Asset Management Database shall be completed within
two weeks of SITA’s action affecting any SITA Asset.  SITA shall include in the
SITA Asset Management Database the same types of data SITA was maintaining for
WSL at the time of execution of this Agreement, and shall provide WSL with
copies thereof upon WSL’s request.

 


2.12        NETWORK/SERVICE MANAGEMENT AND SERVICE REPORTS.

 

(a)           SITA shall provide WSL with network management services and
network management reports as described in Attachment SLA and this Section 2.12.

 

(b)           SITA’s network management responsibilities include:

 

(i)            Ensuring that the initial equipment configurations on the network
access device are correct based on guidelines provided by WSL;

 

(ii)           Scheduling and undertaking changes to Service configurations with
appropriate approval from and coordination with WSL;

 

(iii)          Establishing and operating at least one Global Customer Service
Center (“GCSC”) that shall be staffed by technically qualified and dedicated
SITA personnel to address trouble handling, fault isolation, and escalation
procedures for Interruptions.  The GCSC shall be staffed on a 7X24-hour basis;
and

 

28

--------------------------------------------------------------------------------


 

(iv)          Monitoring the Network and providing remote support on a 7X24-hour
basis and providing on-site support during Normal Business Hours (and outside of
Normal Business Hours upon WSL’s written request therefor), providing single
point of contact and responsibility for end-to-end coordination of troubles,
problem tracking, escalation and resolution, and diagnostics and testing.

 

(c)           SITA shall provide management reports on a monthly basis, which
shall include information concerning (i) the configuration of the Network,
(ii) the routing of WSL’s traffic, (iii) bandwidth utilization and propagation
delay statistics as requested by WSL to assist it in determining when to make
changes to the Network to optimize performance, (iv) the status of Orders,
(v) provisioning, maintenance incidents, outages and trouble reports, repairs,
and restorations, and (vi) network performance. Within the applicable timeframe,
SITA shall also provide such other reports as specified in Attachment SLA and
this Agreement, including under Sections 2.2(d) (Implementation), 2.4(d) (Orders
for and Changes to the Services), 2.13(a) and (b), (Optimization), and 8.5
(Regulatory Reports).  SITA shall make all network/service management reports
and statistics available to WSL on line with an option to download such reports
in read-only format at no additional charge to WSL.  SITA shall, upon WSL’s
reasonable request, make changes and additions to the frequency, content, format
and other aspects of such reports.

 


2.13        OPTIMIZATION.

 

(a)           SITA shall on an on-going basis advise and recommend to WSL ways
in which to optimize the efficiency of WSL’s use of the Services.  The Parties
shall mutually agree on the manner in which to implement these optimization
recommendations.  SITA shall also offer advice concerning the Services provided
hereunder and their configuration as and when WSL adds Service Components to
existing Installation Sites or adds new Installation Sites.  As requested by
WSL, but not more frequently than annually during the Term, SITA shall, at no
additional charge to WSL, review the mix and configuration of the Services based
on WSL’s expected needs for telecommunications services during the succeeding 12
months.  Based on each such review, SITA shall make written recommendations to
WSL designed to improve the efficiency and cost-effectiveness of the Services,
including bringing to WSL’s attention any existing, planned or announced
promotional offerings of SITA, Service Upgrades or Additional Services that
might be of value to WSL.  SITA shall deliver such written report to WSL within
30 Business Days after WSL’s request for such report.  WSL shall notify SITA in
writing if it wishes to implement SITA’s recommendations (in whole or in part),
which may consist of placing an Order for Services or changes thereto in
accordance with such recommendations.

 

29

--------------------------------------------------------------------------------


 

(b)           SITA acknowledges WSL’s substantial interest in deploying
state-of-the-art technology that offers continually improving performance and
more efficient and cost-effective ways to meet WSL’s telecommunications
requirements.  SITA agrees to make such technologies available to WSL on a
timely basis and within the same period that it makes the same available to
comparable commercial customers, such as in the form of Service Upgrades and
Additional Services, and to keep WSL fully apprised on an on-going basis of
improvements to existing technologies and of the expected and actual
availability and implementation of new technologies by SITA.  SITA shall include
with the annual review described in Section 2.13(a) (Optimization) a report
describing the features and functionality of new technologies that WSL may wish
to consider utilizing to meet its telecommunications needs.

 


2.14        CONTINGENCY AND RECOVERY.

 

(a)           SITA shall cooperate with WSL in the development, testing and
execution of WSL’s contingency and disaster recovery plans for disasters
occurring at Installation Site(s) that affect WSL’s (or Worldspan Owned Users’)
ability to receive the Services.

 

(b)           For disasters or other problems occurring within the Network or
that affect SITA’s ability to provide the Services (“Disasters”), SITA shall:

 

(i)            upon WSL’s request, reasonably cooperate with WSL or WSL’s agents
in the testing and implementation of WSL’s contingency and Disaster recovery
plans;

 

(ii)           periodically update and test the operability of SITA’s
contingency and Disaster recovery plans;

 

(iii)          perform periodic backups and maintain recovery procedures for all
network information pertaining to configuration and network management in the
event of server crashes or data corruption;

 

(iv)          certify to WSL that SITA’s contingency and Disaster recovery plans
for each of the individual Service Components provided to WSL are fully
operational at least once every 12-month period with details of SITA’s
contingency and Disaster recovery plans to be used in the event of a Disaster
within the Network;

 

(v)           upon WSL’s reasonable request, make presentations to WSL’s Project
Manager and other WSL personnel no less frequently than annually regarding such
plans;

 

30

--------------------------------------------------------------------------------


 

(vi)          provide WSL with high level schematic network diagrams/engineering
drawings regarding the routing of WSL traffic and WSL dedicated circuits;

 

(vii)         promptly provide WSL with a notice of a Disaster; and

 

(viii)        immediately implement SITA’s contingency and Disaster recovery
plans upon the occurrence of a Disaster within the Network or that otherwise
affects SITA’s ability to provide the Services.  Except for Disasters which are
attributable to WSL, SITA shall use its best commercial efforts to institute a
back-up service, at no additional cost to WSL, that meets WSL’s reasonable
business needs for the Services or Service Components at WSL Top Nominated
Accounts within 10 hours of the occurrence of a Disaster but, in any event,
shall restore the Services and Service Components within 30 days of each
occurrence.  If, despite its best commercial efforts, SITA is unable to
institute a back-up service in accordance with Section 2.14(b)(viii), WSL may
purchase an alternative service from an alternative provider, and SITA shall not
charge WSL to connect, commence or terminate any alternative service obtained
under this Section 2.14(b)(viii).  If the Services and Service Components are
not restored within 30 days of the occurrence of the Disaster, WSL shall be
entitled to discontinue the affected Service or Service Component(s) without
liability in accordance with Section 14.3(a)(i) (Partial Discontinuance).

 


2.15        PREVENTION OF UNAUTHORIZED USE.

 

(a)           General Abuse of Services.

 

WSL and SITA shall reasonably cooperate in efforts to prevent and cure
unauthorized use of the Services provided hereunder by expeditiously informing
each other of suspected abuse and, when known, the identity of the responsible
individuals.  SITA shall provide reasonable assistance to WSL upon request in
its efforts to minimize ongoing misuse or abuse of the Services.

 

(b)           Cooperation in Prosecution of Offenders.

 

SITA and WSL shall, upon request, provide reasonable assistance to each other in
the preparation and presentation of relevant information to officials of any
nationality or jurisdiction for the purpose of prosecuting those

 

31

--------------------------------------------------------------------------------


 

individuals responsible for the abuse or misuse of Services.  The Parties shall
also provide reasonable assistance to each other in all legal actions that one
or both of them may bring against third parties responsible for the abuse or
misuse of such Services.

 


ARTICLE 3 — SITA STAFFING

 


3.1           ADEQUATE PERSONNEL.

 

(a)           SITA shall ensure that an adequate number of appropriately
qualified and trained personnel are employed and available at all times to
provide and support WSL’s use of the Services and for SITA to perform the
Services in accordance with the terms of this Agreement (“SITA Service
Personnel”).  Upon execution, SITA shall provide for WSL’s account the personnel
in the countries (and with the level of dedication) set forth on Attachment KP,
SITA shall designate one SITA employee located in the United Kingdom (the
“Account Manager”) to be located at the appropriate SITA office in London and
shall provide sufficient resources in other locations to serve WSL’s account. 
SITA shall also designate a Business Solutions Manager and Project Manager to
serve the WSL account.  The Project Manager shall be based in the United Kingdom
and shall dedicate 100 percent of his or her working time to servicing the needs
of WSL.  The Business Solutions Manager shall also be based in the United
Kingdom and shall be appropriately assigned to servicing the needs of WSL.  SITA
shall appoint and manage the SITA Service Personnel including such personnel as
shall be reasonably necessary to be on-site at each Installation Site.  SITA
shall notify WSL as soon as possible after dismissing or reassigning any of the
Key SITA Personnel whose normal work location is at WSL premises. 
Notwithstanding the further terms of this Agreement and the other terms of this
Section 3.1 specifically, SITA may adjust the number and types of personnel
working on the WSL account (including Key Personnel, as outlined above and as
set forth in Attachment KP and including their level of full-time or part-time
assignment to WS-related work), provided that SITA consults with WSL prior to
making SITA’s staffing decisions concerning WSL, and provided further that SITA
maintain the staffing levels necessary to meet the requirements of this
Agreement.  Accordingly, in the event that SITA wishes to make such a staffing
adjustment, SITA’s Account Manager will first discuss the intended changes with
WSL in order to reasonably take account of WSL’s present and foreseeable future
requirements in SITA’s staffing decisions. SITA shall provide to WSL the names,
addresses, phone and pager numbers for Key SITA Personnel upon their assignment
to WSL’s account.  If SITA Service Personnel are reassigned during the execution
of a special project or any Key SITA Personnel are replaced prior to the end of
the Term, SITA shall ensure a smooth transition, including cooperation between
the replaced and the newly assigned personnel or, where appropriate, an overlap
in the assignment of such

 

32

--------------------------------------------------------------------------------


 

personnel to WSL.  For greater certainty the Parties acknowledge and agree that
the three WSL-dedicated project managers who will be assigned to WSL as part of
the professional project management services directed towards the migration as
described in Attachment PS and Attachment IP, shall not be reduced for the
duration of such migration project and are therefore not subject to the
consultation and staffing adjustment processes described above in this Section.

 

(b)           WSL may notify SITA in writing, specifying the applicable details,
when it finds any SITA Personnel unacceptable for any reason that is lawful in
the subject jurisdiction, including WSL’s determination that he or she is not
qualified to perform the work to which he or she is assigned.  Upon receipt of
such notice SITA shall, within five Business Days, review the matter with WSL
and shall take appropriate corrective action to resolve the matter.  If the
matter is not resolved to WSL’s reasonable satisfaction within 30 days, SITA
shall remove such SITA Personnel off of WSL’s account.

 


3.2          KEY SITA PERSONNEL.

 

(a)           Upon request, WSL shall have the right to interview and express
its preferences with respect to the assignment by SITA of any individuals to Key
SITA Personnel positions, which, as of the Effective Date, consists of the SITA
Project Manager/Team Leader and any other Key SITA Personnel as set forth in
Attachment KP.  SITA agrees to accommodate WSL’s preferences, where possible,
provided that doing so does not obligate SITA to commit an unlawful act in any
jurisdiction or contravene its own employment practices and policies.  At WSL’s
request and subject to SITA’s employment practices and policies and the
applicable provisions of the collective bargaining or other agreements by which
SITA is bound and to applicable law and regulation, SITA shall provide WSL with
the resumes and work histories of Key SITA Personnel or persons whom SITA
intends to designate as Key SITA Personnel.  WSL shall treat such work histories
and resumes as SITA Confidential Information and return such work histories and
resumes to SITA, upon SITA’s request.  SITA shall notify WSL in advance of (and
in all cases promptly upon receipt of information concerning) a reassignment or
departure of any person assigned to a Key SITA Personnel position, so that WSL
has an opportunity to exercise its interview and preference rights with respect
to the replacement.  Subject to any delays caused by WSL’s exercise of its
interview and preference rights, SITA shall promptly fill vacancies in the Key
SITA Personnel positions.

 

(b)           Prior to the latter of the end of the 12th month after the
Effective Date or completion of the Implementation Plan set forth in
Attachment IP, SITA shall not, without good cause and consistent with SITA
employment policies and legal obligations, make any substitutions or eliminate
any Key SITA Personnel without WSL’s consent, which consent shall not be
unreasonably withheld, unless such substitution or reassignment is necessitated

 

33

--------------------------------------------------------------------------------


 

by bona fide promotion, cause, illness, death, termination of employment, or
circumstances beyond SITA’s reasonable control.  If any of these events shall
occur, SITA shall promptly notify WSL in writing.  After the end of the 12th
month after the Effective Date or completion of the Implementation Plan set
forth in Attachment IP, whichever occurs last, SITA shall use all reasonable
efforts to minimize substitutions or eliminations of the Key SITA Personnel.

 


3.3          SITA PROJECT MANAGER AND ACCOUNT MANAGER.

 

(a)           Subject to Section 3.3(c), the SITA Project Manager, until the
Initial Implementation is complete, and the SITA Account Manager thereafter
(“SITA Representative”) and WSL’s appointed representative shall act as the
primary liaisons between the Parties and assume overall responsibility for the
coordination and management of each Party’s performance under this Agreement. 
During the Implementation, the SITA Project Manager shall be dedicated to the
provision of Services to WSL and during the Term, the SITA Account Manager shall
be responsible for the provision of Services to WSL (and to the extent requested
by WSL and covered by Attachment IP, to the Worldspan Owned Users).  Unless
otherwise agreed, the SITA Representatives shall be located at a SITA office
reasonably near WSL’s current London location and will be backed-up by a
contingent based in the United States.  The SITA Representatives and WSL’s
appointed representative shall have direct access to the officers or other key
decision-makers in his or her respective organization, and shall call upon the
experience, expertise and resources of such organization to ensure proper
performance of this Agreement.  The SITA Representative shall be among the Key
SITA Personnel.

 

(b)           Subject to and in conformity with this Agreement and all
applicable laws and regulations, the SITA Representative shall, either directly
or through one or more designees, (i) be authorized or obtain authorization to
discuss, review and negotiate modifications of installation intervals,
maintenance response times, priorities for the restoration of interrupted
Service Components and other Service Levels/Performance Specifications by which
the Services shall be measured and managed; (ii) meet regularly with designated
WSL representatives to review SITA’s performance (including reviewing SITA’s
performance statistics and reconciling WSL’s and SITA’s records relating to
Service Levels/Performance Specifications), coordinate the planning,
implementation, provision, management, progress reporting and acceptance testing
of the Services, discuss changes in the pricing of Services, and discuss WSL’s
future Service requirements; (iii) ensure that SITA Personnel are available as
needed at all times and are adequate in number and quality; (iv) ensure that
SITA Personnel are provided the tools, training and support necessary to
properly perform their obligations in relation to the provision of Services; and
(v) supervise SITA Personnel and ensure that they provide Services in accordance
with this Agreement.

 

34

--------------------------------------------------------------------------------


 

(c)           SITA shall provide a full time three-member Project Management
Team who will work with the SITA Account Manager until the migration phase is
successfully completed in accordance with Attachments PS and IP.  The Project
Manager shall act as SITA’s primary contact until the Initial Implementation is
complete.

 

(d)           During the migration phase, the Project Manager and the two other
dedicated members of the SITA Project Team shall attend progress reporting
meetings with WSL’s appointed representative, which will be held at least once a
month for the purpose of hearing from SITA’s Project Manager reports on, reviews
or requests for approval concerning, such matters as the following:

 

(i)            SITA’s written progress report;

 

(ii)           the overall Implementation/Migration Plan in accordance with
implementation of the Installation Sites;

 

(iii)          amendments to the Implementation/Migration Plan as necessary in
accordance with Section 2.4(g) (Orders for and Changes to the Services);

 

(iv)          coordination with WSL personnel located at the Installation Sites
of the arrangements for the site surveys, if required, and the subsequent
equipment installation activities at the Installation Sites, as specified in
Attachment IP;

 

(v)           the progress of the Installation Site preparation activities, such
as the provision of power, and installation of air conditioning equipment;

 

(vi)          the progress of SITA’s site activities, such as the installation
of equipment and connection of circuits;

 

(vii)         processing requests for Changes; and

 

(viii)        coordination of the acceptance testing of the Services at each
Installation Site.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 4 — ADDITIONAL SERVICES

 


4.1          ADDITIONAL SERVICES.


 

(a)           SITA shall inform WSL of SITA’s existing, planned or announced
plans for, or the existence of, any Additional Services offered by SITA (or by
another provider but available through SITA) that it believes WSL might wish to
consider procuring.  WSL may request SITA to provide additional information
regarding an Additional Service or to provide such Additional Services.

 

(b)           SITA shall consider in good faith any request by WSL for any
Additional Service and shall inform WSL in writing within 10 Business Days of
the receipt of such request whether it is willing to develop and implement the
requested Additional Service and, if not, the reasons why.

 

(c)           Within 20 Business Days, or as may be otherwise agreed in writing
between the Parties prior to the end of such 20 Business Day period, following
its receipt of a request by WSL for information regarding an Additional Service
and if SITA agrees to make such Additional Service available, SITA shall provide
WSL with (i) the nonrecurring charges, if any, and the net change in recurring
Charges associated with the Additional Service (including a highlight of cost
benefits WSL would realize by implementing the Additional Service) and any other
costs or charges associated with the purchase of the Additional Service;
(ii) the projected features and performance specifications of the Additional
Service; (iii) the projected installation interval for the Additional Service;
(iv) the effects, if any, of the Additional Service on the existing Services;
(v) the effects, if any and to the extent determinable by SITA, of the
Additional Service on WSL’s telecommunications network capabilities;
(vi) whether there is any reason such Additional Service may not lawfully be
provided to WSL under this Agreement; and (vii) any pending actions of the kind
described in Section 9.3 (Indemnification; Defense) with respect to such
Additional Service of which SITA is aware.  If SITA cannot reasonably provide
any of the feasibility, cost or other information required by this
Section 4.1(c) to WSL within 20 Business Days, or as may be otherwise agreed in
writing between the Parties prior to the end of such 20 Business Day period,
after its request under Section 4.1(b), SITA shall so state in its written
acknowledgment, and SITA and WSL shall develop a schedule for development and
delivery of the information.

 

(d)           SITA may, from time to time, permit WSL to participate in
evaluation programs for new technologies and services, at no charge to WSL, and
WSL may, from time to time, request that SITA cooperate in the testing and
deployment of new features, functions, technologies or applications conceived or
developed by WSL at no charge to SITA.  Where SITA agrees to make available an
Additional Service to WSL, SITA shall permit WSL to test and evaluate such
Additional Services for a reasonable charge and for a reasonable period of time.

 

36

--------------------------------------------------------------------------------


 


4.2          OBLIGATIONS WITH RESPECT TO ADDITIONAL SERVICES.

 

(a)           SITA shall implement an Additional Service only upon receipt of a
New Order from WSL, acceptance thereof by SITA and the satisfaction of any
applicable legal requirements.  SITA shall not implement any Additional Service
that SITA has indicated, pursuant to Section 4.1(c) (Additional Services), may
adversely affect the price or performance of any Service Component unless WSL
acknowledges and expressly consents in writing signed by the WSL Project Manager
to such adverse effect.  SITA shall continue to provide any Service Components
in relation to which WSL has not consented to degraded performance in accordance
with the requirements of the Agreement unless and until otherwise agreed by the
Parties in writing.

 

(b)           The Parties shall mutually agree upon the Charges for Additional
Services (which shall reflect prices and discounts that are competitive and
commensurate with the business relationship between the Parties as set forth in
this Agreement).

 

(c)           Upon their installation and acceptance, Additional Services shall
be considered Services for all purposes under this Agreement, including
calculation of WSL Purchases, and the provision of such Additional Services
shall be governed by this Agreement.

 


4.3          DISCONTINUED SERVICES.

 

To the extent that SITA has the information, if SITA ceases making generally
available to its customers a service or service component that is a Service or
Service Component hereunder (a “Discontinued Service”), SITA shall notify WSL
not less than 12 months before the scheduled discontinuance and shall use all
reasonable efforts to provide a substitute for such Discontinued Service for the
remainder of the Term.  Such substitute may be provided either through SITA’s
own facilities or through facilities or services procured from another vendor,
and shall include features and functions equivalent to, and be offered at
Charges equal to, those of the discontinued Service as at the point in time that
the Discontinued Service is no longer available to WSL.  Only where SITA fails
to provide a substitute for such Discontinued Service or the substitute is
incompatible with equipment, software or other services connected to the
Discontinued Service shall WSL have the right to revise the Preferred Provider
Commitment in accordance with Section 2.3(c) (Preferred Provider Commitment). 
This shall be WSL’s sole and exclusive remedy arising from SITA’s cessation of
Discontinued Services.

 

37

--------------------------------------------------------------------------------


 


4.4          SERVICE UPGRADES.

 

(a)           After the implementation of a Mandatory Service Upgrade in
accordance with the provisions of Section 2.6 (Redesigns and Modifications to
the Network), the upgraded Services will continue to conform to or exceed the
applicable Service Levels/Performance Specifications, except as otherwise
expressly agreed by the Parties in writing.

 

(b)           SITA shall make Service Upgrades available to WSL at no additional
charge, and WSL may elect whether and when to accept an Optional Service
Upgrade.  WSL’s decision to forego an Optional Service Upgrade shall not relieve
SITA of its obligations to WSL with respect to the Service Levels/Performance
Specifications applicable to the upgraded Service.

 

(c)           SITA shall notify WSL of any revision, improvement, enhancement,
modification or addition to a Service or Service Component (including increases
in the functionality or improvements in performance) that is developed by or for
SITA (or a SITA Agent) and is made available by SITA to its customers comparable
to WSL at an additional charge.  Such revisions, improvements, enhancements,
modifications and additions shall be treated as Additional Services under this
Agreement.

 


4.5          AMENDMENTS TO SERVICE LEVELS/PERFORMANCE SPECIFICATIONS.

 

SITA shall provide proposed amendments to the Service Levels/Performance
Specifications that, to SITA’s knowledge after reasonable inquiry, fully and
accurately, set forth the changes thereto occasioned by the implementation of
each Optional Service Upgrade that WSL chooses to have implemented and
Additional Service, and WSL may negotiate such amendments with SITA.  Amendments
shall be incorporated into the Service Levels/Performance Specifications upon
mutual agreement of the Parties, and SITA shall not implement any Optional
Service Upgrade or Additional Service prior to such agreement being reached.

 


ARTICLE 5 — CHARGES AND PAYMENTS

 


5.1          CHARGES.

 

(a)           WSL shall pay the Charges set forth in Attachment RC for Services
and Service Components specifically identified in such attachment.  For Services
of the kind set forth on Attachment RC (e.g., Managed DSL or IP VPN) for which
there is no Rate and Charge specified at a particular geographic location to
which WSL seeks to extend the Services (e.g., Saudi Arabia), SITA shall charge
WSL those rates and charges agreed by the Parties for New Services in accordance
with

 

38

--------------------------------------------------------------------------------


 

Section 2.4(a) (Orders for and Changes to the Services).  For Services of
different kinds than those set forth on Attachment RC, SITA shall charge WSL the
Rates for Additional Services in accordance with Section 4.2(b) (Obligations
with Respect to Additional Services).  Subject to any adjustments or other
charges specifically permitted or required in this Agreement, these Charges set
forth in Attachment RC constitute the totality of charges for which SITA may
invoice WSL in connection with performance of SITA’s obligations and the
provision of Services under this Agreement.  If WSL orders any SITA services
which are out-of-scope under this Agreement, then such order shall be deemed a
request for New Services under Section 2.4(a) or Additional Services under
Article 4, as appropriate.

 

(b)           Except as specifically agreed in writing by WSL or specifically
and expressly provided for in this Agreement, all costs associated with
providing the Services including the support required to fulfill SITA’s
obligations under this Agreement relating to all Installation Sites during the
Term of this Agreement, shall be assumed by SITA and are included as part of the
Charges, except to the extent that Access Lines or certain PTO charges relating
to the Access Lines (e.g. installation) are expressly designated as payable by
WSL pursuant to Attachment RC.  Furthermore it is understood and agreed by the
Parties that all of SITA’s activities necessary or customary in connection with
providing the Services will be included in such Charges; provided, however, that
the professional service Charges set forth in Attachment PS and Attachment RC
shall be payable by WSL in exchange for SITA’s performance of
implementation-related Services as further described in Attachments PS and IP
during the migration phase.

 

(c)           SITA shall provide Services at no charge for up to 30 days after a
newly- migrated Service Component is deemed to be accepted by WSL in accordance
with Attachment IP.  SITA agrees to waive all charges for SITA’s design and
testing in connection with Services and, Service Upgrades.  SITA shall also
waive all installation charges (except Access Provider pass-through charges as
described below) for any Service Component or part thereof (e.g., port, PVC,
SVC) that remains in place for the In-Service Period.  If the Service Component
(or part thereof) is discontinued prior to the end of the In-Service Period
other than for cause, at the end of the Term or to replace the Service with
another Service, SITA may charge WSL the installation charge for the Service
Component at the time of discontinuance.  The In-Service Period for Managed ISP,
Managed DSL, IP VPN, and Frame Relay Service is 12 months; the In-Service Period
for ALC and X.25 Service is three months.  The In-Service Period for any and all
Service Components in existence on or before the Effective Date shall be
measured from the date such Service Components were originally installed (i.e.,
execution of this Agreement does not restart the In-Service Period for existing
connections).

 

39

--------------------------------------------------------------------------------


 

(d)           All WSL Purchases paid by WSL to SITA in accordance with this
Agreement, shall contribute to the calculations of the discount in Exhibit Part
Two of the Agreement for Telecommunications Services between SITA and WORLDSPAN,
L.P. effective April 1, 1997 and it is understood and agreed by WSL that such
discount shall not be applied to any of the Services or Service Components under
this Agreement.

 


5.2          MID-TERM REVIEW.

 

(a)           The Parties acknowledge that regulatory and legislative actions
and other technological or marketplace developments may affect the continued
competitiveness of the Charges for the Services.  Accordingly, at WSL’s option
the Parties agree to meet at least once during the Initial Term to discuss and
seek in good faith to determine whether (and, if so, what) changes to the rates
or Charges or customer commitments are appropriate by virtue of such
technological or marketplace developments.  The meeting shall take place within
30 days from the date that WSL requests such meeting in writing, provided that
such request may not be issued earlier than the first day of the 16th month or
later than the last day of the 20th month of the Initial Term, and provided
further that only one rate or Charges adjustment would be permitted during the
Term of this Agreement (regardless of how many meetings the Parties may have
held to discuss such matter).  At this meeting the Parties, acting in good
faith, will seek to determine by mutual agreement whether (and, if so, what)
changes to the Charges are appropriate by virtue of such developments, in order
to preserve for each Party the expected benefit of, and the intent of the
Parties with respect to, the rates and Charges in this Agreement, taken as a
whole.  The intent of the Parties is that the Charges in this Agreement, taken
as a whole, remain competitive throughout the Term with the rates and charges
available in the marketplace for telecommunications services comparable to those
used by WSL from a technically qualified service provider that is able to
provide such services throughout the geographic regions in which WSL operates. 
Subject to SITA’s or WSL’s obligations of confidentiality owed to third parties
and excluding SITA’s or WSL’s internal proprietary information, the Parties
agree to provide each other (in connection with this determination) with pricing
and other relevant information to which they have access, to undertake any
reasonable analysis, and to negotiate in good faith.

 

(b)           If the Parties determine that changes in the Charges are
appropriate, SITA will, to the extent required by law to offer such rates under
tariff, file revisions to its tariffs or take such other actions as are
necessary to implement any such changes and will diligently seek to make them
effective as

 

40

--------------------------------------------------------------------------------


 

soon as reasonably practicable following the Parties’ agreement to such changes,
but in no event later than the 60 days following institution of a review under
this Section 5.2.  SITA shall take all appropriate action to implement the
agreed reductions to the fullest extent permitted by law and regulation (e.g.,
by credits against the Charges paid for Services in countries where such credits
are permitted).

 

(c)           If the Parties are unable to agree upon revisions to the Charges
within 60 days following institution of a review under this Section 5.2, then
they shall resolve their dispute in accordance with Section 15.8 (Dispute
Resolution) and Section 15.9 (Arbitration).

 


5.3          CREDITS FOR DELAYS AND INTERRUPTIONS.

 

SITA acknowledges that, in the event of a Delay or Interruption, WSL will suffer
damages, the amount of which cannot easily be determined, and WSL acknowledges
that, in the event it causes a delay, SITA will suffer damages, the amount of
which cannot easily be determined.  The Parties agree that the Service
Credits/SCUs set forth in Attachment SLA are reasonable good faith estimates of
the damages that the other Party would suffer in such event, and that those
Service Credits/SCUs, along with the remedies set forth in Sections 2.3
(Preferred Provider Commitment),14.1 (Termination by WSL), and 14.3 (Partial
Discontinuance), where applicable, are considered adequate remedies by the
affected Party for such damages, are not a penalty and shall constitute the
affected Party’s sole remedies with respect to such events and any other act or
omission to act for which Service Credits/SCUs are provided under Attachment
SLA.

 


5.4          INVOICES.

 

(a)           SITA shall provide electronic invoices by the tenth (10th) day of
each month and hardcopy invoices by the fifteenth (15th) day of each month for
Services provided hereunder two months preceding the month in which the invoice
is provided to WSL, at the addresses, in the form and media, and with the level
of detail, specified in Attachment BI. At a minimum, SITA shall provide invoices
with the same level of detail as the invoices provided by SITA to WSL as of the
Effective Date and shall provide all sufficient levels of detail to track the
Charges to the Service Components provided at each Installation Site. As a
general matter and as further described in Attachment BI, SITA shall provide WSL
with a single, centrally billed invoice listing all charges in U.S. dollars for
the Services rendered.  In addition, SITA shall provide each Installation Site
with a separate invoice (“the Shadow Bill”), listing that Installation Site’s
charges (including VAT/GST to the extent applicable) in the local currency of
the country where the Installation Site is located.  All charges identified in
the Shadow Bill are for informational purposes only and will not be paid by the
individual Installation Site.  The charges listed in the Shadow Bill shall be
included in the single invoice presented to WSL for centralized payment. 
Subject to Section 2.1 (Agreement to Provide), WORLDSPAN Services Limited shall
be financially

 

41

--------------------------------------------------------------------------------


 

liable for the provision of Services to such Installation Sites. SITA may modify
the form, but not the media or content, of the invoices on 90 days prior written
notice to WSL.  SITA shall accommodate WSL’s reasonable requests for changes to
the form or content of such invoices.  An invoice that does not comply in all
material respects with the requirements as to content set forth in Attachment BI
shall not be deemed received under Section 5.4(d).  Invoices shall reflect any
adjustment to or change in the applicable Charges implemented during the period
covering the invoice.

 

(b)           SITA shall apply any discounts due and credits applicable
hereunder within the second invoice following WSL’s eligibility therefore,
provided that the application of such discounts in this manner shall not affect
the effective date of such discounts and SITA shall provide a credit on such
second invoice equal to the difference between what SITA billed WSL and what
SITA should have billed WSL had the discounts been applied to the invoice
immediately upon WSL’s eligibility therefore.  In the event that WSL determines
that a credit should have been applied to a particular invoice, it shall notify
SITA of the missing credit in writing and shall be entitled to withhold the
amount of the credit from its current payment.  In the event that SITA disputes
the amount withheld by WSL, the parties shall meet to resolve their differences
on the amount, if any, of the credit.  If the parties cannot agree on the amount
of the credit, they shall resolve their dispute in accordance with Section 15.8
(Dispute Resolution) and Section 15.9 (Arbitration).  WSL’s payment of an
invoice without withholding shall not be deemed an acceptance of the invoiced
amounts, and, subject to Section 5.4(f), WSL may at any time during the Term
dispute Charges for which it was invoiced.  In addition to the monthly billing
reviews described in Section 5.5(a) (Billing Reviews and Audits), a
reconciliation and verification of such discounts and credits shall be conducted
semi-annually.

 

(c)           SITA shall bill WSL monthly at the address and in the manner
(e.g., in advance or in arrears) designated in Attachment BI.  All discounts
established in Attachment RC shall be credited on the invoices containing the
charges against which such discounts are calculated.

 

(d)           All items on an invoice that are not the subject of a bona fide
dispute shall be due and payable by WSL within (i) 30 days after WSL’s receipt
of an invoice therefore that complies in all material respects as to content
with, and is substantially similar in form to, Attachment BI, and (ii) 60 days
after WSL’s receipt of its first invoice that complies in all material respect
as to content with, but is substantially different in form from, Attachment BI
(in either case the “Due Date”).

 

(e)           WSL shall pay all amounts due SITA pursuant to Section 5.4(d) in
United States dollars and SITA shall convert all other currencies to United
States dollars using the then current published monthly International Air
Transportation Association (“IATA”) rates.  SITA shall convert the Shadow

 

42

--------------------------------------------------------------------------------


 

Bills using this currency exchange rate as well.  If at any time during the Term
any foreign law, regulation or practice prohibits or significantly impedes
SITA’s ability to receive United States dollars in payment of its foreign
currency bills to WSL, the Parties will negotiate in good faith to develop a
mutually acceptable solution.  Any actual expenses paid by SITA to an Access
Provider that SITA is permitted to pass through to WSL under this Agreement
shall be converted by SITA to United States dollars (using the above-mentioned
IATA conversion rates) and included in WSL’s invoices.

 

(f)            If WSL, in good faith, disputes the accuracy or legitimacy of any
SITA fees, charges, expenses or other amounts payable under this Agreement, it
shall notify SITA (in writing) of such dispute prior to the Due Date (if WSL is
withholding payment of the disputed amounts) or within 12 months of its receipt
of the invoice containing the disputed item (if WSL is contesting previously
paid amounts).  WSL shall include in such notice the basis for the dispute in
sufficient detail to understand and address the issue(s).  Billing disputes
shall be resolved pursuant to Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration) with respect to resolution of disputes arising out of billing
reviews.  SITA shall not deny or restrict Services during the pendency of a good
faith dispute because of such pendency.  WSL shall not withhold payment with
respect to any portion of Charges not subject to a bona fide dispute.

 

(g)           SITA shall promptly credit to WSL any payment made to which SITA
is not entitled hereunder, shall apply such credits against charges on invoices
rendered to WSL and, if on the final invoice provided WSL for Services purchased
hereunder, there are not sufficient charges against which to credit the
overpayment, SITA shall refund the amount of such overpayment net of any credits
provided to WSL against its invoices.  In the event that SITA fails to apply a
credit within the second invoice following SITA’s receipt of WSL’s notice that
such application or issuance is past due, such amounts shall be deemed subject
to a bona fide dispute.

 

(h)           SITA shall apply the Charges, discounts, Taxes and any credits or
adjustments in a timely and accurate manner.  SITA shall not bill WSL, and WSL
shall not be required to pay, for any Services provided more than 12 months
before the date of the invoice reflecting such charge.  Likewise, WSL must raise
any billing error which may result in a credit to WSL within 12 months of the
occurrence of such error or SITA shall not be required to provide the associated
credit.

 


5.5          BILLING REVIEWS AND AUDITS.

 

(a)           Monthly Billing Reviews.

 

(i)            SITA and WSL shall review bills for Services monthly and shall
develop a detailed summary of the results, including exception reports and
errors.  SITA shall

 

43

--------------------------------------------------------------------------------


 

reconcile all errors in its bills by debiting or crediting WSL with the
difference between the amounts paid by WSL during the period covered by the
billing review and the amounts that should have been invoiced.  Such debit or
credit shall be reflected within the second bill issued following completion of
the monthly billing review.

 

(ii)           In the event that SITA and WSL cannot reconcile an invoice within
10 days after their monthly meeting, any unresolved amounts shall be deemed
subject to a bona fide dispute, and WSL shall be entitled to withhold from its
payment such unresolved amounts (but only to the extent of the amounts remaining
in dispute) until resolution of the dispute.

 

(iii)          Any disputes concerning the results and recommendations of a
billing review shall be referred to the SITA Project Manager and the WSL Project
Manager for resolution.  If they cannot resolve such dispute, the unresolved
matters shall be escalated by the Parties for prompt resolution.  Either Party
may invoke the provisions of Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration).

 

(b)           Audits and Inspections.

 

(i)            Subject to SITA’s reasonable security requirements and Section
5.4 (Invoices), WSL may only employ the assistance of one of the following
entities, Arthur Andersen, KPMG International, Pricewaterhouse Coopers, Deloitte
& Touche LLP or Ernst & Young LLP, any successors thereto or, with SITA’s
consent, which shall not be unreasonably withheld, other auditors (“WSL’s
agents”) to audit SITA’s books, records and other documents and conduct an
inspection of the Services and premises of SITA to assess the accuracy of SITA’s
invoices and its compliance with the Service Levels/Performance Specifications
no more than once in each year of the Term.  SITA shall provide WSL’s agents
access to all information relevant to the provision of Services under this
Agreement, but neither WSL nor WSL’s agents will have access to information
regarding SITA’s provision of services to other customers.  SITA shall exercise
reasonable efforts to permit WSL’s agents to

 

44

--------------------------------------------------------------------------------


 

conduct a similar audit and inspection of SITA Agents.  WSL shall cause any WSL
agent retained for this purpose to execute a non-disclosure agreement in favor
of SITA with requirements at least as stringent as those contained in the form
of agreement set forth in Attachment ND or such other non-disclosure agreement
as the Parties agree.  Such audit or inspection shall take place at a time and
place agreed upon by the Parties, and shall commence no later than 30 days after
notice thereof to SITA.  WSL shall have no right to audit SITA except through
the services of a WSL agent.

 

(ii)           SITA shall promptly correct any failure to comply with this
Agreement that is revealed by an audit, including making refund of any
overpayment by WSL in the form of a credit within the second invoice after the
Parties have agreed upon the accuracy of the audit results.  Any disputes
concerning audit results shall be referred to the Parties’ Project Managers for
resolution.  If these individuals cannot resolve the dispute, the dispute(s)
shall be escalated in accordance with Section 15.8 (Dispute Resolution) and
Section 15.9 (Arbitration) for prompt resolution.

 

(iii)          WSL shall provide SITA with reasonable advance notice of any
audit or inspection.  SITA shall cooperate fully in any WSL audit or inspection,
providing WSL’s agent reasonable access to:  (A) any and all SITA Personnel,
business premises from which Services are provided and (B) SITA’s books, records
and other documents reasonably necessary to assess the accuracy of SITA’s
invoices and SITA’s compliance with the Service Levels/Performance
Specifications.  To the extent that the books, records, and other documents
described in the preceding sentence are located at business premises or sites
other than SITA’s facilities in its principal place of business in the United
States, SITA shall make arrangements to provide WSL’s agent with those books,
records and other documents in its principal place of business in the United
States or such other location as the parties mutually agree.  In the event WSL
determines that its audit cannot be successfully conducted without access to the
remote locations

 

45

--------------------------------------------------------------------------------


 

from which Services are being provided, SITA shall provide WSL’s agent full
access to the remote locations.  SITA shall also cooperate fully in
coordinating, as necessary, with SITA Agents to provide WSL’s agent with
comparable access to SITA Agents’ personnel, business premises, books, records
and other materials that are germane to the subject of the audit or inspection. 
SITA may redact from its books, records and other documents provided to WSL’s
agent any information that reveals the identity or confidential information of
other customers of SITA or SITA Confidential Information that is not relevant to
the purposes of the audit.

 

(iv)          WSL may audit SITA’s books and records twice during any Contract
Year if a previous audit found (A) previously uncorrected net variances or
errors in invoices in SITA’s favor with an aggregate value of at least two
percent of the amounts payable by WSL for Services provided during the period
covered by the audit, or (B) material variances in SITA’s performance from
applicable Service Levels/Performance Specifications.

 

(v)           Audits and inspections shall be at WSL’s expense, subject to
reimbursement by SITA for the actual costs of conducting the audit, not to
exceed $50,000, if an audit finds variances in SITA’s (or one or more of SITA
Agents’) performance from the requirements hereof that would:  (A) give rise to
a right of termination of the Agreement without liability under
Section 14.1(a)(ii) (Termination by WSL), or (B) require a correction or
adjustment in the Charges or in any invoice paid or payable by WSL hereunder by
an amount that is greater than two percent of the aggregate charges for the
Services during the period covered by the audit.

 

(vi)          If any audit by an auditor designated by WSL in accordance with
Section 5.5(b)(i) or a regulatory authority results in SITA being notified that
it or SITA Agents are not in compliance with any law, regulation, or generally
accepted accounting principles relating to the Services, and SITA has not placed
the audit results in dispute in accordance with Section 15.8 (Dispute Resolution
Process), SITA shall, and shall

 

46

--------------------------------------------------------------------------------


 

cause SITA Agents to, take actions to comply with such audit.  SITA shall bear
the expense of any such response that is required by a law, regulation, or
accounting requirement relating to SITA’s business or necessary due to SITA’s
noncompliance with any law, regulation or accounting requirement imposed on
SITA.  Contested audit results shall be escalated in accordance with Section
15.8 (Dispute Resolution) and Section 15.9 (Arbitration).

 

(vii)         If any audit discloses (A) material variances from applicable
Service Levels/Performance Specifications in SITA’s (or one or more of SITA
Agents’ or, solely with respect to TNPA, Access Providers’) performance or
(B) the need for adjustments in SITA’s bills, the audit results and
recommendations shall be referred to the Parties’ Project Managers for
resolution.  If the Project Managers cannot, within 30 days of their receipt of
such audit, resolve any dispute over the results of such audit and agree upon
appropriate action to be taken in light thereof, any unresolved matters shall be
escalated in accordance with Section 15.8 (Dispute Resolution) and Section 15.9
(Arbitration) for prompt resolution.  Upon the discovery of overcharges not
previously reimbursed to WSL or the resolution of disputed audits, SITA shall
promptly reimburse WSL the amount of any overpayment in the form of a credit to
WSL on the invoice within the second billing cycle after WSL and SITA have
agreed upon the accuracy of the audit.

 

(viii)        At no additional charge to WSL, SITA shall:  (A) retain records
and supporting documentation sufficient to reasonably document the Services and
Charges paid or payable by WSL under this Agreement for at least five years
after termination or expiration of this Agreement, and (B) upon notice from WSL,
provide WSL and its designees with reasonable access to such records and
documentation.

 


5.6          TAXES.

 

(a)           All Charges for Services are exclusive of, and WSL agrees to pay,
sales, gross receipts, use, excise, utility, value added taxes and other
governmental imposts, levies and duties or similar charges lawfully levied by a

 

47

--------------------------------------------------------------------------------


 

duly constituted taxing authority against or upon the Services or their use by
WSL (collectively the “Taxes”).  In the alternative, WSL will provide SITA with
validly executed certificates evidencing WSL’s exemption from payment of or
liability for such taxes, in which case SITA agrees to recognize the claimed
exemption from WSL from such taxes upon its receipt of such certificate to the
extent provided by applicable law.  In the event such certificate is deemed
invalid, WSL agrees to indemnify and hold SITA harmless against penalties or
liabilities incurred by SITA to the extent caused by WSL’s failure to pay the
taxes.

 

(b)           All other taxes, including ad valorem, income, franchise,
privilege, personal property, withholding taxes or other employment related
taxes relating to SITA’s employees or occupational taxes levied on SITA or based
upon SITA’s income and all taxes relating to SITA Agents who perform or assist
in the performance of SITA’s obligations hereunder shall be paid by SITA, and
shall not be passed through to WSL in the form of a tax or surcharge on the
Services.

 

(c)           Further, any taxes assessed, including a gross up thereon, on the
provision of the Services resulting from SITA relocating or rerouting the
delivery of Services for SITA’s convenience to, from, or through a location
other than the Installation Site designated to be used to provide the Services
shall be paid by WSL and WSL shall receive a credit with respect to the Charges
invoiced hereunder equal to such payments made pursuant to this Section 5.6(c).

 

(d)           In the event WSL is required by the laws of any relevant tax
authority to withhold income or profits taxes from payments made by WSL to SITA
hereunder, WSL will notify SITA in writing of same and upon SITA’s request, WSL
will promptly provide to SITA tax certificates documenting remittance of such
taxes to the relevant tax authorities within 90 days from the date of the
original invoice for the Taxes from SITA to WSL.

 

(e)           SITA shall collect the Taxes from WSL in the same manner it
collects such taxes from other customers in the ordinary course of SITA’s
business, but in no event prior to the time it invoices WSL for the Services for
which such taxes are levied.  Any penalties imposed upon SITA resulting from any
delay or failure by WSL to pay Taxes for which it is responsible hereunder and
for which SITA has accurately and timely invoiced WSL, shall be paid by and the
responsibility of WSL.  SITA shall pay and bear responsibility for any delay or
failure to invoice, or to remit to the proper taxing authorities, those Taxes to
be collected by SITA from WSL hereunder.  SITA shall clearly identify all Taxes
by taxing jurisdiction.

 

48

--------------------------------------------------------------------------------


 

(f)            SITA shall reasonably cooperate with WSL to lawfully minimize the
Taxes.  To assist WSL in the recovery of any Taxes, SITA shall provide WSL with
a VAT/GST invoice and other reasonable and readily available information
required to support such recovery.

 

(g)           WSL may initiate and manage litigation brought in the name of WSL
to obtain refunds of the Taxes paid by WSL.  SITA shall reasonably cooperate
with WSL in pursuing any refund claims for the Taxes, including related
litigation or administrative proceedings.

 

(h)           Where WSL considers that payments are subject to withholding at
source, it will notify SITA in advance, and the Parties will work reasonably
together to minimize such tax, as legally feasible.  WSL will provide SITA with
copies of certificates of deduction of tax or other such documentation in
relation to the tax paid as SITA may reasonably require and as available.

 


ARTICLE 6 — CERTAIN RIGHTS AND OBLIGATIONS OF SITA AND WSL

 


6.1          THIRD PARTY WARRANTIES.

 

SITA shall (to the extent legally permissible) pass through to WSL and enforce
on WSL’s behalf any material rights, warranties, licenses and other benefits
accruing to it under each of SITA’s agreements with third parties participating
in or providing equipment used in the provision of Services wherever and
whenever SITA’s failure to enforce such benefits would materially and adversely
impair SITA’s ability to provide Services in accordance with the requirements of
this Agreement.

 

6.2          Obligation to Maintain Insurance.

 

(a)           Required Insurance.  At all times during the Term, SITA shall
carry and maintain in each jurisdiction in which Services are provided under
this Agreement, and at its own expense, the closest local equivalent to workers’
compensation and employer’s liability insurance covering SITA’s employees in
accordance with statutory requirements applicable in the place where the
Services are to be provided hereunder, and such other insurance coverage as may
be required by law to insure against direct losses or damages to WSL’s
personnel, customers, property or other contractor’s personnel or property
caused by SITA’s activities.  Workers’ compensation and employer’s liability
insurance shall be set at an amount of not less than $1,000,000 per occurrence. 
At all times during the Term, SITA shall maintain for itself, its officers,
employees and any SITA Agents permitted to perform services on behalf of SITA in
accordance with this Agreement:

 

49

--------------------------------------------------------------------------------


 

(i)            Public/general liability insurance on an occurrence or claim form
basis, such insurance to insure against liability for bodily or personal injury
and death and for property damage in an amount which shall be not less than
$1,000,000 per occurrence/claim including:  (A) products liability and completed
operations; (B) independent contractors liability; (C) broad form contractual
liability; (D) broad form property damage coverage; (E) extended bodily injury,
incidental medical malpractice; and (F) personal injury.  Such coverage shall
apply to bodily injury and property damage liability arising from the negligence
or willful misconduct of SITA, its employees, SITA Agents or guests.

 

(ii)           All risk property damage insurance in such amount and scope
providing coverage for physical loss, damage or destruction, the replacement,
repairs or reproductions of materials and equipment and related property, either
on Installation Sites or such other locations as may be utilized in the
performances of this Agreement, including valuable papers, records, software,
media and similar data.

 

(iii)          Broad form crime insurance which shall provide for loss sustained
or legal liabilities incurred by WSL by virtue of the dishonest or fraudulent
acts of SITA, its employees or SITA Agents, including coverage for forgery,
alteration, theft and computer generated fraud.  Such coverage shall be obtained
in a minimum amount of $2,000,000.

 

(iv)          Broad form professional liability insurance which shall provide
for loss sustained or legal liabilities incurred by WSL by virtue of the
negligent acts, errors and omissions of SITA, its employees, SITA Agents under
the Agreement including loss resulting from patent or copying infringement in a
minimum of $2,000,000.

 

(b)           [intentionally left blank]

 

(c)           SITA shall be responsible for any loss within the deductible of
any policy and any insurance purchased by SITA shall be primary and
non-contributory as respects any other insurance coverage available to WSL.  The
purchase of the minimum insurance shall not release SITA from any liability

 

50

--------------------------------------------------------------------------------


 

assumed under Agreement.  Nothing in this Section 6.2 (Obligation to Maintain
Insurance) shall expand, contract or otherwise affect the scope of SITA’s
liability under this Agreement, including inter alia Article 9 (Intellectual
Property Rights and Indemnification; Software License) or Article 10 (Limitation
of Liability; Third Party Claims).

 

(d)           Upon WSL’s request, SITA shall deliver certificates of insurance
evidencing the Required Insurance.

 

(e)           All Required Insurance shall be evidenced by valid and enforceable
policies issued by a company or companies which are acceptable to WSL, such
acceptances not to be unreasonably withheld.

 

(f)            If SITA fails to initially obtain or, thereafter, maintain any
Required Insurance pursuant to the requirements herein, WSL may (but shall not
be obligated to) purchase such insurance on behalf of SITA, in which event WSL
shall deduct all amounts incurred by WSL in placing such coverage from any
payment due to SITA.

 

(g)           All notices and certificates of insurance under this Section 6.2
shall be delivered to WORLDSPAN Services Limited, care of WORLDSPAN, L.P.,
Treasury/Risk Management, Attention: Risk and Treasury Analyst, 300 Galleria
Parkway, N.W., Atlanta, Georgia 30339.

 


6.3          LIEN CLAIMS.

 

(a)           In no event shall WSL be obligated to pay any SITA Agent or Access
Provider for claims that arise out of work contracted for by SITA and related to
the Services.  SITA shall remain contractually, legally and financially
responsible and primarily liable hereunder for the performance of all
obligations, fulfillment of all terms and conditions and payment of any charges
for services rendered in connection with this Agreement by SITA Agents or Access
Providers contracted for by SITA and such entities shall have no direct or
indirect rights against WSL under this Agreement to enforce any obligations
under this Agreement, institute any legal claim or action against or including
WSL arising under or as a third party beneficiary to this Agreement.  All
actions taken or not taken by SITA Agents shall be deemed taken or not taken by
SITA hereunder.

 

(b)           If any SITA Agent or Access Provider contracted for by SITA shall
file in a county clerk’s office a notice of intention, lien claim or stop notice
with respect to a mechanics’ lien or similar claim against WSL or where WSL may
be liable on such claim as a tenant (collectively “Lien Claim”), WSL shall
promptly notify SITA of the filing of such Lien Claim and SITA shall (i) defend
and indemnify WSL for the Lien Claim and all costs, damages, expenses and
liabilities relating to the Lien Claim (including reasonable attorneys fees),
(ii) ensure that work in progress is not interrupted by taking such appropriate
steps as are necessary to satisfy or otherwise completely resolve the Lien Claim
and (iii) either, at SITA’s sole option, (A) deliver to WSL, in a form
reasonably satisfactory to WSL, a complete release of all Lien Claims and an
affidavit to the

 

51

--------------------------------------------------------------------------------


 

effect that all the labor and material costs have been paid; (B) furnish to WSL
a bond in form and amount satisfactory to WSL indemnifying WSL against such Lien
Claim; or (C) enter into an agreement reasonably acceptable to WSL to indemnify
WSL against such Lien Claim and all related costs, damages, expenses and
liabilities.  If any Lien Claim shall be filed subsequent to the expiration or
termination of this Agreement, SITA shall, at its sole cost, discharge such Lien
Claim within 15 days following the receipt of notice from WSL or shall defend
WSL against and indemnify WSL therefore.

 


6.4          ACCESS AND SECURITY.

 

(a)           For purposes of this Section 6.4, “WSL” shall include any travel
agency designated by WSL as an Installation Site for the Services.  Subject to
the provisions of this Section 6.4, during regular Normal Business Hours, SITA
Personnel shall have access to WSL’s Installation Sites as is reasonably
necessary to provide the Services in accordance with the terms of this Agreement
provided that such SITA Personnel show appropriate credentials to WSL security
personnel at all WSL premises, including a photo identification badge on which
appears such SITA Personnel’s name.  The SITA Personnel shall continue to
display their badge at all times while at WSL’s facilities.  In the event that
SITA personnel require access to WSL facilities after Normal Business Hours,
SITA shall provide WSL with reasonable advance notice that SITA Personnel in
need of access to a particular Installation Site are in the process of being
dispatched (notice to the affected travel agency shall not constitute notice to
WSL) and shall provide in advance of the required access a list of SITA
Personnel authorized to provide the Services at the relevant Installation Site,
which list shall be maintained by SITA and provided to appropriate WSL security
personnel at such Installation Site.  In an emergency situation, SITA’s Project
Director may contact WSL’s Director of International Technology to arrange for
SITA Personnel who may not already be on the aforementioned list to be permitted
access to WSL’s premises for the purpose of responding to such emergency
situation, and WSL’s Director of International Technology shall use reasonable
efforts, taking into account the emergency situation, to facilitate the required
access in such circumstances.

 

(b)           SITA and SITA Personnel shall at all times comply with WSL’s
reasonable Security Requirements at all of Installation Sites, including the
Security Requirements governing the proper use, management, administration,
transmission and security of all WSL information stored on and exchanged via WSL
or SITA computer systems and networks.  WSL will provide SITA with a copy of
such Security Requirements within a reasonable period prior to the Committed
Delivery Date for the particular Installation Site.

 

52

--------------------------------------------------------------------------------


 

(i)            In support of the foregoing, SITA’s security-related
responsibilities shall include providing for and implementing any and all
protective measures and controls reasonably necessary to safeguard all WSL
information, including WSL Confidential Information with which SITA comes into
contact from time to time, whether electronically or otherwise, as a result of
providing, installing, and implementing the Services against any instances of
theft or unauthorized access, disclosure, modification, destruction, or, subject
to Section 2.15 (Prevention of Unauthorized Use), use or unavailability.  Such
protective measures and controls must be reasonably designed to prevent security
breaches and intrusions, including those aimed at the Network and the operations
centers thereof, WSL’s network, and any third-party network managed,
administered or controlled by SITA.  SITA will assist WSL, whenever practicable,
to transmit its data in the format that WSL deems most appropriate for meeting
its security needs.  SITA agrees to work with WSL’s security personnel to design
and install such firewalls as WSL deems reasonably necessary when implementing a
Service Component onto the Network that is either terminated or initiated at a
non-WSL location and maintaining all firewalls between the SITA Backbone Network
and the public Internet and Public Switched Network.

 

(ii)           When deemed appropriate by WSL, WSL will notify SITA that passes
or identification cards are required, and SITA Personnel will be issued passes
or identification cards which must be presented upon request to WSL’s personnel
and surrendered promptly upon WSL’s demand or upon termination of this
Agreement.  Such passes or other identification shall be issued only to persons
meeting security criteria established by WSL for such purpose.

 

(c)           Notwithstanding any other provision of this Agreement to the
contrary, WSL shall have the right to refuse to issue such passes or
identification cards or immediately to terminate the right of access to an
Installation Site of any SITA Personnel, should WSL determine, in its sole
discretion, for any lawful reason, that such refusal or termination is in WSL’s
best interest.  WSL shall promptly notify SITA of any such refusal or
termination of access, and SITA shall have a reasonable opportunity to
demonstrate to WSL that refused rights of

 

53

--------------------------------------------------------------------------------


 

access should be granted or terminated rights of access should be reinstated. 
Any refusal or termination of access shall remain in effect pending such
demonstration and WSL’s final determination as to the advisability of such
reinstatement.  In the event that SITA Personnel are barred from an Installation
Site, the Parties shall agree upon a Revised Committed Delivery Date, which date
shall be as soon as reasonably possible thereafter, and which date shall be
treated as the Committed Delivery Date for the Service at the affected
Installation Site, unless SITA had prior notice or cause to believe that
particular SITA Personnel would be barred from WSL’s premises, in which case the
time allowed under this Agreement for the performance of any services, provision
of materials or other obligations hereunder of SITA, including any installation,
repair, maintenance or similar action that such barred personnel were to perform
shall not be extended.

 

(d)           SITA Personnel shall at all times act and dress in a professional
manner and consistent with local custom while on WSL’s premises.

 


6.5          NOTIFICATION OF PENDING OR THREATENED NON-PERFORMANCE.

 

If, for any reason, SITA discovers that it or any SITA Agents or Access
Providers shall not be able to perform obligations hereunder, SITA shall
promptly notify WSL of that fact.  The notification shall be written and shall
include a detailed description of the problem, the causes of the problem and
SITA’s or SITA Agent’s or Access Provider’s contingency plan.  Such notification
shall not relieve SITA of its obligations and shall not preclude any remedies
available to WSL hereunder.

 


6.6          SITA EQUIPMENT.

 

SITA shall retain all right, title and interest to any and all SITA Equipment. 
WSL shall use reasonable care in protecting SITA Equipment against damage or
loss while on the Installation Site, and shall reasonably promptly pay to SITA
the net book value of any lost or damaged SITA Equipment (where such loss or
damage is not attributable to SITA (including SITA Agents) or Access Providers
upon such loss or damage.  This shall be SITA’s sole and exclusive remedy with
respect to any such damage or loss.

 


6.7          CONTENT OF MESSAGES.

 

SITA shall not be responsible or liable for the content of WSL information
transmitted through the Network, except to the extent that SITA modifies the
content transmitted to the recipient or where, as a result of SITA’s
misdirection or disclosure of the transmission to an unintended recipient, the
content becomes unlawful or legally actionable.

 

54

--------------------------------------------------------------------------------


 


ARTICLE 7 — CONFIDENTIAL INFORMATION

 


7.1          DEFINITION OF CONFIDENTIAL INFORMATION.

 

“Confidential Information” means all non-public information concerning the
business of WORLDSPAN Services Limited, any WSL Affiliate, any Worldspan Owned
User or other third party doing business with any of them (including customers
of WORLDSPAN Services Limited or a WORLDSPAN Services Limited Affiliate) that
SITA may obtain from any source in the course of providing the Services (“WSL
Confidential Information”) or concerning the business of SITA and any third
party doing business with SITA that WSL may obtain from any source in the course
of its use of the Services (“SITA Confidential Information”).  The terms of this
Agreement and discussions, negotiations and proposals from one Party to the
other related directly thereto shall be both WSL and SITA Confidential
Information.  “Confidential Information” shall also include network designs,
telecommunications usage data, pricing and financial data, software code, the
identity and configuration of equipment/networks, optimization recommendations,
research, development (including development, plans and specifications for any
product or service that is designed or modified for WSL at WSL’s request or
expense irrespective of whether such plans and specifications are completed or
implemented), strategic and other business plans, and related information.  All
such information disclosed prior to the execution of this Agreement and during
the Term shall also be considered “Confidential Information.”  All information
that relates to the quantity, WSL technical configuration, type, destination,
and amount of use of the Services subscribed to by WSL and all information,
except SITA’s pricing of Services, contained in bills pertaining to the Services
received by WSL from SITA shall be the Confidential Information of WSL
regardless of where it is collected or stored, and shall not be deemed the
Confidential Information of SITA.  “Confidential Information” shall not include
information that: (a) is already rightfully known by the receiving Party at the
time it is obtained by said Party, free from any obligation to keep such
information confidential; (b) is or becomes publicly known through no wrongful
act of the receiving Party; or (c) is rightfully received by the receiving Party
from a third party without restriction and without breach of this Agreement. 
Information equivalent to that described above that is independently developed
by a Party without using any Confidential Information of the other Party shall
not be considered Confidential Information for purposes of this Agreement. 
“Person” for the purposes of this definition shall be deemed to include natural
persons as well as corporations and other entities, and includes WSL, SITA, and
SITA Agents.

 

55

--------------------------------------------------------------------------------


 


7.2          USE AND PROTECTION OF CONFIDENTIAL INFORMATION.

 

(a)           Except for any Confidential Information labeled “Trade Secret” and
for which no time limit on the confidentiality obligations hereunder shall
apply, during the Term and for a period of five years from the date of its
expiration or termination (including all extensions thereto), each Party agrees
to maintain in strict confidence all Confidential Information of the other
Party, including preventing disclosure to any competitor of the other Party
(known to be such after reasonable inquiry).  No Party shall, without obtaining
the prior written consent of the Party with proprietary rights thereto, use such
Party’s Confidential Information for any purpose other than for the performance
of its duties and obligations under this Agreement, enforcement of its rights
under this Agreement, or for provision of other services to such Party.  Neither
Party shall have intellectual property rights of any kind or nature to the
Confidential Information disclosed by the other Party in accordance with this
Article 7 or to material which is created using such Confidential Information.

 

(b)           Each Party may produce extracts and summaries of the other Party’s
Confidential Information consistent with such Party’s permitted use of
Confidential Information.  Each Party shall use, and shall take reasonable steps
to arrange for other persons authorized to receive the other Party’s
Confidential Information to use, at least the same degree of care to protect the
other Party’s Confidential Information as it uses to protect its own
Confidential Information.

 

(c)           The provisions of this Section 7.2 shall substitute for and
supersede the provisions of any non-disclosure forms that SITA generally
requires customers to execute prior to such disclosures.

 


7.3          DISCLOSURE OF CONFIDENTIAL INFORMATION TO EMPLOYEES AND OTHERS.

 

Notwithstanding Section 7.2 (Use and Protection of Confidential Information),
any Party may disclose Confidential Information to:

 

(a)           its employees and the employees of its Affiliates or Worldspan
Owned Users on a need-to-know basis or others specifically permitted to perform
services hereunder, provided that the Party has taken reasonable steps to ensure
that such Confidential Information is kept strictly confidential consistent with
the confidentiality obligations imposed hereunder, including instructing such
employees not to sell, lease, assign, transfer, use outside their scope of
employment or reveal any Confidential Information without

 

56

--------------------------------------------------------------------------------


 

the consent of the Party whose Confidential Information is involved, and
obtaining the written agreement of its employees to conform to the requirements
of this Article 7.  Such written agreement need not be specific to this
Agreement so long as its requirements are at least as stringent as those
contained in the form of agreement set forth in Attachment ND, unless otherwise
agreed by the Parties;

 

(b)           its legal counsel, auditors and consultants, except those
consultants which are direct competitors of the other Party, provided that the
Party disclosing Confidential Information under this Section 7.3(b) shall
require the execution by its auditors and consultants of a non-disclosure
agreement with requirements at least as stringent as those contained in the form
of agreement set forth in Attachment ND, unless otherwise agreed by the Parties;

 

(c)           employees, agents and representatives of the Party whose
Confidential Information is involved;

 

(d)           its agents, including in the case of WSL, any agent involved in
the management or maintenance of the Services, specifically permitted to perform
its services or its obligations hereunder but only on a need-to-know basis,
provided that the Party disclosing Confidential Information under this
Section 7.3(d) shall require the execution by the party receiving the
confidential information a non-disclosure agreement with requirements as least
at stringent as those contained in the form of agreement set forth in
Attachment ND, unless otherwise agreed by the Parties;

 

(e)           subject to the prior written consent of the Party whose
Confidential Information is involved, other persons (including contractors,
landlords or facility managers) in need of access to such information for
purposes specifically related to a Party’s exercise of its rights or performance
of its responsibilities under this Agreement, provided that the Party disclosing
Confidential Information under this Section 7.3(e) shall require the execution
by the other person of a non-disclosure agreement with requirements at least as
stringent as those contained in the form of agreement set forth in
Attachment ND, unless otherwise agreed by the Parties; and

 

(f)            members of WSL’s board of directors on a need-to-know basis,
provided that such WSL board members shall use at least the same degree of care
to protect such Confidential Information as they use to protect other
information in their possession that is confidential and proprietary to WSL, but
in no case less than a reasonable degree of care, and as is otherwise required
by law.

 

57

--------------------------------------------------------------------------------


 


7.4          RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION.

 

The Parties agree that upon the request of a Party having rights to Confidential
Information, the Party in possession of such Confidential Information shall
promptly return it (including any copies, extracts, descriptions and summaries
thereof) to the requesting Party, or, with the requesting Party’s written
consent, shall promptly destroy it (and any copies, extracts, descriptions and
summaries thereof) and shall further provide the requesting Party with a
corporate officer’s written and sworn certification of same unless compliance
herewith will prevent a Party from meeting its obligations under this
Agreement.  When Confidential Information of a Party has been integrated into
documents containing proprietary information of any third party, upon the
request of the Party whose Confidential Information is involved, the Party in
possession of such information shall promptly destroy the documents (and any
copies, extracts or summaries thereof) and shall further provide the requesting
Party with written certification of same.

 


7.5          WAIVERS.

 

A Party may request in writing that the other Party waive all, or any portion,
of the requesting Party’s responsibilities relative to specific items of the
other Parties’ Confidential Information.  Such waiver request shall identify the
affected information with specificity and the nature of the proposed waiver. 
The recipient of the request shall respond within a reasonable time, and if, in
its sole discretion, it determines to grant the requested waiver, it shall do so
in a writing signed by an employee authorized to grant such request.

 


7.6          REQUIRED DISCLOSURE.

 

The confidentiality obligations imposed by this Article 7 do not apply to the
extent, but only to the extent, that Confidential Information must be disclosed
pursuant to a court order or as required by any regulatory agency or other
government body of competent jurisdiction.  A Party ordered to disclose the
other Party’s Confidential Information shall notify such other Party immediately
upon receipt of such an order to disclose and use all reasonable efforts to
resist, or to assist such other Party in resisting, such disclosure and, if such
disclosure must be made, to limit the disclosure to the extent legally required
and to obtain a protective order or comparable assurance that the Confidential
Information disclosed shall be held in confidence and not be further disclosed
absent the original disclosing Party’s prior written consent.  This Article 7 is
not intended to limit either Party’s ability to satisfy any governmentally
required disclosure of its relationship with the other Party, or WSL’s ability
to satisfy any requests or demands generated in the course

 

58

--------------------------------------------------------------------------------


 

of audits of WSL.  Notwithstanding anything else contained herein to the
contrary; either Party may disclose the other Party’s Confidential Information
as and to the extent required to be disclosed in the course of the Disclosing
Party’s dealings with a court or regulatory body to enforce its rights under
this Agreement, provided that the Party shall not so disclose the terms of this
Agreement without first making a reasonable and good faith application to the
court or regulatory body to hold the terms and conditions of this Agreement in
confidence under seal.

 


7.7          REMEDIES.

 

WSL and SITA acknowledge that any disclosure or misappropriation of Confidential
Information in violation of this Agreement could cause irreparable harm, the
amount of which may be extremely difficult to determine, and which the Parties
agree would be inadequate and insufficient as a remedy at law or in money
damages.  Each Party, therefore, agrees that the other Party shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Article 7.  This right shall be in
addition to any other remedy available in law or equity.

 


ARTICLE 8: REPRESENTATIONS, WARRANTIES AND COVENANTS

 


8.1          COMPLIANCE WITH LAWS.

 

Each Party represents, warrants and covenants that it shall ensure for the Term
of this Agreement that it complies with all foreign and domestic laws, statutes,
ordinances, rules, regulations, orders, applicable and material to the provision
of Services.  SITA shall secure all domestic and foreign permits, licenses, and
certifications, regulatory approvals and authorizations (collectively “Permits”)
required to provide Services to WSL, and shall take all lawful steps to maintain
such Permits during the Term of this Agreement.  WSL shall provide reasonable
assistance and information necessary to secure such Permits.

 


8.2           REGULATION.

 

(a)           SITA represents, warrants and covenants that, as of the Effective
Date, the terms and conditions in this Agreement are fully enforceable without
being included in a SITA tariff on file with the appropriate governmental
agency.  SITA covenants that it shall not interpose as a defense in any lawsuit
to enforce WSL’s rights under this Agreement that such terms and conditions are
invalid or unenforceable because of inconsistency with any applicable law or
regulation, or with SITA tariffs, and that SITA shall make no such claim before
any tribunal in a dispute with WSL.  In the event that SITA interposes such
defense or makes such claim, and without limiting any other remedy that WSL may
have under this Agreement, SITA shall reimburse WSL for all attorneys’ fees and
other expenses of contesting such defense or claim.

 

59

--------------------------------------------------------------------------------


 

(b)           SITA represents, warrants and covenants that throughout the Term
it will make all filings and will maintain all registrations that may be
required of it from time to time in connection with providing the Services by
any governmental body of competent jurisdiction, including any required tariffs
(or the equivalent) as set forth in Section 15.19 (Tariffs), and WSL shall
provide SITA with reasonable assistance and all necessary information in
connection with such filings or registrations.

 

(c)           SITA represents, warrants and covenants that throughout the Term,
it shall take all necessary steps to ensure that the rates, terms and conditions
set forth in this Agreement remain in full compliance with all applicable laws,
statutes, ordinances, directives, rules, regulations, licenses, permissions and
orders of any ministry, regulator, agency, court or other body of competent
jurisdiction.

 

(d)           SITA represents, warrants and covenants that throughout the Term
it shall promptly notify WSL in writing if a charge of noncompliance with any
applicable law, statute, ordinance, directive, rule, regulation, license,
permission or order of any ministry, regulator, agency, court or other body of
competent jurisdiction that is likely to have a material and adverse effect on
WSL is filed against SITA in connection with the Services being provided to WSL
hereunder.  SITA shall be fully and solely responsible for any fines, penalties
or damages imposed on SITA or WSL arising from any noncompliance with any law,
statute, ordinance, directive, rule, regulation, license, permission or order of
any ministry, regulator, agency, court or other body of competent jurisdiction
with respect to its delivery of the Services in any jurisdiction for which SITA
is responsible pursuant to this Agreement.

 


8.3          NATURE OF SERVICES.

 

(a)           SITA represents, warrants and covenants that at all times during
the Term the Services shall conform to the Specifications.  SITA furthermore
represents, warrants and covenants that the Services will at all times during
the Term include at least the functionality and features set forth in
Attachment SD.

 

(b)           SITA represents, warrants and covenants that at all times during
the Term, SITA shall perform the Services in a workmanlike manner.

 


8.4          GOOD FAITH PERFORMANCE.

 

In the performance of their obligations under this Agreement, each Party shall
act fairly and in good faith.  Where notice, approval or similar action by a
Party is permitted or required by any provision of this Agreement, such action
shall not be unreasonably delayed or withheld.

 

60

--------------------------------------------------------------------------------


 


8.5          REGULATORY REPORTS.

 

SITA represents, warrants and covenants that to the best of its knowledge, as of
the Effective Date, there are no legal or regulatory matters or restrictions
that could impede SITA’s ability to provide, or materially affect the cost of
all or any portion of, the Services.  SITA covenants to use reasonable efforts
to inform WSL promptly in writing of all legal and regulatory developments that
have a reasonably strong likelihood of materially affecting the price terms or
conditions under which SITA or SITA Agents provide the Services or SITA’s
ability to provide them in accordance with this Agreement.

 


8.6          NON-INTERFERENCE AND OTHER MATTERS.

 

(a)           SITA represents, warrants and covenants that the installation,
maintenance and provision of the Services shall be performed (i) in conformity
with reasonable precautions designed to promote safety, avoid accidents and
prevent injury to person or property at the Installation Sites; (ii) in such a
manner as will not, except as consented to in writing by WSL in advance or as is
otherwise specifically permitted under this Agreement, (A) create any hazardous
condition or interfere with or impair in any material respect the operation of
the heating, ventilation, air conditioning, plumbing, electrical, fire
protection, safety, security, public utilities or other systems or facilities at
the Installation Sites; (B) interfere in any material respect with the use or
occupancy of common areas of the Installation Sites or the premises of any
tenant occupying any space therein; (C) result in SITA causing a delay or
restriction, or SITA imposing any tasks, costs or obligations other than as set
forth herein upon WSL, with respect to, or interfere in any material respect
with, the use or operation of the Installation Sites; and (iii) in such a manner
as will minimize disruption to WSL’s or its customers’ normal business
operations that might arise as a result of such activities.

 

(b)           WSL represents, warrants and covenants that it will use the
Services herein in accordance with the terms and conditions of this Agreement,
that WSL shall take no action with respect to the use of such Services which
would interfere with or cause damage or loss to the Network, Services or Service
Components to the extent that SITA has previously advised WSL of the
circumstances creating such interference or causing such damage or loss, and
that WSL will promptly pay all Charges when due and payable to SITA.

 


8.7          AUTHORITY AND GOOD STANDING.

 

(a)           Each Party represents, warrants and covenants that it has and
shall maintain full power and authority to enter into this Agreement without the
consent of any other person and that it is and shall continue to be duly
organized, validly existing and in good standing under the laws of the
jurisdiction

 

61

--------------------------------------------------------------------------------


 

where it is incorporated.  Each Party represents, warrants and covenants that it
will assume responsibility for the performance of its Affiliates and its agents
under this Agreement and expressly assumes liability for the acts, omissions and
performance of each such entity to the same degree as it accepts liability for
its own acts, omissions, and performance.  Without limiting the generality of
the preceding text in this Section 8.7, WSL specifically represents, warrants
and covenants that it has authority to modify and supersede the Agreement for
Telecommunications Services between Worldspan, L.P.and SITA s.c. with an
effective date of 01 January 1999, as amended (known as the “Asia Pac
Agreement”), as referred to in Section 2.1(a) (Agreement to Provide), despite
any restriction on modification in that “Asia Pac Agreement”.

 

(b)           Each Party represents, warrants and covenants that it will
continue to provide the Services in the event that its creditors exercise any
lien or right of subordination that may exist for any equipment needed to
provide the Services under the Agreement.

 


8.8          NO CONFLICT.

 

Each Party represents, warrants and covenants that this Agreement and the
transactions contemplated hereby are not in conflict in any material respect
with any other agreements or judicial or administrative orders to which SITA or
WSL is a Party or by which it may be bound.

 

8.9          Valid, Binding and Enforceable.

 

Each Party represents, warrants and covenants that this Agreement constitutes a
valid and binding agreement as to it, enforceable against, and inuring to the
benefit of it and its successors and permitted assigns in accordance with its
terms and the provisions of all applicable laws.  Except as may be specifically
set forth herein, nothing contained herein shall be construed as creating any
right, claim or cause of action in favor of any third party against either SITA
or WSL.  SITA represents and warrants that this Agreement is valid, binding and
enforceable with respect to the Services in all countries in which WSL
Installation Sites are located or in which WSL orders Services or Service
Components under this Agreement.

 


8.10        COMPUTER VIRUSES AND INTERCONNECTIVITY.

 

(a)           SITA and WSL recognize that it is possible for software to be
produced that would corrupt not only the Services Software but other software
used on the same system, including the operating system software.  Such
corruption of software may remain dormant and will not necessarily be found
during the period of acceptance testing set forth in Attachment IP.  Such
corruption shall be termed “a Virus” or “Viruses.”

 

62

--------------------------------------------------------------------------------


 

(b)           Each Party represents, warrants and covenants that, with respect
to software it licenses under this Agreement, it has used reasonable efforts
during all writing, execution and copying of the Services Software to ensure
that no Viruses are coded or introduced to the software and is using, and will
continue to use, the latest available, most comprehensive Virus
detection/scanning program.

 

(c)           Each Party represents, warrants and covenants that in the event
that a Virus is found, it shall assist the other Party in reducing the effect of
the Virus, and particularly in the event that a Virus causes the other Party a
loss of operational efficiency or loss of data it shall assist the other Party
to the same extent to mitigate such losses and restore such Party to its
original operating efficiency.

 


8.11        QUIET ENJOYMENT.

 

SITA represents, warrants and covenants that WSL shall be entitled to use and
enjoy the benefit of the Services, subject to and in accordance with this
Agreement.  Each Party represents, warrants and covenants that it has good title
to, or lawful right to use and provide for the purposes of this Agreement, any
Assets furnished by such Party hereunder, free and clear of all liens, claims
and encumbrances that would interfere with SITA’s performance under this
Agreement.  SITA further represents, warrants and covenants that the WSL’s use
of the Services and SITA Assets do not infringe any intellectual property rights
of any third party.  WSL further represents, warrants and covenants that SITA’s
use of WSL Assets does not infringe any intellectual property rights of any
third party.

 


8.12        DATE COMPLIANCE.

 

(a)           SITA warrants that it will take necessary action and provide
resources to enable all software (including software and any firmware),
hardware, networks and equipment used in connection with the provision and
operation of the Service (“Systems”) over which it has control to be “Date
Compliant” (as described below).  SITA shall use reasonable efforts to mitigate
any fault in the Service caused by the non-Date Compliant Systems that it does
not control but to the extent that any fault in the Service is caused by the
non-Date Compliant Systems that it does not control, SITA shall not be liable to
WSL for any loss or damages in the event that any such non-Date Compliance
causes a fault in, or the non-availability of the Service.

 

(b)           For the purposes of this warranty, “Date Compliant/ce” means
process date data from, into and between the twentieth and twenty-first
centuries and accurately perform leap year calculations. Interfaces of all
Systems used in connection with the provision and operation of the Service will
comply with either the ISO 8601 date format or, where applicable, the IATA

 

63

--------------------------------------------------------------------------------


 

Information Management Committee (IMC) date format. This warranty is to be read
in conjunction with all other terms and conditions of the Agreement and shall
apply to any Exhibits or future amendments which are or may be made hereto. 
This warranty supersedes any previous statement or contractual commitment made
by SITA or WSL relating to the subject matter hereto.

 


8.13        [**]

 


8.14        EXCLUSIVE WARRANTIES.

 

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY SERVICES OR OTHERWISE UNDER OR IN
CONNECTION WITH THIS AGREEMENT, AND EACH SPECIFICALLY DISCLAIMS ANY AND ALL SUCH
OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.

 


ARTICLE 9 — INTELLECTUAL PROPERTY RIGHTS AND INDEMNIFICATION; SOFTWARE LICENSE

 


9.1          SOFTWARE AND DATA.

 

SITA shall own all right, title and interest, under all intellectual property
and other laws, to all pre-existing network designs, performance, operation and
maintenance data, and other works, inventions and ideas created by or for SITA
(including by any SITA Agents) prior to May 8, 2000, whether or not utilized by
SITA in connection with its performance under this Agreement.  All of the
foregoing shall be deemed SITA Confidential Information subject to Article 7
(Confidential Information).  WSL shall own all right, title and interest, under
all intellectual property and other laws, to (i) WSL’s software which WSL
develops or acquires, other than from SITA under this Agreement, in connection
with its telecommunications and related requirements and, (ii) all WSL network
and network interface designs, WSL Network redesigns, WSL designs, performance,
operation and maintenance data, and other works, inventions and ideas created,
developed or acquired by WSL other than that which is obtained from SITA under
this Agreement without the use of WSL Confidential Information.

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

 

64

--------------------------------------------------------------------------------


 


9.2          LICENSE.

 

SITA hereby grants to WSL, at no additional charge, a non-exclusive,
royalty-free, non-transferable, license to use the Services Software in
accordance with the terms and conditions of this Agreement.

 


9.3           INDEMNIFICATION; DEFENSE.

 

(a)           Each Party (the “Indemnifying Party” for purposes of this
Article 9) agrees to indemnify and hold the other Party and any director,
officer, employee, agent or assign of the other Party (the “Indemnified Party”
for purposes of this Article 9) harmless from and against any and all
liabilities (including royalties or license fees), losses, damages, costs and
expenses (including reasonable attorneys fees) associated with any claim or
action against the Indemnified Party to the extent specified below.

 

(1)           SITA agrees to indemnify and hold WSL, as the Indemnified Party,
harmless from and against any claim or action for actual or alleged infringement
of any patent, copyright, trademark, trade secret, or similar proprietary right
to the extent that such claim or action arises from WSL’s use of Services or use
of Services Software in accordance with the terms of the Agreement (“WSL
Claims”), provided that the obligations hereunder shall not apply to the extent
(i) WSL or another party on WSL’s behalf or direction modifies the Services or
Services Software, (ii) WSL uses the Services or Services Software in a manner
that does not substantially conform to the applicable instructions and
Documentation, or (iii) WSL combines the Services or Services Software with
products or services not provided or approved by or through SITA, and no
infringement would have occurred without such modification, non-conforming use,
or combination.  Subject to (i) through (iii) above, the above indemnity shall
be deemed to include coverage for any claims, threatened or actual, brought by a
third party alleging that any use of a Service by WSL in accordance with the
terms of the Agreement infringes such third party’s patents in the area of
interactive telecommunications technology and broadband telecommunications
technology, including computer telephone integration, voice response technology
or interactive call processing.

 

65

--------------------------------------------------------------------------------


 

(2)           WSL agrees to indemnify and hold SITA, as the Indemnified Party,
harmless from and against any claim or action for actual or alleged infringement
of any patent, copyright, trademark, trade secret, or similar proprietary right
to the extent such claim or action arises from SITA’s transmission of content
(“WSL Information”) originating from WSL or any Worldspan Owned User (“SITA
Claims”); provided that the obligations hereunder shall not apply to the extent
(i) SITA or another party on SITA’s behalf or direction modifies WSL
Information, (ii) SITA or another party on SITA’s behalf or direction misdirects
WSL Information to any party other than the intended recipient, or (iii) SITA or
another party on SITA’s behalf or direction intercepts, records or discloses the
message content of any WSL Information without WSL’s express written permission.

 

(b)           The Indemnifying Party shall have the sole right to conduct the
defense of any Claim and all negotiations for its settlement or compromise
unless the Parties agree otherwise in writing, provided that no settlement that
materially affects the price or provision of Services or Services Software shall
be entered into without WSL’s prior approval.  The Indemnified Party shall
cooperate with the Indemnifying Party to facilitate the settlement or defense of
such Claims.

 

(c)           The Indemnifying Party shall be responsible for the employment of
counsel and for all expenses of defending any Claim, but the Indemnified Party
may employ separate counsel if:  (i) the employment of such counsel has been
specifically authorized in writing by the Indemnifying Party; (ii) the
Indemnifying Party has failed to assume the defense of all or any portion of any
such Claim and employ counsel; or (iii) the named Parties to any such action
(including any impleaded Parties) include both the Indemnifying and Indemnified
Parties, and the Indemnified Party shall have been advised that there may be one
or more legal defenses available to the Indemnified Party that are different
from or additional to those available to the Indemnifying Party.  In the cases
of different or additional legal defenses, the Indemnifying Party shall not have
the right to direct the defense of such action on behalf of the Indemnified
Party.  The Indemnifying Party shall, reimburse the Indemnified Party for the
reasonable fees and disbursements of separate counsel in any case in which
separate counsel is permitted above.

 

66

--------------------------------------------------------------------------------


 


9.4          NOTICES.

 

The Indemnifying Party shall give the Indemnified Party prompt written notice
(and copies of all papers served upon or received by the Indemnifying Party) of
any action, or threat, notice or warning of any Claim (of which the Indemnifying
Party has written notice), against the Indemnifying Party of the kind described
in Section 9.3 (Indemnification; Defense) that has a reasonable likelihood of
success on the merits and that could, if successful, have a material impact on
WSL’s use of such Services or SITA’s provision of such Services.  The
Indemnified Party agrees to give the Indemnifying Party prompt written notice of
any Claim of which it becomes aware and copies of all papers served upon or
received by the Indemnified Party relating to same.

 


9.5          ENJOINED USE.

 

(a)           If SITA’s provision or WSL’s use of any Service is prohibited or
enjoined as a consequence of a Claim and the cause of such prohibition or
injunction is not subject to Section 9.3(a)(1)(i) through (iii)
(Indemnification; Defenses) and is not based on WSL’s Intellectual Property,
SITA shall take the following actions at its own expense and in the listed order
of preference:  (i) procure for WSL the right to continue using such Service;
(ii) modify such Service so that it is non-infringing (provided that such
modification does not impair the features or functions of the Service as
detailed hereunder); or (iii) upon written notice to WSL, substitute for such
Service a comparable, non-infringing Service.  If neither (i) nor (ii) nor (iii)
is reasonably commercially attainable, then SITA shall discontinue providing
such Service to WSL and refund to WSL a pro rata amount of all fees paid by WSL
for such Service in advance based upon the time of such discontinuance, and the
Preferred Provider Commitment shall be reduced in accordance with Section 2.3
(Preferred Provider Commitment).

 

(b)           The remedies provided for in this Section 9.5 shall be WSL’s sole
remedies and SITA’s sole liability with respect to such enjoined use for the
period that would be permitted under Section 11.3 (Performance Times) if the
date of issuance of such injunction were deemed the commencement date of a Force
Majeure Condition.  Such period shall be in lieu of any other extensions of
performance that might be available under Article 11 (Force Majeure) in
connection with such injunction, and such deemed Force Majeure Condition shall
only be available to excuse SITA’s non-performance once in connection with any
injunction issued with respect to the affected service area regarding the same
alleged infringement and related subject matter.

 

67

--------------------------------------------------------------------------------


 


ARTICLE 10 — LIMITATION OF LIABILITY; THIRD PARTY CLAIMS


 


10.1        INDEMNIFICATION OF THIRD PARTY CLAIMS.

 

(a)           Subject to Section 10.2 LIMITATION OF LIABILITY AND LIMITED
WARRANTY), each Party (the “Indemnifying Party” for purposes of this Article 10)
shall indemnify, defend and hold the other Party and its Affiliates (the
“Indemnified Party” for purposes of this Article 10) harmless against all
liability, loss, damage and expense (including reasonable legal fees and
disbursements) resulting from claims or actions brought by third parties against
the Indemnified Party in connection with:  (i) injury to or death of any person;
(ii) loss of or damage to tangible real or tangible personal property or the
environment, in each case to the extent that such liability, loss, damage or
expense was proximately caused by any negligence or willful misconduct by the
Indemnifying Party, its agents, employees or subcontractors, in connection with
the provision or use of Services; and (iii) claims or actions brought by third
parties against the Indemnified Party, in each case (i) through (iii) when
arising out of or in connection with the Indemnifying Party’s breach of any of
its warranties, representations or covenants in Sections 8.1 (Compliance with
Laws), 8.2 (Regulation), 8.5 (Regulatory Reports) and 8.12 (Date Compliance))..

 

(b)           The Indemnified Party shall inform the Indemnifying Party of the
facts and circumstances of any occurrence of any such claim or action within 15
days of the Indemnified Party’s first knowledge thereof, provided that the
Indemnifying Party shall control the defense of, and settlement of any such
claim or action.  The Indemnifying Party shall be responsible for the employment
of counsel and for all expenses of defending such claims, but the Indemnified
Party may employ separate counsel if (i) the employment of such counsel has been
specifically authorized in writing by the Indemnifying Party; (ii) the
Indemnifying Party has failed to assume the defense of any such claim and employ
counsel; or (iii) the named Parties to any such action (including any impleaded
Parties) include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party shall have been advised that there may be one or more legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party.  In the case of different or additional
legal defenses, the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party.  The Indemnifying
Party shall reimburse the Indemnified Party for the reasonable fees and
disbursements of separate counsel in any case in which separate counsel is
permitted above.  Neither SITA nor WSL shall enter into any settlement that
materially affects the other Party without such other Party’s prior written
consent, which consent shall not be unreasonably withheld.

 

68

--------------------------------------------------------------------------------


 


10.2        LIMITATION OF LIABILITY AND LIMITED WARRANTY.

 

(A)          LIMITATION OF LIABILITY. SUBJECT TO SECTION 10.2(C), NEITHER PARTY
SHALL BE LIABLE TO THE OTHER, AND EACH PARTY WAIVES AND RELEASES ANY CLAIMS THAT
MIGHT ARISE AGAINST THE OTHER PARTY, FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING LOST REVENUES, LOST PROFIT, OR LOSS OF
PROSPECTIVE ECONOMIC ADVANTAGE OR LOSS OR DESTRUCTION OF DATA, ARISING FROM THE
OTHER PARTY’S PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT, OR FROM
THE OTHER PARTY’S NEGLIGENCE.  THIS PARAGRAPH SHALL NOT BE CONSTRUED AS A
LIMITATION UPON EITHER PARTY’S RIGHT TO SEEK ITS DIRECT DAMAGES.

 

(B)           LIMITATION OF LIABILITY. SUBJECT TO SECTION 10.2(C), A PARTY’S
LIABILITY TO THE OTHER AS A RESULT OF THE FIRST MENTIONED PARTY’S PERFORMANCE OR
FAILURE TO PERFORM UNDER THIS AGREEMENT, OR NEGLIGENCE OR OTHER TORTS, WILL NOT
EXCEED THE AMOUNT OF [**] UNITED STATES DOLLARS ($[**]) (“LIABILITY CAP”) IN
RESPECT OF ALL INCIDENTS DURING THE TERM OF THE AGREEMENT, PROVIDED THAT A PARTY
SHALL NOT BE LIABLE FOR DIRECT DAMAGES UNDER THIS AGREEMENT WHERE (I) A SOLE AND
EXCLUSIVE REMEDY IS OTHERWISE SET FORTH IN THE AGREEMENT OR (II) SERVICE
CREDITS/SCUS ARE PROVIDED IN ATTACHMENT SLA.  EXCEPT IN THE CASE OF MATERIAL
BREACH, A PARTY SEEKING DAMAGES FOR BREACH OF THE AGREEMENT SHALL FIRST PROVIDE
THE BREACHING PARTY WRITTEN NOTICE THEREOF AND A 30 DAY PERIOD DURING WHICH TO
REMEDY THE BREACH.  SERVICE CREDITS/SCUS SHALL NOT BE CONSIDERED DIRECT DAMAGES
FOR PURPOSES OF THE LIABILITY CAP AND SHALL BE IN ADDITION THERETO NOR SHALL
THEY BE SUBJECT TO THE 30-DAY CURE PERIOD SET FORTH ABOVE.

 

(C)           LIMITATION OF LIABILITY. NOTHING CONTAINED IN SECTION 10.2(A) OR
(B) OR (D) SHALL LIMIT A PARTY’S LIABILITY TO THE OTHER FOR:  (I) INJURY TO OR
DEATH OF A PERSON, (II) DAMAGE TO REAL OR TANGIBLE PERSONAL PROPERTY TO THE
EXTENT CAUSED BY A PARTY’S GROSS NEGLIGENCE OR INTENTIONAL OR WILLFUL
MISCONDUCT, OR (III) ITS INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.3
(INDEMNIFICATION; DEFENSE) AND SECTION 10.1(A)(I) (INDEMNIFICATION OF THIRD
PARTY CLAIMS), IN EACH CASE (I) THROUGH (III) WHERE ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.  NOTHING CONTAINED IN SECTION 10.2(B) SHALL
LIMIT WSL’S OBLIGATIONS WITH RESPECT TO CHARGES (LESS ANY APPLICABLE CREDITS)
INCURRED FOR SERVICES, SHORTFALL CHARGES OR TERMINATION CHARGES IN ACCORDANCE
WITH SECTION 14.1(B) (TERMINATION BY WSL) OR SITA’S LIABILITY FOR SERVICE
CREDITS/SCUS.

 

(D)          MANAGED ISP SERVICES –  LIMITED WARRANTY AND LIMITATION OF
LIABILITY, SPECIAL SERVICE RELATED PROVISION

 

(i)            LIMITED WARRANTY.  SITA WILL PERFORM THE MANAGED ISP SERVICES IN
A DILIGENT AND WORKMANLIKE MANNER, USING APPROPRIATELY QUALIFIED PERSONNEL. 
EXCEPT FOR THIS WARRANTY, SITA DOES NOT WARRANT THESE SERVICES IN ANY WAY.  IN
PARTICULAR, ANY PRODUCTS OR SERVICES OF A THIRD PARTY INTERNET SERVICE PROVIDER
(“ISP”) MADE AVAILABLE UNDER THIS AGREEMENT ARE PROVIDED “AS IS”.

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

69

--------------------------------------------------------------------------------


 

(ii)           LIMITATION OF LIABILITY.  NOTWITHSTANDING ANY PROVISION HEREIN TO
THE CONTRARY, AND EXCEPT TO THE EXTENT OF THE NON-PERFORMING OR WRONGFUL PARTY’S
OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT (WHICH SHALL BE TREATED UNDER THE
GENERAL LIMITATION OF LIABILITY AND “LIABILITY CAP” UNDER SECTIONS 10.2(A),
10.2(B) AND 10.2(C)), NEITHER PARTY ASSUMES ANY LIABILITY FOR ANY MANAGED ISP
SERVICE NON-AVAILABILITY, NOR ANY LOSS OF OR CORRUPTION OF DATA ASSOCIATED WITH
THE PROVISION OF THE MANAGED ISP SERVICES, NOR FOR ANY BREACH OF A FIREWALL, NOR
FOR THE CONSEQUENCES OF THOSE OR ANY OTHER FAILURE OF THE MANAGED ISP SERVICES
SERVICES.  EXCEPT TO THE EXTENT OF THE NON-PERFORMING OR WRONGFUL PARTY’S OWN
GROSS NEGLIGENCE  OR WILFUL MISCONDUCT (WHICH SHALL BE COVERED BY THE
LIMITATIONS OF LIABILITY AND “LIABILITY CAP” UNDER SECTIONS 10.2(A), 10.2(B) AND
10.2(C)), IN NO EVENT WILL A PARTY’S LIABILITY UNDER ANY CLAIM MADE BY THE OTHER
PARTY OR ANY THIRD PARTY, UPON ANY GROUNDS, EXCEED THE GREATER OF (1) AN AMOUNT
EQUAL TO THE TOTAL AMOUNT OF FEES ACTUALLY PAID BY CUSTOMER TO SITA FOR THAT
PARTICULAR SITE UNDER THIS CONTRACT FOR THE THREE-MONTH PERIOD PRECEDING THE
EVENTS GIVING RISE TO THE CLAIM; OR (2) ANY AMOUNT RECOVERED FROM SITA FROM THE
ISP GIVING RISE TO THE CLAIM.  THE PARTIES HEREBY ACKNOWLEDGE THAT THIS CLAUSE
TAKES ACCOUNT OF THE PRICING ASSOCIATED WITH THE MANAGED ISP SERVICE AND THE
RESPECTIVE RISKS OF THE PARTIES.  THIS CLAUSE SHALL NOT BE CONSTRUED TO LIMIT
EITHER PARTY’S LIABILITY IN THE EVENT OF BODILY INJURY OR DEATH.

 

(iii)          PASS-THROUGH OF THIRD-PARTY ISP TERMS.  NOTWITHSTANDING THE ABOVE
TEXT OF THIS SECTION 10.2(D) (MANAGED ISP SERVICES – LIMITED WARRANTY AND
LIMITATION OF LIABILITY, SPECIAL SERVICE RELATED PROVISION), SITA WILL PASS
THROUGH TO WSL ALL WARRANTIES, PENALTIES OR OTHER FORMS OF FINANCIAL
COMPENSATION WHICH IT RECEIVES FROM A THIRD PARTY ISP, AS PART OF THE PRICING
AND SERVICE LEVEL AGREEMENT TERMS ASSOCIATED WITH THE MANAGED ISP SERVICE.

 


10.3        LIABILITY UNDER THIRD PARTY ARRANGEMENTS.

 

No contract, subcontract or other agreement entered into by SITA with any third
party in connection with its provision of Services (including any such agreement
assigned by WSL to SITA) shall provide for any indemnity, guarantee, assumption
of liability or other obligation of, to or by WSL with respect to such
arrangements, except as consented to in writing by WSL or Worldspan L.P.

 

70

--------------------------------------------------------------------------------


 


ARTICLE 11 — FORCE MAJEURE

 


11.1        FORCE MAJEURE CONDITIONS AND EFFECT.

 

(a)           In no event shall either Party be liable to the other for any
delay or other failure to perform hereunder that is due:  (i) to the other’s
delay in supplying or failure to supply approvals, information, materials or
services called for or reasonably required under the terms of this Agreement
provided the Party claiming excusable delay or other failure to perform has
previously requested such approvals, information, materials or services with
reasonable advance notice; or (ii) to causes beyond the reasonable control of
the Party claiming excusable delay or other failure to perform, including acts
of God, acts of a public enemy, acts of a governmental authority, fires, floods,
epidemics, riots, theft, quarantine restrictions, war, riot, malicious acts of
damage, civil commotion, power failures, labor disputes and freight embargoes
(collectively, “Force Majeure Conditions”).  Notwithstanding the foregoing, the
failure of an Access Provider or other foreign carrier to perform its
responsibilities which adversely affects the provision of Services hereunder and
acts of a governmental authority that give rise to WSL’s right to terminate this
Agreement as provided in Section 14.1(a)(i) (Termination by WSL) shall not be
deemed Force Majeure Conditions unless the Access Provider or other foreign
carrier’s failure to perform results from a Force Majeure condition.

 

(b)           Notwithstanding Section 11.1(a), no delay or other failure to
perform shall be excused pursuant to this Article 11:  (i) by the acts or
omissions of a Party’s subcontractors, material men, suppliers or other third
persons providing products or services to such Party unless such acts or
omissions are themselves the product of a Force Majeure Condition; and
(ii) unless such delay or failure and the consequences thereof are beyond the
control, and without the fault or negligence, of the Party claiming excusable
delay or other failure to perform.

 

(c)           Under no circumstances will SITA’s failure to deliver Services as
a result of Date Compliance be considered a Force Majeure Condition if such
failure is the result of malfunctions of the Network.

 


11.2        DUTY TO MITIGATE.

 

Each Party shall, with the cooperation of the other, exercise reasonable efforts
to mitigate the extent of a delay or failure resulting from a Force Majeure
Condition and the adverse consequences thereof.  SITA’s reasonable efforts shall
include:  (a) performance of required work or provision of Services or related
services with the use of qualified management or other personnel or
subcontractors, as permitted by this Agreement; (b) using commercially
reasonable efforts to contract for services, equipment, materials or supplies
required for SITA’s timely performance hereunder from carriers and suppliers not
affected (or less affected) by the cause of a delay or failure, subject

 

71

--------------------------------------------------------------------------------


 

to WSL’s reasonable approval, which shall not unreasonably be withheld, where
such purchases will enable SITA to provide and maintain the Services in
accordance with the terms of this Agreement; and (c) cooperating with WSL’s
efforts to secure necessary replacement services from other carriers.

 

11.3        Performance Times.

 

Performance times under this Agreement (but not the Term) shall be extended for
a period of time equivalent to the time lost because of any failure to perform
that is excusable under this Article 11; provided, however, that if any Force
Majeure Condition is reasonably expected to prevent SITA from providing the
Services for a period of 30 or more consecutive days, and notwithstanding
Section 11.1 (Force Majeure Conditions and Effect), WSL may discontinue the
affected Service or Service Component(s) without liability in accordance with
Section 14.3(a)(i) (Partial Discontinuance), except that WSL shall pay SITA for
any actual expenses paid by SITA to an Access Provider as a result of
discontinuance of the Access Line associated with the affected Service or
Service Component(s) and for the net book value of customer premises equipment
supplied by SITA to WSL in connection with the affected Service or Service
Component(s).  Upon SITA’s receipt of such charges for customer premises
equipment supplied by SITA to WSL, SITA agrees to execute and deliver to WSL a
bill of sale and such other good and sufficient instruments of conveyance,
assignment, or transfer, in form and substance satisfactory to WSL, to vest in
WSL good and marketable title to such customer premises equipment supplied by
SITA to WSL.  Such title shall be free of all mortgages, liens, pledges,
custodianships, security interests, objections, or any other encumbrances,
claims, or charges of any kind (collectively, “Liens”), including Liens asserted
by a manufacturer or supplier whose equipment, software, or material is included
as part of such customer premises equipment supplied by SITA to WSL.

 

11.4        Substitute Services.

 

Notwithstanding Section 11.1 (Force Majeure Conditions and Effect), each Party
shall give the other prompt notice of any event that it claims is a Force
Majeure Condition under this Article 11 and of the cessation of the condition. 
If SITA cannot promptly provide at WSL’s expense a suitable temporary
alternative to a Service interrupted or delayed by a Force Majeure Condition for
a period of five or more consecutive days, WSL may contract at its expense for
the reasonably expected duration of the Force Majeure Condition, with one or
more third parties for substitutes for any or all affected Services or Service
Components, and temporarily suspend SITA’s provision of such Services or Service
Component(s) that are the subject of that Force Majeure Condition until the
expiration of such a short-term contract with a third party for substitute
services (the “Temporary Period of Suspension”), after which WSL

 

72

--------------------------------------------------------------------------------


 

 

shall resume its contractual obligations to receive and pay for the restored
SITA Service or Service Component previously affected by the Force Majeure
Condition.  The exercise by WSL of its right to suspend and substitute services
in accordance with this Section 11.4 shall not affect WSL’s right to discontinue
Service in accordance with Section 11.3 (Performance Times), provided that such
right to discontinue is exercised prior to SITA’s declaration to WSL that the
affected Service or Service Component is restored and ready for use at the
expiration of the Temporary Period of Suspension.  SITA shall keep WSL apprised
of its progress toward restoration of the affected Service or Service Component,
including notifying WSL at least one day in advance of the expected restoration
date.

 

11.5        Impact of Suspension or Termination of Affected Service Components.

 

If WSL terminates or suspends Service Components affected by a Force Majeure
Condition as permitted under Section 11.3 (Performance Times) and Section 11.4
(Substitute Services):

 

(a)           SITA shall not charge WSL for any Services or Service Components
(A) terminated following the effective date of such termination or (B) suspended
during the period of suspension; and

 

(b)           SITA shall credit WSL with a pro rata portion of all prepaid rates
and charges for such Service Components during the period of the Force Majeure
Condition.

 

11.6        Other Remedies.

 

Nothing contained in this Article 11 shall limit the right of either Party to
make any claim against third parties for any damages caused by a Force Majeure
Condition.

 

ARTICLE 12 — INDEPENDENT CONTRACTOR

 

Except as specifically agreed to in writing by the Parties, in performing this
Agreement, each Party agrees that it and its subcontractors shall operate as and
for all purposes be considered independent contractors and not agents of the
other, and neither Party shall have authority to bind or otherwise obligate the
other in any manner whatsoever.  All personnel of either Party shall remain
under the exclusive direction and control of such Party and shall not be deemed
to be employees nor agents of the other.  Each Party shall be solely responsible
for payments of all its personnel’s compensation, including overtime wages,
employee benefits, social security taxes, employment taxes and any similar
taxes, and workmen’s compensation, disability and other insurance, and the
withholding or deduction, if any, of such items to the extent required by
applicable law.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 13 — TERM; TRANSITION OF SERVICES

 

13.1        Term of Agreement.

 

This Agreement shall commence as of the Effective Date and shall continue in
full force and effect for an Initial Term of three (3) years beginning the first
day of the first month following the Effective Date (“Initial Term”), as may be
extended by a Transition Period A under Section 13.2(b) (Transitional Support),
or Transition Period B under Section 13.2(c) (Transitional Support), or
terminated earlier in accordance with its provisions (collectively the “Term”). 
SITA shall give WSL written notice of the impending expiration of this Agreement
120 days before such expiration.  WSL agrees to notify SITA in writing at least
30 days prior to expiration if it intends to utilize the 90day transition period
beyond the expiration, as described in Section 13.2.

 

13.2        Transitional Support.

 

(a)           SITA has been advised and understands that the Services are vital
to WSL and must be continued with minimal interruption, and that upon the
termination or expiration of this Agreement a successor vendor may be retained
to provide such services or WSL may resume the Services itself.  SITA agrees to
maintain the level and quality of Services required under this Agreement during
a transition to a successor, and to cooperate in an orderly and efficient
transition to such successor.

 

(b)           SITA agrees to furnish phase-out Services for up to three months,
where WSL terminates this Agreement without cause under Section 14.1(b)
(Termination by WSL), upon the expiration of the Term, or where SITA terminates
this Agreement for WSL’s default under Section 14.2(a) or (b) (Termination by
SITA), provided, that if SITA terminates for WSL’s non-payment of Services, SITA
will only provide phase-out Services on receipt from WSL of any and all
undisputed outstanding Charges and other sums due and payable to SITA under this
Agreement and collateral security in the form of an irrevocable letter of credit
from a third party issuer reasonably acceptable to SITA in an amount equal to
the reasonably expected Charges for the three month transition services, taking
into account that, during such period, WSL will be reducing its usage of the
Services provided by SITA as it transitions to services provided by a successor
vendor (such three month period being called “Transition Period A.”).  During
Transition Period A, all of the terms and conditions (including the Charges)
contained herein, with the exception of those terms and conditions specifically
listed in this Section 13.2(b), shall apply to the provision of the Services. 
The following terms and conditions shall not apply during Transition Period A: 
(i) Section 2.3 (Preferred Provider Commitment); (ii) Section 2.13
(Optimization); (iii) Section 4.1 (Additional Services); and (iv) Service
Credits/SCUs as provided under Attachment SLA.

 

74

--------------------------------------------------------------------------------


 

(c)           Where WSL terminates this Agreement for cause pursuant to Section
14.1(a) (Termination by WSL), SITA agrees to furnish phase-out Services for up
to 18 months following the effectiveness of WSL’s termination of this Agreement
for cause pursuant to Section 14.1(a) (Termination by WSL) (such 18-month period
being called “Transition Period B”) if requested by WSL in writing on or before
the effective date of termination.  During Transition Period B, all of the terms
(including price and discount terms in effect on the date of termination or
expiration) and conditions contained herein, with the exception of those terms
and conditions specifically listed in this Section 13.2(c), shall apply to the
provision of the Services.  The following terms and conditions shall not apply
during the Transition Period B:  (i) Section 2.3 (Preferred Provider
Commitment); (ii) Section 2.13 (Optimization), (iii) Section 4.1 (Additional
Services).  WSL shall receive Service Credits/SCUs during Transition Period B in
accordance with the terms this Agreement, provided, however, that the aggregate
value of all Service Credits/SCUs received by WSL during Transition Period B
shall not exceed two times the aggregate value of all Service Credits/SCUs
received by WSL during the 6-month period immediately preceding the effective
date of termination of the Agreement.

 

In addition, SITA agrees to negotiate in good faith a plan with WSL and SITA’s
successor(s) that specifies the nature, extent and schedule of the phase-out
Services.  As part of such phase-out Services, SITA shall, at no cost to WSL and
consistent with SITA’s contractual obligations with third parties regarding
non-disclosure, give WSL or its designee(s) all information reasonably required
by WSL to facilitate a smooth transition to a successor.  The disclosure of such
information is subject to the execution of a valid Non-Disclosure Agreement.

 

(d)           For greater certainty the Parties acknowledge and agree as
follows: (1) Any services provided by SITA beyond Transition Period A and
Transition B which are not the subject of a separate agreement between the
Parties shall be charged to WSL at the then current SITA Tariff of Products and
Services (“TOPS”) rates or SITA’s published price list in effect at that time
and SITA’s usual terms and conditions for the provision of the remaining
products and services shall govern, all in accordance with the SITA/Worldspan
Tel ½ Agreement.  (2) Any connections or other services remaining upon expiry of
either Transition Period A or B shall be the subject of a connection cessation
order (or equivalent) or will remain connected/provided on the basis of the
rights and obligations of the Parties under the Tel ½ Agreement.

 

13.3        Hiring of Personnel.

 

Neither Party shall, during the period from the Effective Date until 6 months
after the end of the Term (howsoever arising), directly or indirectly solicit or
offer employment or engagement to any of the staff of the other Party who have
been substantially and directly involved in the provision of Services without
the other’s prior agreement in writing.  This clause shall not apply to any

 

75

--------------------------------------------------------------------------------


 

engagement which was as a result of an unsolicited approach to that Party by the
employee in question, results from general recruitment campaigns, open
advertising or approaches from the Parties where such approaches are not the
result of the relationship created by this Agreement.

 

13.4        Removal of Property.

 

Upon termination or expiration of this Agreement, SITA shall promptly remove any
property that SITA has installed on the Installation Sites or other WSL
premises.  Any such property not removed within 6 months after the end of the
Term and/or the cessation of use of the Services by WSL at an Installation Site
shall be deemed abandoned by SITA, provided that WSL has given SITA at least 30
days prior written notice of WSL’s decision to dispose of such property, and,
provided, further, that WSL shall have no responsibility for or liability in
connection with (including for the net book value thereof) any loss or damage to
any such property that SITA does not remove from the affected Installation Site
within 90 days following the end of the Term and/or from the date of written
notification from WSL of cessation of use of the Services at such Installation
Site.  SITA shall use reasonable care in removing such property and shall return
the Installation Sites and other WSL premises to their original condition,
reasonable wear and tear excepted.

 

ARTICLE 14 — TERMINATION AND REMEDIES

 

14.1        Termination by WSL.

 

(a)           WSL shall have the right to terminate this Agreement in its sole
discretion with no liability to SITA (including for any pass-through charges
permitted hereunder) other than for charges (less any applicable credits) for
Services incurred prior to and remaining unpaid as of the effective date of such
termination if any one or more of the following occurs:

 

(i)            Upon 30 days prior written notice to SITA, if SITA is required to
cease and does cease providing any material portion of the Services as a result
of any change in applicable law, rule, regulation, or of any order, judgment or
decision by any governmental authority of competent jurisdiction (including
injunctions), or SITA agrees to cease or informs WSL that it intends to cease
providing any material portion of the Services in contemplation or
acknowledgment of or to avoid the consequences of any such change, order,
judgment or decision;

 

76

--------------------------------------------------------------------------------


 

(ii)           Upon 30 days prior written notice to SITA, if SITA shall have
materially breached or materially defaulted (or committed any series of breaches
or defaults which in the aggregate constitute a material breach or material
default) any of the terms and conditions of this Agreement, unless 30 days
following SITA’s receipt of notice of such breach or default, SITA has cured
such breach or default, provided, however, that no notice of termination
pursuant to this clause may be given prior to the completion of the dispute
resolution process set forth in Section 15.8 (Dispute Resolution);

 

(iii)          Upon 30 days prior written notice to SITA, if (A) SITA fails to
provide a material portion of the Services (measured by expenditures for all
Services provided at all Installation Sites over the most recent quarter) for 30
days, or (B) WSL would have the right to discontinue 30 percent or more
(measured by expenditures for all Services provided at the affected Installation
Sites over the most recent quarter) of the Services or Service Components under
any provision of this Agreement that permits such discontinuance without
liability (including Attachment SLA);

 

(iv)          Upon 30 days prior written notice to SITA, if an order is made or
an effective resolution is passed for the dissolution or winding up of SITA
except for the purposes of an amalgamation, reorganization, bulk transfer of
assets, or merger, if a creditor takes possession of or a receiver is appointed
over the whole or any material part of the undertaking or assets of SITA, or if
SITA becomes insolvent or makes any special or general assignment for the
benefit of creditors or is the subject of a voluntary or involuntary filing
under the bankruptcy laws of any jurisdiction; or

 

(v)           Immediately upon written notice to SITA, if final adjudicated
claims against SITA have exceeded its limit of liability set forth in
Section 10.2(b) (Limitation of Liability).

 

77

--------------------------------------------------------------------------------


 

(b)           For purposes of Sections 14.1(a)(i) and (iii), a “material”
portion of the Services shall be conclusively established if SITA ceases to
provide 30 percent or more of the Services (measured by expenditures over the
most recent quarter) provided under the Agreement, and may be shown at less than
30 percent if SITA’s cessation of such Services has a material adverse impact on
WSL’s business under this Agreement and such impact is certified in a letter
from an officer of WSL accompanying WSL’s notice of termination and is concurred
with by SITA or in the absence of such concurrence by concurrence of an
Arbitrator appointed in accordance with and subject to the procedures set forth
in Section 15.9 (Arbitration), provided that arbitration to determine whether
there has been a material adverse impact on WSL’s business under this Agreement
shall also be determinative of the validity of WSL’s notice of termination
without liability under the above-referenced Sections.  If WSL terminates the
Agreement without liability under this Section 14.1(a), WSL may collect direct
damages arising from event(s) upon which such termination is based in accordance
with the terms of this Agreement.

 

14.2        Termination by SITA.

 

SITA shall have the right to terminate this Agreement if any one or more of the
following occurs:

 

(a)           Upon 30 days prior written notice to WSL, if WSL shall have
materially breached or materially defaulted (or committed any series of breaches
or defaults which in the aggregate constitute a material breach or material
default) of any of the terms and conditions of this Agreement, unless within 30
days following receipt of SITA’s notice of such breach or default, WSL has cured
such breach or default, which, in the case where WSL’s material breach involves
non-payment of Charges within 30 days after the date on which such Charges
became due and payable to SITA under this Agreement (other than Charges subject
to a bona fide dispute), WSL’s cure of such breach means WSL has paid such
Charges and interest thereon in accordance with the interest rates as set forth
in the Tel ½ Contract. Subject to Section 14.4 (Performance Pending Outcome of
Disputes), no notice of termination pursuant to this Section 14.2(a) may be
given prior to the completion of the dispute resolution process set forth in
Section 15.8 (Dispute Resolution);

 

(b)           Upon 30 days prior written notice to WSL, if an order is made or
an effective resolution is passed for the dissolution or winding up of the other
party except for the purposes of an amalgamation, reorganization, bulk transfer
of assets or merger, if a creditor takes possession of or a receiver is
appointed over the whole or any material part of the undertaking or assets of
WSL, or if WSL becomes insolvent or makes any special or general assignment for
the benefit of its creditors or is the subject of a voluntary or involuntary
filing under the bankruptcy laws of any jurisdiction; or

 

78

--------------------------------------------------------------------------------


 

(c)           Immediately upon written notice to WSL, if final adjudicated
claims against WSL have exceeded its limit of liability set forth in
Section 10.2(b) (Limitation of Liability).

 

14.3        Partial Discontinuance.

 

(a)           WSL may discontinue without liability to SITA (including for any
pass through charges permitted hereunder or Access Provider discontinuance
charges) except for charges (less any applicable credits) for such Service(s) or
Service Component(s) incurred prior to, and remaining unpaid as of, the
effective date of such discontinuance:

 

(i)            immediately upon written notice to SITA where particular Services
or Service Components may be discontinued by WSL without liability as is
permitted by this Agreement, including under Section 2.6 (Redesigns and
Modifications to the Network),Section 2.14(b)(viii) (Contingency and
Recovery),Section 11.3 (Performance Times) (subject to WSL’s obligation to pay
amounts as set forth in Section 11.3) and Section 15.19 (Tariffs);

 

or

 

(ii)           Upon 30 days prior written notice to SITA, if SITA files tariff
revisions (or the equivalent) that would materially and adversely affect the
prices, terms or conditions under which WSL is offered the Services and if SITA
is unable to provide WSL with a credit to be applied against Charges applicable
to the Services in a jurisdiction in which SITA is permitted to offer the
Services under a customer-specific contract, which credit shall be equal to the
difference between the tariff rates and those set forth in this Agreement.

 

(b)           In the event of a partial discontinuance under this Section 14.3,
the Preferred Provider Commitment shall be reduced in accordance with
Section 2.3 (Preferred Provider Commitment).

 

14.4        Performance Pending Outcome of Disputes.

 

(a)           Notwithstanding anything in this Agreement to the contrary, in the
event a matter subject to a bona fide, good faith dispute is submitted to the
dispute resolution processes (including arbitration) described in this
Agreement, neither Party may, during the pendency of such dispute, use such
matter as grounds for termination of this Agreement pursuant to Section 14.1(a)

 

79

--------------------------------------------------------------------------------


 

(Termination by WSL) or Section 14.2 (Termination by SITA) or as a grounds for
partial discontinuance pursuant to Section 14.3 (Partial Discontinuance). 
During the pendency of any dispute submitted to the dispute resolution process,
each Party shall continue to perform its respective obligations under this
Agreement and SITA shall not discontinue, disconnect, or in any other fashion
cease to provide all or any material portion of the Services unless otherwise
directed by WSL, nor shall WSL cease, discontinue, set-off, reduce deduct or
withhold from payment for any and all amounts not subject to dispute.

 

(b)           The foregoing Section 14.4(a) shall not apply where (i) a Party
claims that the other Party (the “Defaulting Party”) has committed a material
breach of this Agreement and the Defaulting Party has neither submitted such
matter to the dispute resolution processes (including arbitration) set forth in
this Agreement within the applicable cure period nor cured such breach within
the applicable cure period, or such Party has submitted such matter to
litigation within the applicable cure period, has been found by the final
decision of the court under the dispute resolution procedures set forth herein
to be in default under the Agreement, and has failed to cure the default within
the cure period specified in Section 14.1(a) (Termination by WSL) or
Section 14.2 (Termination by SITA) following such final decision; (ii) the
dispute or controversy between the Parties relates to harm to the SITA’s network
allegedly caused by WSL, and WSL does not immediately cease and desist from the
activity giving rise to the dispute or controversy after receipt of notice
thereof; or (iii) a governmental authority of competent jurisdiction determines
that WSL is making unlawful use of the Services and WSL does not cease and
desist from such use promptly after receipt of notice thereof.

 

ARTICLE 15 – MISCELLANEOUS

 

15.1        Advertising or Publicity.

 

Neither SITA nor WSL shall make public reference to the existence or terms of
this Agreement without prior written approval of the other Party.  This
prohibition includes use of the other’s name, trademarks or logos or any other
reference to the other Party directly or indirectly in any advertising, sales
presentation, news release, release to any professional or trade publication or
for any other purpose.  Notwithstanding the foregoing, either Party may announce
the fact and time of having concluded this Agreement, without including any of
its specific terms.

 

15.2        Successors and Assigns.

 

This Agreement shall be binding on the Parties and their respective legal
successors and permitted assigns.

 

80

--------------------------------------------------------------------------------


 

15.3        Assignment.

 

Either Party may transfer its rights under this Agreement to any successor who
acquires substantially all of the assets and business of such Party or to any
wholly owned subsidiary of such Party, subject to the membership rules of SITA.
Neither Party may assign its rights under this Agreement to any other person
and/or entity without the written consent of the other Party, such consent shall
not be unreasonably withheld.

 

15.4        Subcontracting.

 

(a)           SITA may subcontract or delegate to SITA Agents or Access
Providers the performance of any portion of the Services and, upon written
notice to WSL, change its designated SITA Agents or Access Providers that are
providing Services at Installation Sites.  The Parties hereby acknowledge that
upon execution of this Agreement, Equant Network Services Limited (and its
Affiliates) (“Equant”), a network services provider which owns or leases network
Assets, is SITA’s key subcontractor in the provision of SITA Services.  Upon
request of WSL, SITA shall identify SITA Agents and Access Providers to WSL. 
With the exception of monopoly providers of Access Lines in a particular
geographic area in which Services are provided under the Agreement, and to the
extent SITA is reasonably able to reach agreement with the Access Provider in
question concerning such non-disclosure agreement, WSL may require the execution
by any Access Provider of a non-disclosure agreement with non-disclosure
obligations at least as stringent as those set forth in this Agreement, unless
otherwise agreed by the Parties.  SITA shall cause any Affiliate of SITA or any
SITA Agent or Access Provider providing Services to comply with the requirements
of this Agreement with respect to such Services, and SITA shall be
contractually, legally and financially responsible and primarily liable
hereunder for the performance of all obligations, and fulfillment of all terms
and conditions with respect to services performed in connection with this
Agreement by any Affiliate of SITA or any SITA Agent or Access Provider.  For
the avoidance of doubt, SITA’s use of any Affiliate or SITA Agent or Access
Provider to provide Services or Service Components shall not increase the
Charges for the Services or Service Components except that Access Provider
charges may be passed through to WSL as expressly set forth in Attachment RC.

 

(b)           Each Party shall remain fully responsible for the performance of
this Agreement in accordance with its terms, including any obligations performed
through its Affiliates, subcontractors or agents, and each Party shall be solely
responsible for payments due its subcontractors and agents.  Each Party shall
cause its subcontractors and agents to comply with the requirements of this
Agreement.  Each Party shall be fully responsible for any obligations it elects
to subcontract or delegate to an agent.

 

81

--------------------------------------------------------------------------------


 

(c)           The Parties acknowledge and agree that no subcontractor or agent
of either Party shall for any purposes be deemed a third party beneficiary under
this Agreement, notwithstanding any agreements contained herein that may operate
to the benefit of such subcontractor or agent and notwithstanding any status
that either Party may have as a third party beneficiary with respect to any
agreements between such other Party and its subcontractors and agents in
connection with this Agreement.

 

15.5        Notices.

 

Any notices or other communications required or permitted to be given or
delivered under this Agreement shall be in hard-copy writing in English (unless
otherwise specifically provided herein) and shall be sufficiently given if
delivered personally or delivered by prepaid overnight express service to the
persons and locations listed below.

 

In the case of WSL:

 

In the case of SITA:

Director of Communications
AXIS HOUSE
242 BATH ROAD
HAYES, MIDDLESEX UB3 5AY ENGLAND

 

Senior Global Account Director,
Worldspan Account
3100 Cumberland Blvd.
Atlanta, Georgia 30339
USA

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Vice President-General Counsel and
Secretary of WORLDSPAN, L.P.
300 GALLERIA PARKWAY N.W.
ATLANTA, GEORGIA 30339
USA

 

General Counsel
SITA the Americas
3100 Cumberland Blvd.
Atlanta, Georgia 30339
USA

 

Either Party may from time to time designate another address or other addressees
by notice to the other Party in compliance with this Section 15.5.  Any notice
or other communication shall be deemed given when received in writing.

 

82

--------------------------------------------------------------------------------


 

15.6        Governing Law.

 

The validity of this Agreement, the construction and enforcement of its terms,
and the interpretation of the rights and duties of the Parties shall in all
respects be governed by the substantive laws of the State of New York, excluding
any conflicts or choice of law rules.  The United Nations Convention on
Contracts for the International Sale of Goods does not apply to this Agreement.

 

15.7        Construction.

 

(a)           In the absence of national law or regulation governing any aspect
of the provision of any Service or Service Component in a country, this
Agreement shall be interpreted, construed, enforced and applied as though the
laws of England governed the provision of that Service or Service Component.

 

(b)           This Agreement shall be construed wherever possible to avoid
conflict between the Articles hereof and the Attachments hereto.  Where a
conflict cannot be avoided, the provisions set forth in the Articles of this
Agreement shall control for all purposes.  In the event of a conflict between
any of the Attachments and other documents in the supporting information, the
Attachments shall prevail.

 

(c)           This Agreement has been executed in English, which language shall
be controlling in all respects.  No translation, if any, of the Agreement into
any other language shall be of any force or effect in the interpretation of this
Agreement or in the determination of the intent of either of the Parties.

 

(d)           No rule of construction requiring interpretation against the
drafter will apply to this Agreement’s interpretation.

 

15.8        Dispute Resolution.

 

The following procedure shall be adhered to in all disputes that arise under
this Agreement that the Parties cannot resolve informally.  Either Party to this
Agreement must notify the other Party in writing of the nature of the dispute
with as much detail as possible about the deficient performance of the other
Party.  The SITA Account Manager and WSL’s appointed representative (“Level One
Contacts”) shall meet in person or by telephone within 7 days after the date of
the written notification to reach an agreement about the nature of the

 

83

--------------------------------------------------------------------------------


 

deficiency and the corrective action to be taken.  The Level One Contacts shall
memorialize the nature of the dispute and their efforts to resolve it. If the
Level One Contacts are unable to agree on corrective action, they shall notify
the Level Two Contacts of that inability, and the Level Two Contacts shall meet
within 7 days of the date of such notification to facilitate an agreement.  The
SITA Global Account Director and WSL’s Director of Communications shall serve as
the Level Two Contacts.  They shall meet in person or by telephone within 7 days
after the date of the written notification to reach an agreement about the
nature of the deficiency and the corrective action to be taken.  The Level Two
Contacts shall memorialize the nature of the dispute and their efforts to
resolve it.  If the Level Two Contacts are unable to agree on corrective action,
they shall notify the appropriate executive managers to whom they report
(“Executive Management”) of that inability, and the Parties’ Executive
Managements shall meet within 14 days of the date of such notification to
facilitate an agreement.  If Executive Management cannot resolve the dispute or
agree upon a written plan of corrective action to do so within 14 days after
their initial meeting or other action, or if the agreed-upon completion dates in
the written plan of corrective action are exceeded, either Party may request
that the Parties resolve the dispute pursuant to Section 15.9 (Arbitration). 
Except as otherwise specifically provided, neither Party shall terminate this
Agreement for breach or initiate arbitration or other dispute resolution
procedures unless and until this dispute resolution procedure has been employed
or waived.

 

15.9        Arbitration.

 

If the Parties are unable to resolve a controversy, claim or dispute arising out
of or relating to this Agreement, agreements or instruments relating hereto or
delivered in connection herewith (“Dispute”) under the procedures set forth in
Section 15.8 (Dispute Resolution), either Party may serve written notice
requiring the Dispute (or any part thereof) to be determined by arbitration in
accordance with this Section 15.9 Where a Dispute (or any part thereof) is to be
determined by arbitration, the following shall apply:

 

(a)           there shall be a single arbitrator appointed to hear any and all
matters;

 

(b)           if the Parties are unable to agree on the appointment of the
single arbitrator within 5 Business Days (“Business Days” in this context shall
mean Monday-Friday excluding any United States recognized national holidays) of
a Party giving notice requiring the Dispute to be determined by arbitration
under this Section 15.9, (i) each party shall pick a single neutral arbitrator,
(ii) the two arbitrators chosen by the parties shall pick a third arbitrator,
and (iii) the panel of three arbitrators shall serve as the arbitrator of the
Dispute;

 

(c)           the arbitrator shall adopt, wherever possible, a simplified and
expedited procedure and shall endeavor to complete the arbitration with 4 months
of notice of the Dispute (or such lesser period as is appropriate);

 

84

--------------------------------------------------------------------------------


 

(d)           the arbitrator shall not adopt inquisitorial processes;

 

(e)           the arbitration shall take place in Atlanta, Georgia;

 

(f)            the arbitrator shall decide the Dispute in accordance with the
laws of the state of New York;

 

(g)           the arbitration shall otherwise be conducted in accordance with
the then-current Commercial Arbitration Rules of the American Arbitration
Association (“AAA”);

 

(h)           The Federal Arbitration Act, 9 U.S.C. Sections 1 to 14, shall
govern the interpretation and enforcement of this Section 15.9; and

 

(i)            the arbitration award shall be final and binding on the Parties.

 

The Parties acknowledge that the purpose of any exchange of information or
documents pursuant to Section 15.9 is to attempt to resolve the Dispute. 
Neither Party may:

 

(a)           use any such information or documents for any purpose other than
in an attempt to resolve the Dispute as between the Parties; nor

 

(b)           disclose any such information or documents to a third party, other
than to a professional or other adviser who shall first have entered into a
confidentiality agreement providing, in addition to the obligations of
confidence no less stringent than required under this Agreement, that he/she
will not disclose the information or documents (or any interpretation or
analysis thereof) other than:  (i) to SITA or WSL; (ii) to a mediator,
arbitrator, or court; or (iii) as compelled by law and will return all such
material to the retaining Party on completion of the Services provided.

 

15.10      Modification, Amendment, Supplement or Waiver.

 

This Agreement may be modified only by the written agreement of the Parties.  A
failure or delay of any Party’s exercise or partial exercise of any right or
remedy under this Agreement shall not operate to impair, limit, preclude,
cancel, waive or otherwise affect such right or remedy.

 


15.11      LABOR HARMONY OBLIGATION.

 

Each Party shall conduct its activities in such a manner as to minimize: 
(a) any labor-related disruption of work or material non-compliance in the
provision of any Services and (b) any interference with the work or activities
of the other Party or other persons.  Whenever either Party, including Key SITA
Personnel, has knowledge of any threatened or actual labor dispute involving its
employees, its subcontractors, or others that may materially affect the
provision of Services, such Party shall so inform the other Party and the
Parties shall cooperate to minimize the effect of such dispute on the Agreement,
whether or not such labor dispute occurs at an Installation Site.

 

85

--------------------------------------------------------------------------------


 

15.12      Entirety of Agreement.

 

This Agreement constitutes the entire agreement of the Parties with respect to
the Services and supersedes any and all prior or contemporaneous proposals,
agreements and negotiations, whether written or oral, with respect thereto. 
Nothing in this Agreement shall affect either Party’s (or Worldspan L.P.’s)
rights or obligations under the Tel ½ Contract.

 

15.13      Severability.

 

If any of the provisions of this Agreement shall be held to be invalid, illegal
or unenforceable, the unaffected provisions of this Agreement shall be
unimpaired and remain in full force and effect.  SITA and WSL shall negotiate in
good faith to substitute for such invalid, illegal, or unenforceable provision a
mutually acceptable provision consistent with the original intention of the
Parties.

 

15.14      Attachments.

 

The terms and conditions of any and all Attachments to this Agreement, as
amended from time to time by mutual agreement of the Parties or in accordance
with the terms of this Agreement are incorporated herein by reference and shall
constitute part of this Agreement as if fully set forth herein.

 

15.15      Headings of No Force or Effect.

 

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms hereof.

 

15.16      Survival.

 

The provisions of Articles 7 (Confidential Information), 9 (Intellectual
Property Rights and Indemnification; Software License) and 10 (Limitation of
Liability; Third Party Claims), and Sections 5.4 (Invoices), 5.5 (Billing
Reviews and Audits), 8.14 (Exclusive Warranties), 13.2 (Transitional Support),
13.3 (Hiring of Personnel), 13.4 Removal of Property), 15.1 (Advertising or
Publicity), 15.6 (Governing Law), 15.7 (Construction), 15.10 (Modification,
Amendment, Supplement or Waiver), 15.9 (Arbitration), as well as the provisions
of any other Sections that by their nature are intended to survive, and this
Section 15.16 shall survive the expiration or termination of this Agreement or
any part thereof.

 

15.17      Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 

86

--------------------------------------------------------------------------------


 

15.18      Further Assurances.

 

Each Party agrees for itself, and shall cause its Affiliates, to execute and
deliver from time to time such additional instruments, documents, conveyances
and assurances and take such other actions as may be necessary or otherwise
reasonably requested by the other Party to give effect to the rights and
obligations provided for in this Agreement.

 

15.19      Tariffs.

 

(a)           If a ruling or decision of an appropriate governmental agency
requires SITA to file tariffs for SITA’s provision of Services to WSL at the
rates, and on the terms and conditions set forth in the Agreement, SITA shall
within 10 Business Days following such a ruling or decision, file a tariff with
the appropriate governmental agency to reflect and implement the terms and
conditions of this Agreement.

 

(b)           If any tariff fails to take effect within 30 days after filing or
if such tariff does not conform, in all material respects, to the pricing, terms
and conditions contained in this Agreement, WSL shall have the right to
discontinue without liability the affected Service or Service Components as set
forth in Section 14.3(a)(i) (Partial Discontinuance).

 

IN WITNESS WHEREOF, the Parties hereto, each acting with proper authority, have
executed this Agreement, to be effective as of the date first above written.

 

WORLDSPAN Services Limited

Societe Internationale de
Telecommunications Aeronautiques

By:

/s/ Michael S. Wood

 

By:

/s/ Dan Ebbinghaus

 

Name Printed:

Michael S. Wood

 

Name Printed:

Dan Ebbinghaus

 

Title:

Chief Financial Officer

 

Title:

President - Americas

 

Date:

February 1, 2004

 

Date:

February 1, 2004

 

 

87

--------------------------------------------------------------------------------


 

ATTACHMENT BI

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT IP

 

[Refer to attached document – To be inserted post-execution of this Agreement.]

 

This Attachment IP consists of the Implementation and Migration Plan to be
agreed between the Parties’ Representatives, as may be updated from time to
time.  The Implementation and Migration Plan shall be consistent with the
Worldspan Amended Global Network request for Proposals (RFP) dated September 25,
2003 and shall require that the Parties apply reasonable efforts in order to
achieve material completion of the mutually agreed Implementation within 12
months of the Effective Date.

 

--------------------------------------------------------------------------------


 

ATTACHMENT KP –

KEY SITA PERSONNEL

 

•      Project Manager:  Appointed for the duration of the Migration period, the
Project Manager will be responsible for the following,

•      Leadership of the Project Team

•      Oversee and co-ordinate all project details

•      Financial responsibility for the project

•      Adherence to contract requirements

•      Primary liaison between SITA and WSL for all project related issues

 

•      Account Manager:  Ongoing commercial responsibility for the SITA – WSL
relationship.  Working with other account team personnel, including the Project
Manager, the Account Manager provides on-going, day-to-day contact with WSL for
all account management related issues and opportunities. 

 

•      Communications Operations Manager:  The “COM” works within the structure
and oversees the resolution of all WSL post-installation service related issues.
 

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT ND –

FORM OF NON-DISCLOSURE AGREEMENT FOR THIRD PARTIES

 

This Non-Disclosure Agreement (hereinafter, the “Agreement”) is made and entered
into as of the        day of              ,       , by and between
                                                 (“Disclosing Party”) and
                                                 (“Recipient”).  The Agreement
describes the rights and obligations of each party hereto with respect to
certain information to be disclosed by Disclosing Party to Recipient during the
term of the Global Telecommunications Services Agreement (the “GTSA”) dated as
of                                                 , 2004 by and between
WORLDSPAN SERVICES LIMITED and SOCIETE INTERNATIONALE DE TELECOMMUNICATIONS
AERONAUTIQUES.  The GTSA requires WSL or SITA as the Disclosing Party to enter
into this Agreement with third parties to whom it discloses such information.

 

Definitions.

 

For purposes of this Agreement, the capitalized words and phrases listed below
shall have the meanings given below.

 

“Affiliate” of a Party means any entity that is directly or indirectly
controlling, controlled by, or under common control with such Party, and the
directors, officers, employees and agents of all of them, when acting in their
corporate capacities.  For purposes of this definition, “control” means (a) the
ownership of at least 20 percent of the equity or beneficial interests of an
entity, or (b) the right to appoint or ability to elect a majority of the board
of directors or other governing body of such entity.

 

“Agreement” means this Non-Disclosure Agreement, entered into as of the day,
month and year first written above.

 

“Confidential Information” means all non-public information concerning the
business of WORLDSPAN Services Limited, any WORLDSPAN Services Limited
Affiliate, any Worldspan Owned User or other third party doing business with any
of them (including customers of WORLDSPAN Services Limited or a WORLDSPAN
Services Limited Affiliate) that SITA may obtain from any source in the course
of providing the Services under the GTSA (“WSL Confidential Information”) or
concerning the business of SITA and any third party doing business with SITA
that WSL may obtain from any source in the course of its use of the Services
(“SITA Confidential Information”).  The specific terms of the GTSA and
discussions, negotiations and proposals from one Party to the other related
directly thereto shall be both WSL and SITA Confidential

 

1

--------------------------------------------------------------------------------


 

Information. “Confidential Information” shall also include network designs,
telecommunications usage data, pricing and financial data, software code, the
identity and configuration of equipment/networks, optimization recommendations,
research, development (including development, plans and specifications for any
product or service that is designed or modified under the GTSA irrespective of
whether such plans and specifications are completed or implemented), strategic
and other business plans, and related information.  All such information
disclosed prior to the execution of the GTSA and during the term of the GTSA
shall also be considered “Confidential Information.”  All information that
relates to the quantity, WSL technical configuration, type, destination, and
amount of use of the Services subscribed to by WSL and all information contained
in bills pertaining to the Services received by WSL from SITA shall be the
Confidential Information of WSL regardless of where it is collected or stored,
and shall not be deemed the Confidential Information of SITA.  “Confidential
Information” shall not include information that: (a) is already rightfully known
by the receiving Party at the time it is obtained by said Party, free from any
obligation to keep such information confidential; (b) is or becomes publicly
known through no wrongful act of the receiving Party; or (c) is rightfully
received by the receiving Party from a third party without restriction and
without breach of this Agreement.  Information equivalent to that described
above that is independently developed by a Party without using any Confidential
Information of the other Party shall not be considered Confidential Information
for purposes of this Agreement.  “Person” for the purposes of this definition
shall be deemed to include natural persons as well as corporations and other
entities, and includes WSL, SITA, and SITA’s subcontractors.

 

“SITA” means Societe Internationale de Telecommunications Aeronautiques, those
Affiliates of Societe Internationale de Telecommunications Aeronautiques and
SITA Agents providing Services or Service Components to WSL under the GTSA.

 

“WSL” means WORLDSPAN Services Limited, and any WORLDSPAN Services Limited
Affiliate that receives Services under the GTSA.

 

“Party” means either SITA or WSL; “Parties” means both SITA and WSL.

 

Any capitalized term not defined in this Agreement shall have the meaning set
forth in the GTSA.

 

In consideration of the agreements and the mutual promises contained in this
Agreement, the parties hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

1.             Use and Protection of Confidential Information.  During the term
of the GTSA and for a period of five years from the date of its expiration or
termination (including all extensions thereto), Recipient agrees to maintain in
strict confidence all WSL Confidential Information and all SITA Confidential
Information, including but not limited to preventing disclosure to any
competitor of WSL or SITA (known to be such after reasonable inquiry) of all WSL
Confidential Information and all SITA Confidential Information to competitors of
either WSL or SITA. Recipient shall not, without obtaining the prior written
consent of the Party with proprietary rights thereto, use such Party’s
Confidential Information for any purpose other than for purposes associated with
the offer or provision of Services to WSL or for purposes of SITA’s design,
configuration and provision of Services to WSL.  Recipient shall use, and shall
take reasonable steps to cause other persons authorized to receive Confidential
Information to use, reasonable care to protect such information.  Recipient may
only produce extracts and summaries of the Confidential Information consistent
with its permitted use of the information. Recipient acknowledges that WSL has a
responsibility to its customers to keep their customer records strictly
confidential, and agrees that any customer records Recipient, its employees or
agents receive will therefore be treated as the Confidential Information of
WSL.  Recipient’s obligations to keep such customer records strictly
confidential shall not terminate when its obligations regarding all other
Confidential Information terminate, but shall continue for so long as WSL
requires such customer records to be kept confidential.  Neither Party shall
have intellectual property rights of any kind or nature to the Confidential
Information disclosed by the other Party or to material which is created using
such Confidential Information.

 

2.             Disclosure of Confidential Information to Employees and Others. 
Notwithstanding Section 1, Recipient may disclose Confidential Information to:
(i) its employees on a need-to-know basis or others specifically permitted to
perform services hereunder, provided that the Recipient has taken reasonable
steps to ensure that such Confidential Information is kept strictly confidential
consistent with the confidentiality obligations imposed hereunder, including
instructing such employees not to sell, lease, assign, transfer, use outside
their scope of employment or reveal any Confidential Information without the
consent of the Party whose Confidential Information is involved, and obtaining
the written agreement of its employees to conform to the requirements of this
Agreement.; (ii) its legal counsel, auditors and consultants, except those
consultants which  are direct competitors of either SITA or WSL;
(iii) employees, agents and representatives of the Party whose Confidential
Information is involved, (iv) its agents specifically permitted to perform its
services or its responsibilities under the GTSA but only on a need-to-know
basis, provided that the Recipient shall require the execution by the party
receiving the confidential information a non-disclosure agreement substantially
similar in form to this Agreement; and (v) subject to the prior written consent
of the Party whose Confidential

 

3

--------------------------------------------------------------------------------


 

Information is involved, other persons (including contractors, landlords or
facility managers) in need of access to such information for purposes
specifically related to Recipient’s performance of its responsibilities under
the GTSA, provided that Recipient disclosing Confidential Information under this
Subsection (v) shall require the execution by such other persons of a
non-disclosure agreement substantially in the form of this Agreement.

 

3.             Return or Destruction of Information.  Recipient agrees that upon
the request of a Party having rights to Confidential Information, it shall
promptly return such Confidential Information (including any copies, extracts,
descriptions and summaries thereof) to the Party having rights to such
Confidential Information and shall further provide the and shall further provide
the requesting Party with a corporate officer’s written and sworn certification
of same.  When Confidential Information of a Party has been integrated into
documents containing proprietary information of any third party, upon the
request of the Party whose Confidential Information is involved, the Recipient
in possession of such information shall promptly destroy those portions of the
documents (and any copies, extracts and/or summaries thereof) and shall further
provide the requesting Party with written certification of same.

 

4.             Waivers.  Recipient may request in writing that the Party whose
Confidential Information is involved waive all, or any portion, of its
responsibilities relative to specific items of such Confidential Information. 
Such waiver request shall identify the affected Confidential Information and the
nature of the proposed waiver.  The Disclosing Party shall respond within a
reasonable time, and if, the Party with the proprietary interest in such
information determines to grant the requested waiver in accordance with the
terms of the GTSA, the Disclosing Party shall inform the Recipient in writing
that a waiver has been granted with respect to such request.

 

5.             Required Disclosure.  The confidentiality obligations imposed by
this Agreement do not apply to the extent, but only to the extent, that
Confidential Information must be disclosed pursuant to a court order or as
required by any regulatory agency or other government body of competent
jurisdiction.  If Recipient is ordered to disclose Confidential Information, it
shall notify the Party whose Confidential Information is involved immediately
upon receipt of such an order to disclose and use all reasonable efforts to
resist, or to assist such Party in resisting, such disclosure and, if such
disclosure must be made, to limit the disclosure to the extent legally required
and to obtain a protective order or comparable assurance that the Confidential
Information disclosed shall be held in confidence and not be further disclosed
absent the original disclosing Party’s prior written consent.

 

4

--------------------------------------------------------------------------------


 

6.             Remedies.  The parties acknowledge that any disclosure or
misappropriation of Confidential Information in violation of this Agreement
could cause irreparable harm, the amount of which may be extremely difficult to
determine, and which the parties agree would be inadequate and insufficient as a
remedy at law or in money damages.  The parties therefore agree that the
Disclosing Party and/or the Party whose Confidential Information is involved
shall have the right to apply to any court of competent jurisdiction for an
order restraining any breach or threatened breach of this Agreement and for any
other relief as the Disclosing Party and/or the Party whose Confidential
Information is involved deems appropriate, and Recipient agrees not to oppose
any such application.  This right shall be in addition to any other remedy
available in law or equity.

 

7.             Term.  The term of this Agreement shall commence on the date set
forth above.

 

8.             Third Party Beneficiary.  This Agreement is enforceable by the
parties hereto and by either SITA or WSL, as appropriate, as a third-party
beneficiary hereto.

 

9              Governing Law.  The validity of this Agreement, the construction
and enforcement of its terms, and the interpretation of the rights and duties of
the parties shall in all respects be governed by the substantive laws of the
State of New York.

 

10.           Modification and Waiver.  No modification, amendment, supplement
to or waiver of the Agreement or any of its provisions shall be binding upon the
parties hereto unless made in writing in English and duly signed by both
parties.  A failure or delay of any party’s exercise or partial exercise of any
right or remedy under this Agreement shall not operate to impair, limit,
preclude, cancel, waive or otherwise affect such right or remedy.

 

11.           Severability.  If any of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the unaffected provisions of this
Agreement shall be unimpaired and remain in full force and effect.  The
Disclosing Party and the Recipient shall negotiate in good faith to substitute
for such invalid, illegal, or unenforceable provision a mutually acceptable
provision consistent with the original intention of the parties.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties each acting with proper authority, have executed
this Agreement as of the date first written above.

 

Disclosing Party

Recipient

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

[Type or Print]

 

 

[Type or Print]

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT PS

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT RC

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT SD

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT SLA

 

[Refer to attached document.]

 

--------------------------------------------------------------------------------


 

ATTACHMENT TA –

TRAVEL AGENTS

 

Airtrade

Asatej

CTS

DER

Diesenhaus

Ebookers

Expedia (Various Sites)

H.I.S.

ISSTA

JTB

Lastmintue.com

Lotus Leisure

My Travel

Nextsky

Ophir Tours

OTC

R&C Tours

Thomas Cook

TicTas

Worldtravel BTI

 

--------------------------------------------------------------------------------


 

ATTACHMENT TH

 

[Refer to attached document – To be inserted post-execution of this Agreement.]

 

This Attachment TH consists of the document setting out the travel agencies’
normal business hours to be agreed between the Parties’ Representatives, as may
be updated from time to time.

 

--------------------------------------------------------------------------------


 

ATTACHMENT WF

 

[Refer to attached document.]

 

—END OF AGREEMENT FOLLOWING ATTACHMENT WF—

 

--------------------------------------------------------------------------------


 

 

ATTACHMENT BI —

BILLING AND INVOICES

 

ALD

 

Country Code

 

Country Name

 

Country name (country code)

 

ASCU

 

DNA

 

DNA Join

 

82A

 

JP

 

JAPAN

 

JAPAN (JP)

 

TYO11P-96

 

2814323

 

2814323

 

 

CMF Nbr

 

AGENCY

 

ADDR1

 

ADDR2

 

ADDR3

 

ADDR4

 

ADDR5

 

0000512680

 

JTB Corporation

 

NV Tomioka Builiding 6F, 2-1-9

 

Koto-Ku

 

 

 

Tokyo

 

JAPAN

 

 

Protocol

 

Activity Date

 

Invoice Date

 

Backcharge Flag

 

Charge Type

 

Charge USD

 

NODE

 

WO03

 

200312

 

20040126

 

N

 

Connections

 

1799.00

 

AQXO5

 

 

INSTALL DATE

 

Activity Date

 

DE-INSTALL DATE

 

MIGRATION DATE

 

Traffic

 

Nbr of days billed

 

05-Dec-02

 

200312

 

 

 

 

 

713881

 

31

 

 

AVC Split

 

XNR

 

Charge Description

 

Ceased?

 

CESSDATE

 

Agency

 

460289C

 

Monthly Intranet Worldwide Service Charge (32 Kbps - APA)

 

FALSE

 

 

 

 

ADDRESS 2

 

Agency 2

 

City 2

 

Ctry 2

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

[ex10-74bimage002.gif]

 

ATTACHMENT PS
PROFESSIONAL SERVICES STATEMENT OF WORK

 

FOR

 

[ex10-74bimage004.gif]

 

GLOBAL IP MIGRATION

 

 

Version 2.0

 

--------------------------------------------------------------------------------


 

Executive Summary

 

This document highlights the benefits that Worldspan will receive by engaging
SITA’s Professional Services organization. SITA will utilize highly skilled
professionals, with a wealth of industry and technical knowledge, to ensure
Worldspan’s migration to IP is executed in an expeditious manner.  Our
professionals will be aligned closely and dedicated to this endeavor to ensure
Worldspan can continue to focus on their core business functions.

 

Benefits

 

•      A dedicated project team will ensure an expedited network migration to IP
which ensures that Worldspan realizes earlier the business benefits of lower
costs and improved margins for services

 

•      Three Project Management professionals as part of the network migration
team allowing Worldspan to redirect resource to other strategic business
initiatives

 

•      Project Management teams follow the Project Management Institutes (PMI)
ISO 9001 standards for project delivery which provide Worldspan a professional
and structured implementation methodology

 

•      Network Lifecycle Management services which consists of a team of
designated certified internetworking specialists that will be responsible for
the deployment and operational maintenance of your IP network

 

•      Automated Project Management Information System – PMOfficeâ - Gartner
Group’s recognized leader in Project Management portfolio management and
tracking tool

 

•      SITA, through PMOffice,â will provide Worldspan access to a customized
Project Information Portal (PIP) which allows real-time access to project
schedules, engineering documentation, communications plans, etc.

 

•      Coordinated Risk Mitigation and Contingency Planning which ensure
Worldspan’s business is not impacted by the network migration

 

•      Provide Worldspan with a single-point to manage the global network
services providers and telecommunications contractors throughout the lifecycle
of the project

 

•      Co-chair a joint Worldspan – SITA Project Governance Board which will be
accountable to Worldspan’s executive project sponsorship

 

•      Integrated change control process which maintains a structured change
process for the project scope which account for and follow an approval process
for all project change orders

 

•      On-going contractual management for project related issues

 

--------------------------------------------------------------------------------


 

Introduction

 

The “one-time” Professional Services charge of $[**] will provide Worldspan with
a dedicated Project Management team, having access to the tools and
methodologies of our global Program Management infrastructure, to ensure a
seamless and successful migration to IP.  This scope of work includes the
migration of legacy connections in the European, Middle Eastern / African, and
Asia-Pacific regions as identified in Worldspan’s original RFP.

 

 

 

 

[ex10-74bimage006.gif]

 

 

 

 

Figure 1: SITA’s Global Project Management:  SITA’s project management processes
and procedures have been tested through 50+ years of providing wide area network
services to the air transport community on an unprecedented global scale.

 

 

 

SITA is uniquely positioned to draw upon proven global Program Management
expertise, processes, and operations (see Figure 1) to provide Worldspan with a
low risk migration path to IP.  We will provide the necessary resources to
ensure the successful delivery of quality Wide Area Network (WAN) services.  Our
robust Program Management plan employs a total quality management approach that
includes:

 

•      Worldspan not only as the final decision maker but also as an integral
member of the Project Management team

•      A mutually agreed, realistic and low risk schedule through integrated
management and maintenance

•      Implementation of Change Management to provide flexibility in
accommodating project changes

•      Proactive Risk Management designed for early identification, assessment,
and mitigation of project risks

•      A dedicated Customer Satisfaction Manager to ensure the highest level of
quality and Worldspan’s complete satisfaction

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

•      The use of Project Management experts who have managed and executed
programs of similar size and scope

•      State of the art communications technology to ensure timely and accurate
communication between the Worldspan and SITA Project Offices

 

Resources

To support the Worldspan IP Migration, the London-based Project Management team
will consist of [at least] three fully dedicated resources for the duration of
the project: one (1) Senior Project Manager / Project Director and two (2)
Project Managers.  These resources will comprise the core of the “Worldpan IP
Migration Project Office,” that will be the Single Point of Contact (SPOC) for
all project issues.  This Project Office will be Worldspan’s link to SITA’s
global Program Management infrastructure, described in greater detail below.  It
will be this team’s responsibility to insure that the migration progresses
according to Worldspan’s and SITA’s mutually agreed objectives.

 

--------------------------------------------------------------------------------


 

OVERVIEW

Presented here is an overview of SITA’s Project Management approach and a
description of the Project Management processes that will be employed by the
Worldspan IP Migration Project Office to ensure successful project execution.

 

 

 

[ex10-74bimage008.jpg]

 

 

 

 

Figure 2: SITA Project Management:  SITA’s project management processes and
procedures have been developed through 50+ years of providing IT solutions to
the air transport community.

 

 

 

SITA has developed world-class Project Management processes and skills through
50+ years of providing global telecommunications solutions to the Air Transport
Community (ATC) (see Figure 2).  Our extensive experience has led us to
recognize that Project Management is both an art and a science.  The science
aspect of project management consists of the systematic utilization of standard
tools and methodologies such as Schedule Management, Change Management, Risk
Management, etc.  SITA Project Managers are thoroughly trained in the use of
these standard tools and methodologies.  The art of Project Management consists
of “soft skills” including trust, credibility, problem solving, and managing
expectations, and is developed through experience, practice, and intuition. 
SITA Project Managers utilize and refine both skills so they instinctively know
how and when to react to project issues.

 

Project Management Life Cycle

 

SITA employs a four-phase life cycle project management methodology that has
been proven to be successful over many projects.  The four major life cycle
phases are: 1) Initiating, 2) Planning, 3) Execution, and 4) Closing.  Each
phase has well defined activities with clear entrance and exit criteria.  It is
within this framework that all the controlling processes are implemented.

 

--------------------------------------------------------------------------------


 

Initiation Phase

The Initiating Phase includes all activities from project initiation through
preparation of detailed project plans.              Key project Initiation phase
activities include:

 

•      Appointment of the SITA Project Managers, who have been approved by
Worldspan

 

•      Development of a detailed Statement of Work

 

•      Identification of project sponsors & stakeholders

 

•      Relationship-building

 

•      Appointment of a Technical Design Authority

 

•      Development of a Work Breakdown Structure (WBS).

 

•      Definition of Customer Acceptance Criteria

 

•      Identification of Sub-Contractors

 

Planning Phase

The Project Team develops a high-level project plan focused on the major
elements needed to meet the business objectives during the Planning Phase.  The
Project Team then translates the WBS into a schedule, assigns resources, and
establishes timelines for completing project tasks.  The schedule then serves as
a key element in controlling the project.  Nine main deliverables are produced
in this phase:

 

•      Detailed WBS and Implementation Plan

 

•      Requirements Definition Document

 

•      Detailed Technical Solution

 

•      Baseline Integrated Master Schedule

 

•      Contracts and Related Documents

 

•      Risk Management Plan

 

•      Change Management Plan

 

•      Quality Plan

 

•      Communication Plan

 

--------------------------------------------------------------------------------


 

Execution Phase

The objective of the Execution Phase is to ensure that each work package
delivers the desired results, in the designated time frame, using the specific
resources allocated.  Continual monitoring of the Project is required to ensure
proper delivery of milestones during the Execution Phase.  The top-level
Execution Phase milestones include:

 

•      Implement Project Management Plans

 

•      Schedule

 

•      Risk

 

•      Change

 

•      Quality

 

•      Communications

 

•      Complete Circuit Installation

 

•      Cutover and Cutoff / Disconnection of legacy services

 

Closing Phase

The key project closure activities include:

 

•      Operational Acceptance

 

•      Administrative Closure

 

•      Contracts Close out

 

•      Post Implementation Review (Lessons Learned)

 

Closure of the Project is completed through a documented customer signoff
procedure.

 

--------------------------------------------------------------------------------


 

Program Management Infrastructure

 

The SITA Professional Services Program Management infrastructure provides our
resources with the tools for project management standardization and automation,
conduits for efficient communications, and overall Program and Project
Management support as well as project integration oversight for all of SITA’s
network services projects.

 

This Program Management infrastructure ensures consistent delivery of network
services projects through the efficient execution of Project Management
standards provided by SITA corporate program management, known as the Global
Project Consultancy team.  These methodologies are largely based on best
practices developed by the Project Management Institute (PMI).

 

Integrated Project Management Office

Supporting this infrastructure is the global Integrated Project Management
Office (i-PMO).  The i-PMO is the “center of excellence” in providing a
repository for all SITA delivery processes and methodologies, and is responsible
for managing the automated tools and web-based applications for the Worldspan
Project Office to utilize (see the “Tools” section).

 

The i-PMO’s mission is to ensure that all projects within SITA are conducted to
the standards of excellence and customer satisfaction set forth by SITA
management and the Global Project Consultancy Team.  The roles of the i-PMO are:

 

•      Knowledge Management

 

•      Standards / Methodology & Procedures Development

 

•      Technology Selection

 

•      Decision Support

 

•      Professional Development

 

•      Continuous Process Improvement

 

Tools

Project Web Sites

The Project Information Portal (PIP) web site provides real-time access through
which the Worldspan and SITA project stakeholders can get up to date project
status.  The web pages are built and dedicated to specific customers and
projects.  Each web site acts as a central project communications interface
between SITA Project Managers and the customer.

 

--------------------------------------------------------------------------------


 

Depicted below is a screen shot of what a standard project website looks like
(branded for Sabre – Worldspan would have their own branded web page).  These
websites are fully scalable and have greatly enhanced customer and stakeholder
communications in past projects.  The i-PMO has had great success with these
customer-based websites and it has dramatically increased overall customer
satisfaction.

 

[ex10-74bimage010.jpg]

 

--------------------------------------------------------------------------------


 

PMOffice™

PMOffice™ is an automated project management software tool that is web enabled,
accessible via the Internet and Intranet at http://prompt.sita.aero.  This tool
encompasses all aspects of project management, allowing visibility to
Executives, Project Managers, and Team Members on all projects at the required
level.  Its focus is to provide an efficient mechanism to deliver projects, and
provide instantaneous feedback on current project status, financials,
documentation, changes, risks and issues.

 

It also has embedded applications for such things as time tracking.  PMOffice™
is compatible with Microsoft Project and has the ability to import and export
projects to and from MSProject. It has the ability to be integrated with other
applications to provide a complete view of project data.  Individual project
budgets can be established at the top level of the project while incurred costs
can be identified or established at the deliverable / task level and rolled up
into the project level.

 

Below is a PMOffice Screen shot from one of the ongoing Network Services
projects.  This particular screen shot provides the Project Manager (and the
rest of the Project team) with a color-coded view of which tasks are on track,
percentage complete, and what the schedule variance is.  This valuable project
data provides the Project Manager with readily recognizable trouble spots that
will allow them to make proactive decisions to keep the project within budget
and on schedule.

 

[ex10-74bimage012.gif]

 

--------------------------------------------------------------------------------


 

Project Management Processes

During the lifecycle of a project the following controlling processes are
implemented to ensure the project is accomplished on time, to the customers
requirements, with minimal risk, and within cost:

 

•      Schedule Management

 

•      Risk Management

 

•      Change Management

 

•      Quality Management

 

•      Communication Management

 

These processes are discussed in detail in the sections below.

 

1.     SCHEDULE MANAGEMENT

SITA will employ proven Schedule Management methodologies to ensure the on-time
delivery of Worldspan’s IP migration.  Our Schedule Management approach has been
developed through lessons learned from our 50+ years providing network services
to the Air Transport Community (ATC).  The two components of our Schedule
Management methodology are Schedule Development and Schedule Control.

 

a.     Schedule Development

SITA’s Schedule Development methodology is designed to produce a realistic, low
risk schedule that meets the delivery timeframe of each customer.  The creation
of an Integrated Master Schedule (IMS) with sufficient detail to enable the
early identification and mitigation of schedule risks is a key requirement for a
successful project.  SITA typically develops an IMS down to the Task Level.  In
breaking down the schedule to Task Level, we are able to identify schedule risks
that would otherwise go undetected.  The Worldspan / SITA Project Management
team will review, and revise as appropriate, the proposed schedule during the
planning phase of the project.

 

Schedule Baseline – Once the Project Office and Worldspan project stakeholders
have approved the schedule, it then becomes the baseline.  The baseline schedule
is the original project schedule from which progress will be measured and
variances calculated.  The baseline schedule is accompanied by a narrative,
which describes all scheduling assumptions, constraints, and risk elements. 
After the schedule has been baselined, schedule control is initiated.

 

SITA will utilize Microsoft Project to develop, monitor, maintain, and update
the IMS, Critical Path and Slack on a weekly basis throughout the project.  MS
Project allows us to continually and rapidly refine the schedule as needed
throughout the course of the

 

--------------------------------------------------------------------------------


 

project.  The IMS revisions will be provided to Worldspan via the channels
identified in the Communications Plan.

 

b.     Schedule Control

Schedule control involves incorporating progress, scope changes, and corrective
actions into the schedule, and reporting progress on a periodic basis.

 

Incorporating Progress – Project status meetings are conducted with team members
to collect activity status information.  The schedule is updated and analyzed
for variances.

 

Scope Changes – A schedule change control system will be developed between SITA
and Worldspan that outlines criteria for incorporating schedule changes and
approval requirements.

 

Corrective Actions – The project team determines whether corrective actions
should be incorporated in the schedule updates.  These may include revising
logic, compressing durations (by adding resources) or revising milestone
completion dates to reflect scope changes.

 

Reporting – The schedule updates are distributed to the appropriate team members
as determined in the Communications Plan.

 

2.     RISK MANAGEMENT

We have employed an established Risk Management process to ensure that issues
and concerns identified by SITA and Worldspan will be addressed in a timely and
systematic manner.  The process combines Lessons Learned from past and ongoing
programs with an assessment of program specific requirements.  Project personnel
will record issues and concerns in the project Risk Register.

 

Proactive forward-thinking practices are employed to identify and mitigate
potential risks.  The responsibility for Risk Mitigation is pushed down to the
lowest level as each member of the SITA / Worldspan Project team has a
responsibility to, on a daily basis, identify those items that could possibly
affect the successful accomplishment of their tasks.  The main purpose of the
Risk Management program is for the Project Team to focus on eliminating or
reducing risks and resolving issues as early as possible – before a risk event
occurs.  To enhance the total quality aspect of the Program Management,
Worldspan will be an integral part of the Risk Mitigation process.  Worldspan’s
input will be solicited for both risk assessment and control.

 

The two principal components of SITA’s Risk Management methodology are Risk
Assessment and Risk Control.

 

a.     Risk Assessment

The three activities comprising SITA’s Risk Assessment process are: Risk
Identification, Risk Analysis, and Risk Prioritization.

 

--------------------------------------------------------------------------------


 

Identification – Risk Identification begins during the conceptual design phase
of the bid process and is performed continually throughout the project life
cycle.  The Project Manager(s) organize Risk Assessment brainstorming sessions
during the bid process before the project begins.  Internal, as well as
external, sessions are conducted and include network specialists, Account Team
members, implementation staff, and service delivery personnel.  The sessions
allow for the cross-functional identification of deployment / implementation
risks, architecture risks, and business / financial risks.

 

Analysis – During the brainstorming sessions, the team analyzes risks and
assesses the probability of the risk occurring as well as the severity of the
risk.  Once identified and analyzed, the risk is entered in the Risk Register
that is maintained and managed within the Project Office.

 

Prioritization – Risks are prioritized based on the rating scores from the
Analysis step.  Using the rating scores, risks are compared using graphical
analysis.  This analysis allows the Project Management Team to objectively
compare risks and focus on those risks that are most likely to occur and those
that will have the greatest impact on the project.

 

b.     Risk Control

To determine the mitigation strategy, the Project Team brainstorms using a
variety of tools including checklists of risk reduction techniques, cost
benefits analysis, and an analysis of alternative approaches.  The risk is
assigned to an owner, who is primarily responsible for monitoring the specific
activities of the mitigation plan for that particular risk.  The Project Team
reviews the alternatives and reaches consensus on which alternative to pursue. 
Once a plan is adopted, appropriate actions are taken to implement the plan.  A
contingency budget is also established within the Risk Management plan in the
event the initial mitigation strategy is not successful.

 

Risk Management is an ongoing process throughout the life of the project.  Risk
mitigation activities are integrated into the Work Breakdown Structure and are
reviewed during project meetings and planning sessions.  Project Managers are
required to review and update risks under their control on a regular basis. 
On-going Risk Management procedures are included in weekly, monthly and periodic
activities.

 

3.     CHANGE MANAGEMENT

Key to SITA’s success has been the understanding that constant change and
increased complexity are expected in today’s business environment.  It is often
the case that as soon as a business defines its technology strategies, service
strategies, marketing strategies, etc., factors in the marketplace change
requiring these strategies be revisited.  Thus, managing change has become a key
ingredient for today’s successful business.

 

Additionally, doing business in today’s global marketplace has become
increasingly complicated.  This complexity is related to a number of factors
including the global scope of markets, the sheer size of the projects being
undertaken, and the rate of change of technology, for example.  Even small
decisions often involve the interplay of hundreds of

 

--------------------------------------------------------------------------------


 

variables.  SITA’s Project Management processes are designed to enable the
delivery of solutions in today’s environment of constant change and increased
complexity.

 

SITA has adopted a mature and practical approach to Change Management that
provides global control of the project and contract, while allowing Worldspan
the flexibility to make changes to the original plans and deliverables.  Our
Change Management process provides vital change request impact information
upfront so that informed decisions are made.  For example, when a change request
is submitted to the Project Office, the impact on cost, schedule, and
performance are assessed and presented to the customer before both SITA and the
customer approve the request.  Without this upfront impact analysis, Change
Management is simply ineffective.

 

It has also been SITA’s experience that complex Change Management processes are
seldom effective unless the process is rigorously enforced.  This is especially
true in a high-pressure project environment.  For this reason, Change Management
is strictly enforced across all organizations (SITA, the Customer, and
Subcontractors) involved in the project.  This is in Worldspan’s best interest
as it avoids more disruptive and costly (to Worldspan) situations.  Our Change
Management process described here includes Change Control and Change Evaluation.

 

a.     Change Control

Requests for Changes (RFC) are initiated and processed using Change Proposal
Forms.  These forms are submitted to the Project Office and are reviewed by the
SITA / Worldspan Project Management Team.  Action to implement the requested
change is performed once both Worldspan and SITA have approved the request for
change.  SITA subcontractors are also required to adhere to this process.

 

b.     Change Evaluation

The Project Team considers the following to assist the Approval Authority in
evaluating the request:

 

•      Technical Impact.  Define the technical design changes that must be
carried out to implement the change request. Identify all WBS elements and work
packages affected by the change. If additional resources are required or if
resources must be shifted, the impact on the existing work package
implementation must be shown.

 

•      Budget Impact.  Identify and analyze projected financial consequences of
making the requested change.  Estimate cost differentials as precisely as
possible.  Include an assessment of the impact on the Project financials,
including costs in the categories of labor, material, subcontracting, and
overhead and other load factors.

 

•      Schedule Impact.  Identify projected timing consequences of making the
requested change.

 

•      Estimate the effect on the critical path and attainment of deliverables
and major milestones.  Include a assessment of short-term consequences versus

 

--------------------------------------------------------------------------------


 

impact on longer-term Project completion.  This assessment should also identify
impacts to any Project dependencies.

 

•      Performance Impact.  Identify projected customer satisfaction
consequences of making the requested change. Estimate the effect on attaining
technical and administrative requirements.

 

•      Project Specifications.  Include an assessment of trade-off between
breadth and depth on Project Scope.

 

•      Contractual Impact.  Identify which clauses in the contract are affected
by the change, and submit proposed contract modification text for discussion. 
If subcontractor contracts are affected, describe the changes that must be made
and the consequences of those changes.

 

4.     QUALITY MANAGEMENT

SITA’s Quality Management philosophy is based on the theory that quality is
built in, not inspected in.  Customer satisfaction and quality of service
monitoring begin during the Initiation and Planning phase and continue
throughout the “Steady State” phase.  SITA is committed to working closely with
Worldspan to document quality requirements and implement appropriate levels of
quality processes and procedures to achieve mutually agreed standards of
performance.

 

A dedicated Customer Satisfaction Manager will be assigned to the Worldspan IP
Migration project to focus solely on enforcing the established policies,
procedures, and processes ensuring the delivery of quality products and
services.  SITA categorizes quality activities into Planning, Controlling, and
Assurance processes.

 

a.     Quality Planning

SITA identifies which quality standards are relevant to the project and
determines how best to satisfy them.  For Quality Control, SITA monitors the
project results to meet the standards set out in the Planning process and
identifies ways to eliminate the causes of unsatisfactory results.

 

b.     Quality Assurance

For Quality Assurance, the Customer Satisfaction Manager conducts a structured
review of the Quality Management activities to ensure that the defined project
process flowcharts, methodologies, and checklists are followed.  The reviews are
also used to identify Lessons Learned, and thus refine and improve these
activities.  SITA does not categorize the Quality Plan as separate documents but
rather as a set of quality review activities that are included in the project
plan.

 

c.     Quality as a Corporate Value

In the pursuit of a Total Quality Management organization, SITA has undertaken
several initiatives:

 

--------------------------------------------------------------------------------


 

•      Created a Customer Relationship Management Division responsible for
establishing SITA’s quality systems and processes to ensure we provide
world-class customer service across our global operations.

 

•      Trained 100 Quality Management Facilitators to serve as internal quality
consultants.

 

•      Permanently established Annual Improvement Planning (in 1990) as an
integral part of SITA’s annual corporate planning process.

 

•      Conducted an organizational self-assessment in 1998 using a framework
derived from the European Foundation for Quality Management’s Quality Award
Model.

 

•      Began ISO 9000 certification throughout SITA on a progressive basis.

 

A stringent Supplier Quality Agreement ensures Worldspan that quality is a top
priority inside and outside the SITA organization.  Before attaining the status
of “Preferred Supplier to SITA,” a supplier must meet specific criteria relating
to:

 

•      Quality of products

•      Quality of service and logistics

•      Production capabilities

•      Long-term support

•      Research and development investment

•      Financial assets

 

SITA’s Vendor Evaluation System measures vendors performance based on the
following data:

 

•      Price evolution

 

•      Business level per month / year

 

•      Order acknowledgement delays

 

•      Quantity of order corrections

 

d.     Focus on the Customer

To ensure customer satisfaction with SITA’s performance, a Customer Satisfaction
Corporate Office was established to create a Customer Care culture.  SITA’s
Corporate Office facilitates the process of “Managing Total Quality” across the
organization by provide the best possible customer oriented Quality of Service. 
This core objective is embodied in the Quality Policy Statement:

 

•      “Our Quality Policy is to consistently deliver a service for which
performance and Quality equal or exceed that of any competitor and meet all
expectations of the customer world-wide.”

 

--------------------------------------------------------------------------------


 

5.     COMMUNICATION MANAGEMENT

SITA has established a communication structure involving state of the art tools
to ensure timely and accurate generation, collection, dissemination, storage and
disposition of project information.  This formalized structure also provides the
critical links among people, ideas and information that are necessary for
success.  Our Communication Management methodology includes Document Control,
Reporting, and Escalation.

 

a.     Documentation Control

Documentation Control will be incorporated into every phase of this project. At
the beginning of a project, the Project Manager ensures that the Documentation
Management process is established. The Project Documentation Management Plan
will conform to Worldspan existing policies, and will cover the following:

 

•      Office software management

 

•      Component Type Listing

 

•      Standard Naming Conventions

 

•      Documentation Change Management

 

•      Recording

 

•      Reporting

 

Documentation Control provides a series of rules and procedures aimed at
ensuring that the following aspects of project management are addressed.

 

Document Management

SITA maintains a document management structure.  All documents will contain a
page describing revision history.  Every new printed version is assigned a
different version number.  The first version released for approval is version
1.0. Prior (draft) versions are assigned decimal numbers (i.e. version 0.x).
Minor revisions are assigned incremental numbers after the decimal point (e.g.
Version 1.1); major revisions jump to the next whole number (e.g. Version 2.0). 
Software applications used to create each document are also specified.  For
example, Word 98, or Microsoft Project 2000, etc.

 

Deliverable Management

The Senior Project Manager / Director approves all Worldspan project contract
deliverables for final release.  This authority may be delegated to other
members of the Project Team.  Once approved, a request for review and approval
of a deliverable will be transmitted through the Senior Project Manager /
Director to the Worldspan Project Director for acceptance.  Once the deliverable
is transmitted and subsequently approved, the Project Management database is
updated accordingly.

 

When combined, these value propositions will help to ensure that the IP
Migration Project will be delivered on time, in accordance with Worldspan’s
requirements, and potentially result in an earlier realization of overall
network services cost savings.

 

--------------------------------------------------------------------------------


 

ATTACHMENT RC – CHARGES

 

•                  PART I: IP-BASED SERVICE CHARGES

 

•                  PART II: CHARGES FOR PROFESSIONAL PROJECT MANAGEMENT SERVICES

 

•                  PART III: CHARGES FOR EXISTING SERVICES

 

•                  PART IV: ADDITIONAL PRICING TERMS AND CONDITIONS

 

--------------------------------------------------------------------------------


 

ATTACHMENT RC – CHARGES

 

PART I: IP-BASED SERVICE CHARGES

 

1.             IPVPN, Managed DSL & Managed ISP

 

1.1                               Overview.  Charges for IP VPN and Managed DSL
are as set forth in Table 1 of this Part I, Attachment RC – Charges.  Charges
for Managed ISP are as described in Section 1.5.  (All Section references in
this Attachment RC are to sections of a numbered Part of this attachment unless
otherwise noted.)  All charges are subject to the further terms of this
Attachment RC and of the remainder of the Agreement.  The detailed service
description for each Service is set forth in Attachment SD.

 

1.2                               Throughput.  Prices in Table 1 are inclusive
of worldwide throughput at the Worldspan Host complex, but only for
transmissions associated with connections specifically identified in Table 1.

 

 

TABLE 1 – IP VPN and Managed DSL

 

Country

 

IP VPN 64K
(includes
CS 805
router)

 

IP VPN
128K
(includes
CS 2610XM
router)

 

IP VPN
256K
(includes
CS 2610XM
router)

 

IP VPN
1024K
(includes
CS 2610XM
router)

 

IP VPN
2048K
(includes
CS 2610XM
router)

 

Managed
DSL
32K Internet
32K Intranet
(includes CS
827 router)

 

Australia

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Austria

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Belgium

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

China

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Czech

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Denmark

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Egypt *

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Finland

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

France

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Germany

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Greece

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

Country

 

IP VPN 64K
(includes CS
805 router)

 

IP VPN
128K
(includes
CS 2610XM
router)

 

IP VPN
256K
(includes
CS 2610XM
router)

 

IP VPN
1024K
(includes
CS 2610XM
router)

 

IP VPN
2048K
(includes
CS 2610XM
router)

 

Managed
DSL
32K Internet
32K Intranet
(includes CS
827 router)

 

Guam*

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Hong Kong

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Hungary

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

India

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Ireland

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Israel

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Italy

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Japan

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Korea

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Malta

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Marshall Islands

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Morocco*

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Netherlands

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

N. Mariana Islands

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Norway

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Poland

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Portugal

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Romania

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Saudi Arabia*

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Singapore

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

South Africa*

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Spain

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Sweden

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Switzerland

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Turkey

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Ukraine

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

Country

 

IP VPN 64K
(includes CS
805 router)

 

IP VPN
128K
(includes
CS 2610XM
router)

 

IP VPN
256K
(includes
CS 2610XM
router)

 

IP VPN
1024K
(includes
CS 2610XM
router)

 

IP VPN
2048K
(includes
CS 2610XM
router)

 

Managed
DSL
32K Internet
32K Intranet
(includes CS
827 router)

 

Western Samoa

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

UK

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

Notes to Table 1:

(1)                      All rates in Table 1 are fixed for the Term of the
Agreement.

(2)                      All rates are inclusive of the managed router specified
in the column heading (or equivalent as may be supplied by SITA).

(3)                      Intranet Connect connections with throughput speed of
32kbps and port speed of 64 kbps and in service at the effective date of the
contract, will be charged in accordance with prices established for 64 kbps
IPVPN service set forth in Table 1 upon migration.  Intranet Connect connections
in Spain, however, with throughput speed of 32 kbps and port speed of 64 kbps,
and in service at the effective date of the contract, will be charged $[**] per
month upon migration.  (See Part III Section 1.5 for more detailed information
on Intranet Connect.)

 

1.3                                 IP VPN.       The following terms and
conditions apply to IP VPN Services supplied under this Agreement:

 

1.3.1                        IP VPN prices for 64kbps include (1) IPVPN service
installation, Local Access monthly rental charges and Link Service installation
and monthly service charges; and (2) Extended Link Service in the case of
France, Italy and Hong Kong.  The price is not inclusive of the Local Access
installation charge which is passed-through to the customer at cost.  For
countries marked by an asterisk, the Local Access monthly rental charge is not
included in the price and is passed through to the customer at cost.

 

1.3.2                        IP VPN prices for speeds greater than 64kbps
include IPVPN service installation and Link Service installation and monthly
service charges.  The price is not inclusive of Local Access monthly rental
charges or the Local Access installation charge which are passed-through to the
customer at cost.

 

1.3.3                        For IP VPN service, port speed equals throughput,
as described in the Attachment SD.

 

1.3.4                        IP VPN is at SITA’s Gold Quality of Service, as
described in Attachment SD.

 

1.4                                 Managed DSL Access.       The following
terms and conditions apply to DSL Services supplied under this Agreement:

 

1.4.1                        Managed DSL Access prices are inclusive of managed
DSL connectivity and access to a SITA-provided Internet protocol services node
(“IPSN”), 32 kbps average Intranet throughput per connection at a SITA-provided
IP Services node, and 32 kbps average Internet throughput per connection at a
SITA-provided IP Services node.

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

1.4.2                        DSL prices exclude Plain Old Telephone Service
(“POTS”) connections when required for voice.  POTS line connections, where
applicable, will be passed through to WSL at cost.  Dedicated POTS lines will
not be available through SITA in countries where call barring service is not
available.  Current availability of DSL Services is as summarized in Exhibit 1;
this availability matrix, including information about call-barring availability
in each country where DSL Service is available, will be updated from time to
time upon request to SITA by WSL.

 

1.4.3                        DSL speeds and contention rates may vary by country
and provider.

 

1.4.4                        Coverage limitations apply on the availability of
DSL.  All sites must be pre-qualified before service can be committed to a
specific location.

 

1.5                                 Managed ISP. The following terms and
conditions apply to Managed ISP Services supplied under this Agreement:

 

1.5.1                        Managed ISP prices are established in accordance
with the rules and procedures as set forth below:

 

(a)          Prices will be developed in accordance with the following formula:

 

Local provider cost to SITA x [**]% + $[**] USD.

(Example: If the total monthly cost to SITA for an ISP connection to SITA is
$80. the price from SITA to the customer will be $[**].  ($80 x [**]% + $[**])

 

(b)         Any non-recurring charges assessed by the Managed ISP will be passed
through to WSL at cost.

 

(c)          Managed ISP prices are to be fixed by SITA on a calendar year
basis, and are subject to pricing changes effective from January 1st of each
calendar year.

 

(d)         From time-to-time, the customer may request an updated or modified
list for specific countries or services levels.  SITA will provide the pricing
for such list in accordance with the formula set forth in Section 1.5.1(a) and
will indicate the validity period for such pricing.

 

(e)          SITA will pass through to WSL all warranties, penalties or other
forms of financial compensation which it receives from a third party ISP in
connection with the Managed ISP Service, as part of the pricing terms associated
with the Managed ISP service.

 

(f)            Indicative pricing for the Managed ISP Services is set forth in
Exhibit 2.  Both the SITA monthly charges and the PTO/ISP installation charges
may not be current as of the Effective Date of this Agreement.  Such indicative
pricing is included in Exhibit 2 in order to provide general information about
pricing elements.  Actual pricing quotations for the Managed ISP Service are
available from SITA upon request by WSL and will be subject to the formula set
forth in Section 1.5.1(a) above.

 

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

PART II: CHARGES FOR PROFESSIONAL PROJECT MANAGEMENT SERVICES

 

1.                                      All Section references in this
Attachment RC are to sections of a numbered Part of this attachment unless
otherwise noted.  All charges are subject to the further terms of this
Attachment RC and of the remainder of the Agreement.  The detailed description
for professional project management Services to be supplied under this Agreement
is set forth in Attachment PS and the Implementation/Migration Plan is set forth
in Attachment IP.

 

2.                                       In consideration of SITA’s provision of
Professional Project Management Services described in Attachment PS, WSL will
pay SITA a professional project management fee equal to $[**]. per month for the
initial 12 months of this Agreement. This fee covers three dedicated qualified
project managers and shall not be less than $[**] in the aggregate during this
12-month period.

 

3.                                       SITA will use its best commercial
efforts and cooperate with WSL to meet a mutually agreed country migration
schedule.  SITA requires WSL to assist in the planning and migration of sites to
the IP solution types contained herein.

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

PART III: CHARGES FOR EXISTING SERVICES

 

1.                                      Managed Data Network Services (MDNS)
Airline Line Control (ALC), Synchronous Data Link Control (SDLC) and X.25/AX.25

 

1.1                                 Low Speed (up to 19.2 Kbps). All charges are
inclusive of Connection, Network Service Installation, Call attempts, and Link
Service (including Extended Link Service (ELS) in Italy, France and Hong Kong). 
Local Access and/or transmissions may be included in the listed rate, but only
as specified in the table below.

 

Country

 

Up to 19.2K

 

Local Access

 

Transmissions

Austria

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Australia

 

$[**]

 

Monthly charge included; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (see note for MCM
calculation)

Belgium

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Czech Republic

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Denmark

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Egypt

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Finland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

France

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Germany

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Greece

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Guam

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Hong Kong

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (see note for MCM
calculation)

Hungary

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Iceland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

India

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (see note for MCM
calculation)

Ireland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Israel

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Italy

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Japan

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (see note for MCM
calculation)

Korea, Rep.

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (see note for MCM
calculation)

Kuwait

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Luxembourg

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Malta

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

Country

 

Up to 19.2K

 

Local Access

 

Transmissions

Marshall

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Morocco

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Netherlands

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

New Zealand

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (See note for MCM
calculation)

N. Marianna Isl.

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (See note for MCM
calculation)

Norway

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Philippines

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (See note for MCM
calculation)

Poland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Portugal

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Romania

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Russian Fed

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Saudi Arabia

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Singapore

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (See note for MCM
calculation)

Spain

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Sweden

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Switzerland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Turkey

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Ukraine

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

UK

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

W. Samoa

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Up to 10 MCM’s per month; $[**] for each MCM exceeding 10. (See note for MCM
calculation)

 

Notes to Table immediately above:

(1)          For purposes of calculating Million Characters per Month (“MCM”)
usage in Australia, Hong Kong, India, Japan, Republic of Korea, New Zealand, N.
Marianna Islands, Philippines, Singapore and W. Samoa; the average MCMs for
these countries only will be used as the MCM

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

usage for each of these countries.

 

(2)          For Hong Kong connections, a $[**] per month credit should be
applied to charges normally included in Extended Link Service.

 

1.2                                 High Speed (over 19.2 kpbs).  All charges
are inclusive of Connection, Network Service Installation, Call Attempts, and
Link Service (including Extended Link Service in Italy and France).  Local
Access and/or transmissions may be included in the listed rate, but only as
specified in the table below.

 

Country

 

Up to 64K

 

Local Access

 

Transmissions

Belgium

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Denmark

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Egypt

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

France

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Germany

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Greece

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Hungary

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Ireland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Israel

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Italy

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Netherlands

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Norway

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Poland

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Saudi Arabia

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

South Africa

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Spain

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

Sweden

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

UK

 

$[**]

 

Monthly charge included; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

 

Note to Table immediately above:

(1)          For Saudi Arabia and South Africa, ALC service is excluded.

 

Country

 

128kbps

 

Local Access

 

Transmissions

UK

 

$[**]

 

Monthly charge excluded; Install charge excluded

 

Unlimited transmissions to the US, UK and Ireland, and in-country (column 1)

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

 

1.3                                 Default TOPS-based Discount.  For the SITA
Europe and Middle East (EUMEA) and Asia Pacific regions (SITA to provide current
country lists per region upon request by WSL), all other Managed Data Network
Services (MDNS) including but not limited to Airline Line Control (ALC),
Synchronous Data Link Control (SDLC) and X.25/AX.25 remote connections, Type B
Services, transmissions, speeds or locations not explicitly priced in this
Attachment RC, will be priced per SITA’s Tariff of Products and Solutions
(“TOPS”) in effect or equivalent standard pricing document less a [**]%
discount.

 

1.4                                 Frame Relay & LAN Access

 

1.4.1                        General.  The charges set below apply to Frame
Relay and LAN Access Services.  The fixed monthly connection charges in Section
1.4.2 – Connection Charges include a Frame Relay connection to the SITA network
at the Access Speed specified broken down by country.

 

1.4.2                        Connection Charges. 

 

 

 

Connection Groups

 

 

 

I

 

II

 

III

 

IV

 

SPEED

 

United Kingdom,
France, Germany, Italy,
Greece, Ireland,
Iceland, Austria,
Luxembourg,
Switzerland,
Netherlands, Belgium

 

Sweden,
Denmark,
Finland, Italy
& Israel

 

Portugal,
Spain, S.
Africa &
Turkey
Hungary,
Poland,
Albania,
Czech
Republic,
Romania

 

Eqypt, Iceland,
Morroco, Saudi
Arabia

 

64k

 

[**]

 

[**]

 

[**]

 

[**]

 

128k

 

[**]

 

[**]

 

[**]

 

[**]

 

192k

 

[**]

 

[**]

 

[**]

 

[**]

 

256k

 

[**]

 

[**]

 

[**]

 

[**]

 

384k

 

[**]

 

[**]

 

[**]

 

[**]

 

512k

 

[**]

 

[**]

 

[**]

 

[**]

 

768k

 

[**]

 

[**]

 

[**]

 

[**]

 

1024k

 

[**]

 

[**]

 

[**]

 

[**]

 

1536k

 

[**]

 

[**]

 

[**]

 

[**]

 

2048k

 

[**]

 

[**]

 

[**]

 

[**]

 

 

1.4.3        Transmission Charges

 

The Frame Relay transmission charge is a fixed monthly charge for each Permanent
Virtual Circuit (PVC) provided across the SITA network.  It is based on the
Committed Information Rate (CIR) subscribed by the customer and the location of

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

the network sites at each end of the PVC.  All Frame Relay transmission charges
are quoted for a 64 Kbps CIR. The prices for any other speed can be obtained by
using the coefficients given in the Coefficients table below.

 

Sample Calculation:

Frankfurt, Germany 16 Kbps CIR to Atlanta, United States

Germany – United States 64Kbps base rate is US $[**]

16 Kbps International Coefficient is [**]

Therefore, the charge for a 16 Kbps CIR between Frankfurt and Atlanta will be:

US $[**] x [**] = US $[**]

 

64K CIR—Base Rates

 

Destination
Country

 

Origination
Country

 

 

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

 

 

Belgium,
France,
Germany,
Italy,
Netherlands,
Switzerland

 

Austria,
Greece,
Iceland,
Ireland,
Luxembourg,
Portugal,
Turkey

 

Sweden,
Denmark,
Finland,
Italy &
Israel

 

Hungary,
Poland,
Albania,
Czech
Republic,
Romania

 

Eqypt,
Morroco,
Saudi
Arabia

 

South
Africa

 

United
Kingdom

 

United Kingdom

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

United States

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Coefficients

 

CIR
Speed
(kbps)

 

Inter’l

 

Dom

 

8

 

0.24

 

0.28

 

16

 

0.39

 

0.43

 

24

 

0.51

 

0.55

 

32

 

0.63

 

0.65

 

48

 

0.82

 

0.84

 

64

 

1.00

 

1.00

 

96

 

1.33

 

1.35

 

128

 

1.63

 

1.68

 

192

 

2.17

 

2.32

 

256

 

2.66

 

2.89

 

384

 

3.54

 

3.94

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

 

Coefficients

 

CIR
Speed
(kbps)

 

Inter’l

 

Dom

 

512

 

4.33

 

4.91

 

768

 

6.42

 

7.13

 

1024

 

7.97

 

8.96

 

1536

 

10.79

 

12.34

 

 

--------------------------------------------------------------------------------

[**]% Discount on Frame Relay Services

The Frame Relay rates above are subject to a further [**] percent ([**]%)
discount, which shall appear on customer’s invoice on a monthly basis.

 

The following Bundled Rates include:

 

- Single Remote Connection at speed indicated

- Single In-node CIR as indicated

- Link Service at remote end (Monthly and Installation charges)

- Frame Relay Install Charges

- ISDN Backup at Port Speed

- 2610 or equivalent Router Monthly & Install Charges

- Costs associated with Local Access Monthly AND Install will be charged
separately

- In accordance with Section 3 (Installation) in Part IV of this Attachment RC,
Frame Relay & Link Service Installation charges or the equivalent SITA standard
price list item) are billed to the customer only if a connection is discontinued
prior to a 12 month in-service period (except if disconnection is due to a
Service upgrade).

 

High Speed Frame Relay Bundled Rates:

Country (Port/CIR)

 

128K/8K

Italy (In-node CIR)

 

$[**]

 

The following Bundled Rates include:

-               Single Remote Connection at the speed indicated

-               Single CIR as indicated to the USA

-               The charges below apply to Australia, Hong Kong, Japan and New
Zealand.

 

 

Connection
Speed

 

CIR
Speed

 

Monthly Charge
Per Connection

 

64 Kbps

 

8 Kbps

 

$

[**]

 

64 Kbps

 

16 Kbps

 

$

[**]

 

64 Kbps

 

24 Kbps

 

$

[**]

 

64 Kbps

 

32 Kbps

 

$

[**]

 

128 Kbps

 

64 Kbps

 

$

[**]

 

256 Kbps

 

128 Kbps

 

$

[**]

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

Shadow PVC or PVC Redirection

[**]% of CIR charge if PVC is connected to different node than that of primary
PVC

[**]% of CIR charge if PVC is connected to same node as the primary PVC

 

Default TOPS-based Discount

All other Frame Relay services, speeds or locations not explicitly priced in
this Attachment RC will be priced per TOPS less a [**]% discount.

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

1.4.4                        LAN Access Managed Router Service

 

SITA’s LAN Access service is a fully managed LAN-to-LAN communications service
for linking geographically dispersed local area networks, LAN Access provides
layer two network (Frame Relay or X.25) integrated with managed routers. Monthly
service charge includes a standard Cisco serial cable.  Any additional cable
required connecting to the Network Terminating Unit (NTU) or similar is the
customer’s responsibility.  Monthly service charge does not include cabling to
connect the LAN Access service router to the customer’s LAN.

 

The following monthly LAN Access service charges cover all aspects of the LAN
router supply and on-going management inclusive of Hardware by router type and
IP Software.

 

All Countries

 

CS 2610/2620

 

$

[**]

 

 

1.4.5                        Handling Charges – Configuration Changes

 

-  Standard Service (modification handled within one week)

 

$[**]

-  Express Service (modification handled within 48 hours)

 

$[**]

 

1.4.6                        Default TOPS-based Discount

 

All other routers types, interface and service options relative to the Services
to be supplied hereunder but not explicitly priced in this Attachment RC will be
priced per TOPS less a [**]% discount.

 

-Costs associated with Local Access Install and ISDN Backup will be charged
separately.

-Where WSL requires an Access Provider not selected by SITA, Local Access
circuit rental charges and any additional charges to connect to the WSL selected
Access Provider shall be charged separately to WSL in addition to the rates
below.

 

1.5                               Intranet Connect

 

1.5.1                        Intranet Connect Existing Connections

 

Existing Intranet Connect connections are defined to mean those connections in
service at the time of the Effective Date of this Agreement.

 

Existing Intranet Connect connections with throughput speed of 32kbps and port
speed of 64 kbps will be charged in accordance with prices established for
64kbps IPVPN service set forth in Table 1.  Existing Intranet Connect
connections in Spain, however, with throughput speed of 32kbps and port speed of
64 kbps will be charged $[**] per month.  The price is inclusive of service
installation, Local Access monthly rental charges and Link Service installation
and Link Service monthly service charges.  The price is not inclusive of the
Local Access installation charge which is passed-through to the customer at
cost.

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

1.5.2                        Default TOPS-based Discount

 

All other Intranet Connect services, speeds or locations not explicitly
described and priced above in this Attachment RC will be priced per TOPS less a
[**]% discount.

 

Intranet Connect is not available to the customer for new connections or new
service.

 

1.6          ISDN and PSTN Dial Back-Up

 

Default TOPS-based Discount

All ISDN and PSTN Dial back-up services will be priced per TOPS less [**]%
discount.

 

1.7                               HTDS Service Charges

 

The charge for Japan to USA 64 kbps High Speed Data Service (“HTDS”) is as set
forth below:

 

$[**] per month per link plus $[**] installation (one time charge)

 

The above HTDS charge is inclusive of the 64 kbps Japan connection, the 64kbps
US connection, 64 kbps Committed Information Rate (CIR) JP to US, full Link
Service in US and half Link Service in Japan, and applies to the following four
connections in service:

 

TYO11P-78 (2813012)

TYO11P-79 (2813027)

TYO11P- 80 (2813028)

TYO11P-88 (2816000)

 

1.8                               [**]

 

1.9                               Carry Forward of In-Service Period.

 

The In-Service Period for any and all Service Components in existence on or
before the Effective Date shall be measured from the date such Service
Components were originally installed (i.e., execution of this Agreement does not
restart the In-Service Period for existing connections).

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

1.10                        General Provision: Pricing Changes during Term.

 

Charges for Services covered under this Part III of Attachment RC will be
increased by [**]% over the above Charges, commencing January 1st 2005, and at
each January 1st from that point through the expiration of this Agreement,
except for those items charged at TOPS less [**]%.

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

PART IV: ADDITIONAL PRICING TERMS AND CONDITIONS

 

1.                                       General.  The following terms and
conditions apply to the Services supplied under this Agreement:

 

1.1                                 All pricing provided under this Agreement is
made available to WSL in consideration of its commitment to fulfil the Preferred
Provider Commitment (Section 2.3 of the General Terms and Conditions of this
Agreement) and subject to the following additional pricing terms and conditions
(except to the extent otherwise specifically excluded).

 

1.2                                 Prices are based upon the WSL-provided
forecast of connections and throughput requirements by country, as set forth in
Attachment WF.  Accordingly, as a material requirement under this Agreement, WSL
shall migrate at least [**]% of its forecasted connections to IP VPN and SITA
reserves the right to revise its pricing in keeping with prevailing market
conditions if WSL fails to a material extent to work towards and carry out such
migration.

 

1.3                                 Prices are inclusive of predefined Intranet
bandwidth requirements from the WSL Owned agency locations into WSL’s Data
Center facilities in Atlanta, Georgia, USA. (see attachment SD) Atlanta OC-12
facilities and corresponding CPE remain under a separate contract and are not
covered herein.

 

2.             Minimum Duration and Cancellation Requirements – SITA Services.

 

2.1                                 For all SITA-supplied Services hereunder, a
minimum 12 consecutive month connection period is required for each new
connection, except for MDNS connections which have a three consecutive month
minimum connection period.

 

2.2                                 If customer terminates a connection before
the minimum connection period is met, WSL shall pay to SITA a lump sum
equivalent to the Service charges for the remaining part of the minimum duration
requirement.

 

2.3                                 The full SITA minimum duration requirements
as described in this Section 2 will not apply to those connections that are
replaced by higher speed connections of the same Service type.  However, at
commencement of the higher speed service, the time of service incurred by the
replaced connection will be used to contribute to the satisfaction of the
minimum duration requirement for the new Service.

 

2.4                                 Cancellation of a connection requires one
month’s notice.  Charges will apply from the date SITA receives the cessation
request for a period of one month or until the requested cessation date, if this
is later than 30 days from the cessation received date.  WSL agrees to use
reasonable efforts to provide SITA at least a 60-day notice of cancellation of a
connection by sending all cessation requests as early as possible. The one-month
notice requirement will not apply to those connections being migrated from
existing Services to the IP-based Services or upon upgrading of a given Service.

 

16

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

--------------------------------------------------------------------------------


 

2.5                                 In accordance with Section 4 (Access Lines
and Other PTO Charges) below (and separate from any SITA Service minimum
duration requirement) any applicable Access Line minimum duration charges or
penalties (or equivalent) will be passed through to Customer.   SITA will advise
WSL of any PTO minimum duration exceeding 12 months prior to placing any Access
Line order or other PTO order affected by such minimum duration.

 

3.             Waived SITA Installation Charges.

 

Where specified, SITA Service Installation charges are waived as long as
customer meets the applicable minimum duration requirement for the connection. 
If any connection is terminated before a minimum duration period is met (See
Section 2 above), customer will reimburse SITA for the services charges (as
defined in Section 2 above) and previously waived installation charges.

 

4.                                                           Access Lines and
Other PTO Charges.

 

Unless specified otherwise in this Agreement, all Access Line installation,
removal, monthly rental charges and any other PTO charges applicable to WSL will
be passed through to WSL by SITA at cost.  SITA will advise WSL of any PTO
minimum duration exceeding 12 months prior to placing any Access Line order or
other PTO order affected by such minimum duration.

 

5.                                       Umbrella Agreement Global Volume
Discount.

 

All revenue billed pursuant to this Agreement will contribute to, but not
benefit from, the calculation of the Global Volume Discount in the MDNS Umbrella
(Worldspan Contract number W001712) between Worldspan, L.P. and SITA s.c. dated
01 April 1997, as amended (known as the “Umbrella Agreement”). For greater
certainty, the Parties acknowledge and agree that any pricing which involves a
discount off of TOPS under this Agreement is not be eligible for any further
discount under the “Umbrella Agreement”.  Example:  The TOPS less [**]% discount
referred to at Section 1.3 of Part III (Default TOPS based discount allows for a
total [**]% discount off of TOPS but does NOT allow for a [**]% under this
Agreement plus a further [**]% under the “Umbrella Agreement”.

 

6.                                                                                  
Quick Start.

 

WSL and SITA shall establish an appropriate installation interval for the
Service Component (i.e., the Committed Delivery Date).  In the event that SITA
fails to meet the Committed Delivery Date (i.e., there is a Delay), and upon
request by WSL, SITA shall install a “Quick Start” connection (i.e. a dial
solution) where available within five (5) Business Days, at SITA’s expense.

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

7.                                       In-Scope Regions for Preferred Provider
Commitment (Section 2.3 of General Terms and Conditions).

 

The Parties agree that the “In Scope Regions” relative to the Preferred Provider
Commitment (Section 2.3 of General Terms and Conditions) includes all countries
and other geographical areas referred to in this Attachment RC, subject to the
following exceptions, which result from pre-existing contractual obligations to
third-party suppliers, an absence of in-country business for WSL (i.e.
incidental or new markets) and other specific local conditions including PTO,
regulatory and special pricing considerations:

 

(a)           Argentina

(b)           Aruba

(c)           Australia

(d)           Brazil

(e)           Canada

(f)            China

(g)           Egypt

(h)           El Salvador

(i)            Hong Kong

(j)            India

(k)           Kuwait

(l)            Mexico

(m)          Philippines

(n)           New Zealand

(o)           Peru

(p)           Russia

(q)           Saudi Arabia

(r)            South Africa

(s)           Spain

(t)            Turkey

(u)                                 USA

(v)           Venezuela

 

For the above excluded countries, (i) WSL will advise SITA if there is an
opportunity to bid on communications services in support of WSL in a listed
country; and (ii) WSL may order Services under the terms and conditions and at
the pricing provided in this Agreement, however such orders will not be
considered in the calculation of the Preferred Provider Commitment (Section 2.3
of the General Terms and Conditions).  Upon mutual agreement, the above list of
excluded countries may be reduced from time to time by a signed amendment to
this Agreement.

 

8.                                       Effectiveness of Pricing.

 

All pricing in this Attachment RC will take effect upon the first day of the
first full calendar month following execution of this Agreement.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ATTACHMENT RC

 

MANAGED DSL AVAILABILITY MATRIX

 

Country

 

Country / Carrier

 

Brand Name

 

Speed

 

POTS Line Ordering
Responsibility
(indicated as WSL
where there is no
call barring
availability in a
country)

 

Router (Always On)

 

Belgium

 

Belgacom

 

Turboline Office

 

1024/256k

 

SITA

 

CS837

 

France

 

Transpac

 

IP ADSL1

 

500/128k

 

WSL

 

Bintec X2300

 

Germany

 

Deutsche Telecom

 

T-DSL ISP Gate

 

768/128k

 

SITA

 

CS831

 

Greece

 

OTE

 

To be decided

 

512/128k

 

SITA

 

CS827

 

Hong Kong

 

PCCW

 

MegaAccess CE

 

1500/640k

 

SITA

 

CS827

 

Italy

 

Telecom Italia

 

ADSL Fastway

 

640/128k

 

SITA

 

CS827

 

Netherlands

 

BBNed

 

DSL ATM Economy

 

512/256k

 

SITA

 

CS827

 

Singapore

 

Sing Tel

 

B-Access

 

512/256k

 

SITA

 

CS827

 

Spain

 

UNI 2

 

Unidox ADSL

 

256/128k

 

SITA

 

CS827

 

Sweden

 

Skanova

 

DSL ATM

 

512/100-600k

 

SITA

 

CS827

 

Switzerland

 

Swisscom

 

BBCS Access Private Proflie

 

256/64k

 

SITA

 

CS827

 

UK

 

BT

 

Upstream Office 500

 

512/256k

 

SITA

 

CS827

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT 2 TO ATTACHMENT RC

 

INDICATIVE MANAGED ISP PRICING

 

NOTE: INDICATIVE PRICING FOR MANAGED ISP SERVICES IS SET FORTH IN THE TABLE
BELOW.  BOTH THE SITA MONTHLY CHARGES AND THE PTO/ISP INSTALLATION CHARGES MAY
NOT BE CURRENT AS OF THE EFFECTIVE DATE OF THE AGREEMENT.  THE BELOW PRICING IS
INCLUDED IN THIS EXHIBIT 2 IN ORDER TO PROVIDE GENERAL INFORMATION ABOUT PRICING
ELEMENTS.  ACTUAL PRICING QUOTATIONS FOR THE SITA MANAGED ISP SERVICE ARE
AVAILABLE FROM SITA UPON REQUEST BY WSL.

 

Countries

 

Speed
(Downstream/Upstream)

 

PTO/ISP
INSTALLATION
(Pass thru’)

 

SITA
MONTHLY
$USD

 

CHARGES -
WORLDSPAN/
CUSTOMER

 

Belgium

 

3300k/192k

 

165.28 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Czech Republic

 

256/64

 

4900 CZK

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Denmark

 

384/384 Kbit/s

 

396 KR

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Finland

 

2048/640kbps

 

504 EURO

 

[**]

 

Service charged to WSL.

 

France

 

512/128 Kbps

 

723 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Germany

 

Upstream up to 128K  Downstream up to 768K

 

208.2 EURO

 

[**]

 

Service charged to WSL.

 

Greece

 

384/128K

 

100 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Hong Kong

 

1.5M/512K

 

600 HKD

 

[**]

 

Service charged to WSL.

 

Hungary

 

384/64K

 

59852 HUF

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Israel

 

512/64K

 

750 USD

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Ireland, Republic of

 

1Mb/256K

 

860 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Italy

 

640k/128K

 

129 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Japan

 

8M/1M

 

158.30 USD

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

South Korea

 

2Mbps/640K

 

30000 KRW

 

[**]

 

Service charged to WSL.

 

Netherlands

 

1024k/160k

 

160.10 EURO

 

[**]

 

Service charged to WSL.

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

NOTE: INDICATIVE PRICING FOR MANAGED ISP SERVICES IS SET FORTH IN THE TABLE
BELOW.  BOTH THE SITA MONTHLY CHARGES AND THE PTO/ISP INSTALLATION CHARGES MAY
NOT BE CURRENT AS OF THE EFFECTIVE DATE OF THE AGREEMENT.  THE BELOW PRICING IS
INCLUDED IN THIS EXHIBIT 2 IN ORDER TO PROVIDE GENERAL INFORMATION ABOUT PRICING
ELEMENTS.  ACTUAL PRICING QUOTATIONS FOR THE SITA MANAGED ISP SERVICE ARE
AVAILABLE FROM SITA UPON REQUEST BY WSL.

 

Countries

 

Speed
(Downstream/Upstream)

 

PTO/ISP
INSTALLATION
(Pass thru’)

 

SITA
MONTHLY
$USD

 

CHARGES -
WORLDSPAN/
CUSTOMER

 

Norway

 

850/384K

 

2500 NOK

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Poland

 

512K/128K

 

849 PLN

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Portugal

 

512K/128K

 

127.23 EURO

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Romania

 

128K

 

250 USD

 

[**]

 

Service charged to WSL.

 

Singapore

 

256K/256K

 

85.71 USD

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

Switzerland

 

300K/50K

 

100 CHF

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

UK

 

Downstream 500 K Upstream 64-250 K

 

260 GBP

 

[**]

 

Service charged to WSL. Customer orders and pays for POTS line

 

 

 

— End of Attachment RC —

 

 

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.=

 

21

--------------------------------------------------------------------------------


 

ATTACHMENT SD -

SERVICE DESCRIPTIONS

 

IP-VPN SERVICE

 

IP-VPN is SITA’s managed IP solution, providing scaleable, any to any, high
quality, secure, IP access worldwide. IP-VPN provides a platform for secure
internetworking services.  IP-VPN builds a Virtual Private Network (VPN) for a
customer based on shared MPLS infrastructure within the SITA network and
dedicated infrastructure at customer site(s).

 

The dedicated infrastructure comprises:

 

•                  Cisco CE (Customer Edge) router.

 

•                  Cisco IOS software running on the CE router.

 

IP-VPN is delivered over SITA’s IP Global Network (IGN).  IP-VPN provides all
the flexibility and accessibility of the public Internet without the
disadvantages of poor service quality, no end-to-end management and weak
security. SITA are responsible for design, build and management of the customer
VPN.

 

IP-VPN service elements include:

 

•                  Provisioning, configuration and maintenance of CE routers.

 

•                  Provisioning of the IP port and leased line that connects the
CE to the closest SITA point of presence.

 

•                  Configuration, maintenance and management of CE router and
IOS.

 

•                  Customer access to intranet information via web-based tools:
Web-vision and TT-vision.

 

•                  Comprehensive end-to-end SLAs.

 

IP-VPN Features include:

 

•                  Choice of Silver, Gold and Platinum service

 

•                  Classification and prioritization of traffic through Class of
Service (Gold and Platinum only)

 

•                  Network convergence integrating data with voice, video
(Platinum only)

 

•                  Optional mission critical designs

 

22

--------------------------------------------------------------------------------


 

•                  Multi-protocol support

 

[ex10-74bimage014.gif]

 

23

--------------------------------------------------------------------------------


 

MANAGED DSL (IPSN)

 

IP Service Node (IPSN)

 

SITA’s IP Service Node (IPSN) service provides a customer with the ability to
securely access its corporate Intranet using new access methods including DSL
access.  Key Service features include:

 

•                                          two-way access to IP-VPN

 

•                                          the ability to access the Internet
via the IPSN, which means the traffic does not transit the Intranet

 

•                                          basic firewall functionality for
DSL-connected sites.

 

[ex10-74bimage016.gif]

 

Service availability is subject to local technical and regulatory conditions.

 

24

--------------------------------------------------------------------------------


 

MANAGED ISP (INTERNET SERVICE PROVIDER)

 

Managed ISP (Internet Service Provider) Service involves SITA coordinating on
behalf of Customer ISP services in selected countries.  Key Service features
include:

 

•                                          order management

•                                          installation coordination with ISP

•                                          billing

 

[ex10-74bimage018.gif]

 

Service availability is subject to local technical and regulatory conditions.

 

25

--------------------------------------------------------------------------------


 

Frame Relay Access

 

High performance networking

 

The Frame Relay Access Services provides a high-speed data networking service
for the interconnection of geographically dispersed Local Area Networks (LANs)
and IBM environments.

 

The Frame Relay Access service provides sophisticated bandwidth management
capabilities, allowing the service to be tailored to the requirements of
individual sites.  It includes the creation of a Permanent Virtual Circuit
between two sites, across the SITA network, through an allocated bandwidth
level: this Committed Information Rate (CIR) is the network bandwidth capacity
that we commit to provide to you on our Network.  The ability to burst above CIR
is provided to you through the Excess Information Rates (EIR), depending on the
remaining availability of the network.  All data in excess of the CIR will be
marked as Discard Eligible and may be discarded by the system in case of network
congestion.

 

Frame relay is transparent to the higher-level LAN protocols used, such as
TCP/IP, Novell IPX, DECNET or NETBIOS.

 

Typical applications

 

The Frame Relay Access service is ideal for both LAN interconnection and
communications between IBM host systems:

 

•                  LAN interconnection: Applications of frame relay in LAN
environments include:

 

•                  Client/server communications

•                  Terminal-to-host applications

•                  E-mail applications

•                  Mixed media applications

 

•                  IBM communications: The combination of frame relay’s
streamlined implementation and the sophisticated flow-control and error handling
systems of SNA provide a highly effective solution for IBM host-to-host
communications.

 

Key service features

 

•                  Flexible access: Frame relay compatible LAN routers, IBM
front end processors (frame relay compatible).

•                  Flexible bandwidth management: Depending on the location,
CIRs of up to 2Mbps can be pre-selected between each pair of locations.

•                  Support for traffic bursts: Ability to send bursts of user
data at up to 150% of CIR for continuous periods, and, subject to availability
of bandwidth, up to access speed for instantaneous bursts.

 

Service availability is subject to local technical and regulatory conditions.

 

26

--------------------------------------------------------------------------------


 

LAN ACCESS

 

 

Creating and managing global LAN communities

 

The LAN Access service provides a communication service for the interconnection
of globally dispersed Local Area Networks (LANs).

 

Our LAN Access service consists in installing, managing and maintaining routers
on your premises and providing wide area connectivity with speeds of up to 2
Mbps, depending on the location.  Connectivity is provided through either X.25
or Frame Relay protocols.

 

This, combined with high availability, widespread access locations and support
of common LAN protocols such as TCP/IP and IPX, means that we offer you the
service that match your LAN interconnect requirements.

 

LAN Access service employs router equipment from Cisco systems.

 

Typical applications

 

LAN Access is suitable for most of today’s data communication applications that
involve the transfer of information between LANs:

 

•                  Client/server environments: Enabling LAN users to access
remote database servers and print documents across the network.

•                  Transaction processing: Consolidating access to traditional
mainframe based applications.

•                  High-speed file transfer and multimedia: Supporting CAD/CAM
and other applications requiring high bandwidth.

•                  LAN Access Internet Gateway: If necessary,a LAN Access
Internet Gateway option is available, allowing corporate LAN users to access
Internet facilities.

 

Key service features

 

•                  Multiple access speeds: From 19.2Kbps to 2Mbps, depending on
location and frame relay Committed Information Rate (CIR) support (suitability
depends on LAN application and location).

•                  Multiple LAN protocol support: TCP/IP, Novell Netware,
DECnet, Source Route Bridging, Transparent Bridging and Banyan Vines.

•                  Flexible implementation: Can be tailored using multiple
service options.

•                  Integrated routing: Route re-distribution into routing
protocols OSPF, EIGRP, IGRP & RIP on your LAN.

•                  LAN router management: Turnkey service including design,
installation, testing, configuration, software maintenance, hardware maintenance
and pro-active management.

•                  Official IP addresses:  We only provide official IP addresses
with the LAN Access service.

 

27

--------------------------------------------------------------------------------


 

Options

 

The LAN Access service offers four service options that enhance the service
functionality:

 

•                  Mission-critical sites:

•                  Fault tolerant networks can be configured with active
Permanent Virtual Circuits (PVCs) for load sharing and resilience, or with an
alternative path (shadow PVCs) for a more cost effective solution.

•                  Dual router configurations ensure that key sites are always
available.

 

•                  X.25/Frame Relay Gateway: The LAN Access service can be
integrated into WANs over X.25 or frame relay giving integrated cost-effective
solutions.  Using the X.25/Frame Relay Gateway gives any-to-any connectivity
without the need to provide a private gateway for the Virtual Private Network
(VPN).

 

•                  LAN Access Internet Gateway:

•                  Simple Internet access for enterprise networks integrated
with the LAN Access service, which provides reliable connectivity to the
Internet from within a multi-protocol corporate network.

•                  We employ filtering and anti-spoofing techniques (used to
detect unauthorized users mimicking authorized addresses) at the Internet
Gateway.  However, we cannot guarantee the integrity of used or data coming from
the Internet and we would strongly recommend that you use a firewall between
your VPN and the VPN gate router (The VPN gate router is the LAN Access service
router designated as the customer access point to the LAN Access Internet
Gateway).

 

Service availability is subject to local technical and regulatory conditions.

 

28

--------------------------------------------------------------------------------


 

X.25 DIRECT ACCESS SERVICE

 

 

Reliable global networking

 

X.25 Direct Access service is based on the telecommunications standard defined
in 1988 by the ITU-T in its “Recommendation X.25 for Interface Between Data
Terminal Equipment (DTE) and Data Circuit-Terminating Equipment (DCE) for
terminals operating in the packet mode and connected by dedicated circuits to
Public Data Networks”.

 

X.25 Direct Access offers access speeds of up to 256kbps.

 

X.25 Direct Access provides a local connection into one of SITA’s global access
locations using Local Access Lines. The international X.25 standard protocol
contains a corruption-free delivery feature which contributes to the reliability
of this Service.

 

Typical applications

 

X.25 Direct Access is ideal for many communications applications

 

•                  Terminal-to-host: X.25 Direct Access supports:

•                  Remote order entry systems

•                  Computer Reservation Systems

•                  Mobile users

 

X.25 Direct Access can be used in conjunction with X.28 Dial Access for terminal
access.

 

•                  Host-to-host:

•                  Transferring accounting records from regional offices to
headquarters

•                  Electronic mail

•                  Corporate MIS applications.

 

•                  PC-to-PC: PCs can connect to remote Local Area Networks
(LANs) to exchange files and electronic mail.

 

Key service features

 

Multiple access speeds: depending on the location from 4.8kbps to 256kbps.

 

International standard: ITU-T 1984, and 1988, compliance.

 

Simultaneous user support: up to 1024 logical channels per link.

 

Packet size negotiation: to maximize throughput for particular applications.

 

29

--------------------------------------------------------------------------------


 

Options:

 

Higher Security: you may ask for our Closed User Groups feature, which provides
for call barring and call restrictions.

 

Improved availability: if you wish to improve the availability of the Service,
dial back up of Local Access Lines is available.

 

Quick Start Option: this option uses temporary dial-up connections to offer
network access prior to the availability of leased lines.

 

Service availability is subject to local technical and regulatory conditions.

 

30

--------------------------------------------------------------------------------


 

SERVICENET (HOST-TO-HOST, WORLDSPANVENDOR)

 

Description:

 

ServiceNet is a network architecture, based on the IP-VPN IP Global Network
(IGN).  Each ServiceNet (WorldspanVendor being one ServiceNet) is an extranet
(multi-customer IP network) with a client-server architecture giving a number of
customers (clients\end users) access to remotely hosted applications/services.

 

In order to access a service the client must first be authorized to use that
service by the service provider.  The IP access is then configured so that the
client access is restricted to specific service provider(s).  No
client-to-client communication is permitted.

 

[ex10-74bimage020.gif]

 

ServiceNet shares many of the features of IP-VPN.  The main exception is the
“many-to-one” architecture of ServiceNet versus the “any-to-any” networking of
IP-VPN.  Client to client access is specifically restricted for security
reasons.  Consequently the size of the ServiceNet community is transparent to
the client\end users.

 

31

--------------------------------------------------------------------------------


 

Service elements:

 

ServiceNets are always composed of 2 elements:

 

1)            SITA IP Access

 

Connection options: IP-VPN, Intranet Connect, AeroNet, LAN Access or Frame
Relay.

Gateways enable access for LAN Access, Frame Relay and Intranet Connect (IPNET)
customers.

The preferred connection option is IP-VPN or Intranet Connect.

 

Access from existing customer intranets.

 

SITA’s ServiceNet architecture creates a gateway between ATC services and the
customer’s intranet.  Where a customer has built an intranet with IP-VPN,
Intranet Connect, LAN Access, or frame relay with customer managed routers,
access from the customer intranet to the service can be enabled through a simple
configuration change.  No new hardware is or throughput needs to be configured,
therefore leveraging the customer’s IP investment.

 

Access from stand alone routers.

 

SITA’s ServiceNet services are also available to customers with no existing IP
infrastructure.  A single stand alone IP-VPN router may access one or any number
of ServiceNet services

 

2)            Application.

 

Provided by either SITA (e.g. Gabriel for ISnet) or by third parties (e.g.
EUROCONTROL, SAP)

 

Features:

 

SITA IP Access

 

•                  High Performance.  SITA IP-VPN high-speed backbone gives
industry leading IP network performance (MPLS technology/Cisco high-speed
routers).

•                  Fully managed client-server topology

•                       Helpdesk support

•                  Global coverage.  Access in >200 countries

•                  Highly Resilient for mission critical applications

•                  High levels of security

•                  Access managed by SITA infrastructure

•                  Private community solution for the ATC

•                  No access to the public Internet

•                  Flexible.  Access to multiple ServiceNet services from the
same IP connection

 

32

--------------------------------------------------------------------------------


 

IP Addressing

 

Globally unique, public (registered) addressing is a requirement for ServiceNet
access.

 

SITA can assign globally unique, registered address space to SITA members
through its IP address assignment policy and process.  Customers already using
private addressing within their VPN can use the NAT (Network Address
Translation) service that allows private addresses on the LAN side of the CE
router to be translated into a public address on the WAN side of the router. 
This is fully described in the IP Address Assignment documentation.

 

Service availability is subject to local technical conditions and regulations.

 

33

--------------------------------------------------------------------------------


 

PROFESSIONAL SERVICES

 

 

SITA with its in-depth knowledge of the ATC market together with its experience
in building large international networks is able to provide a range of
Professional Services.

 

SITA’s Professional Services are available for both local area network (LAN) and
wide area network (WAN) environments.  These include the designing and building
of successful technology-based business solutions, providing Internet and
Intranet connectivity, security, support, and maintenance using a variety of
architectural models.

 

Available Services

 

•                  Technology Assessment

 

•                  Network Strategy Planning

 

•                  Network Audit and Design

 

•                  End to End Performance Analysis

 

•                  Reports and Measurement Results

 

•                  Security Appraisal, Assessment and Implementation.

 

Service availability is subject to local technical conditions and regulations.

 

34

--------------------------------------------------------------------------------


 

PROGRAM/PROJECT MANAGEMENT SERVICES

 

SITA utilizes a single Project Management Methodology for all its projects based
on the Project Management Institute’s (PMI) standards and practices rigorously
followed throughout the life cycle of the project.

 

Project Management Methodology is a framework for managing SITA SC Region
Network projects. This methodology is an approach to managing projects
effectively and consistently to successfully meet the needs of the business
every time. SITA Projects are managed through a number of processes that overlap
and interact throughout the course of the project. Each SITA project has the
following processes:

 

•                  Initiating processes – authorizing the project or phase

•                  Planning processes – defining and refining objectives and
selecting the best of the alternative courses of action to attain the objectives
of the project

•                  Executing processes* – coordinating people and other
resources to carry out the plan

•                  Controlling processes* – ensuring that project objectives are
met by monitoring and measuring progress regularly to identify variances from
plan so that corrective action can be taken when necessary

•                  Closing processes – formalizing acceptance of the project or
phase and bringing it to an orderly end



 

Initiating

 

The Initiation phase sets the foundation for the entire project.  During the
initiating process, project scope, deliverables, and objectives are documented
at a high level.  The initiating process establishes the expectations to be met
for the project to be judged a success at completion.

 

During the Initiating Phase the Project Manager gains authorization through a
Project Charter to assign resources to the project.

 

Planning

 

The Planning Process establishes detailed project plans for all objectives set
in the initiating process.  The information the Project Manager collected during
to the initiating process, and the Project Charter go into developing the
project plan in cooperation with the customer.  The high level description of
the project contained in the charter becomes the basis for creating a detailed
baseline plan.

 

The detailed project plan/statement of work) guides the project team in both
project execution and project control. The project plan describes, in clear
detail, exactly what must be done, when it should be done, and with what
expected level of resources.

 

35

--------------------------------------------------------------------------------


 

The statement of work is a formal, approved document used to guide both project
execution and project controls. The primary use of the project plan is to
document planning assumptions and decisions, facilitate communication among
stakeholders, and document approved scope, cost, and schedule baselines.  As a
consequence, the statement of work whenever signed by SITA and the customer will
be considered integral part of this agreement.

 

Executing the Project plan

 

With a completed and approved project plan, the project enters the Executing
Process.  During the executing process the project manager directs the resources
to carry out the plan and schedule, ensuring all activities are effectively
resourced.

 

The executing processes implement the project plan by performing and managing
the activities outlined in the project plan.  All stakeholders are kept informed
by producing and distributing project status reports. Project goals are obtained
through managing changes, conducting variance analysis, quality control and
performing corrective actions

 

Controlling Project Progress

 

Monitoring progress of a project has three distinct steps: measuring the
specific project activities, evaluating actual performance, and initiating
corrective actions.  These steps make up the key components of the controlling
phase of a project.  The controlling process ensures that project objectives are
met by monitoring and measuring progress and taking corrective action when
necessary.

 

Closing

 

During the closing process, the project manager ensures transition to operations
and performs a post-project review or audit to evaluate overall project
performance (e.g., time, cost, scope, and quality).  This review lists what
worked well and what needs to be improved for the next project.  Project closure
occurs after the customer has formally accepted all the deliverables from the
execution phase.

 

Service availability is subject to local technical conditions and regulations.

 

36

--------------------------------------------------------------------------------


 

STANDARD PROJECT MANAGEMENT SERVICES / SERVICE DELIVERY UNIT (SDU)

 

SITA’s Service Delivery Unit (SDU) will ensure seamless, error-free and
end-to-end delivery of Network services based on committed delivery date. The
SDU will proactively provide external and internal customers with single point
of contact by accepting responsibility for order implementation and proactive
status.

 

Available Services

 

•                  Order management of the overall service implementation
process by accepting full ownership of customer orders until installation;

•                  Provide order validation and first level technical support to
ensure the integrity of the network is not compromised and ensure customer
requirements are met;

•                  Register Order Request relative to the implementation of a
service;

•                  Allocate Network parameters;

•                  Proactive communication to customer on order installation
status and issues;

•                  Provide order progress at a predetermined interval based on
predefined customer requirements;

•                  Facilitate face to face meetings with customers to discuss
project plans and status

•                  Provide alternatives solution when customer requirement
cannot be achieved with existing processes;

•                  Provide support and expertise in the overall Service Delivery
process.

 

 

Service availability is subject to local technical conditions and regulations.

 

37

--------------------------------------------------------------------------------


 

 

Network Performance Level Schedule

Ref: Feb. 25, 2004 Worldspan SLA V5.0 WSL.doc

 

Date: February 2004

 

--------------------------------------------------------------------------------


 

Table of contents

 

Section 1 Performance level Information

 

1.1

Scope

 

 

1.2

Future Requests for Service Levels

 

 

1.3

Service Credits

 

 

1.4

Measurement Period

 

 

1.5

Service Level Reports

 

 

1.6

Upgrade Recommendations by SITA

 

 

Section 2 Service Levels

 

2.1

IPVPN Router & Site Availability

 

2.1.1

Measurement Methodology

 

2.1.2

Service Credit Calculation

 

2.1.3

Router Availability Exclusions

 

 

 

2.2

IPVPN Router to Router Round Trip Delay

 

2.2.1

Measurement Methodology (CoS)

 

2.2.2

RTRRTD Performance Targets

 

2.2.3

Upgrade recommendations by SITA

 

2.2.4

Additional IPVPN Quality of Service (QoS) Measurement and Reporting

 

 

 

2.3

Managed DSL

 

 

2.4

X25 and Frame Relay - Network Path Availability / Total Network Path
Availability

 

 

2.5

X25 and Frame Relay - Network Transit Time / Total Network Transit Time

 

2.5.1

Network Transit Time Exclusions

 

2.6

Restoration of Service

 

 

2.7

Service Delivery

 

2.7.1

New Installation and Relocations

 

2.7.2

Upgrades and Downgrades

 

 

 

Section 3 Definitions

 

Section 4 Appendices

 

2

--------------------------------------------------------------------------------


 

Performance Level Schedule

 

This Performance Level Schedule details the Service Levels in relation to the
Services provided to WSL.  SITA will meet or exceed the Service Levels in
accordance with the provisions of this Performance Level Schedule.


 


SECTION 1                                         PERFORMANCE LEVEL INFORMATION


 


1.1                                                       SCOPE


 

The Service Levels apply to the following Services provided to WSL in accordance
with the terms of this Agreement:

 

ICN / IP VPN

Managed DSL

X25 / Frame Relay

LANAS

 

Service Cover Period for the Services in section 1.1 is as follows -

 

•                  SITA Network - 24 hours

•                  PTO Local Access Line - Variable according to the terms
offered by the local Telecommunications Authority.  The standard option is based
upon normal working hours, and during days within the normal working week,
according to the country in question.  Coverage outside these times may be
possible in some countries at extra cost in addition to the standard charges
levied by the Telecommunications Authority.  As set forth in Attachment TH
(normal business hours by country).

•                  Customer Premises Equipment (CPE) -Local business hours
except for connections where WSL has contracted to enhanced maintenance service,
e.g. 24 Hours.

•                  The service cover period for X.25/Frame Relay connections as
referenced in appendix 1 will not exceed March 2005 based on the IP VPN
migration.

 

The Service Levels will apply if the site conditions are maintained.  Site
conditions include housing of equipment in accordance with manufacturers’
instructions and any other conditions as notified by SITA to WSL in writing. In
the event that the Service Levels set forth are not achieved at a WSL site where
there is no uninterrupted power supply, and this non-conformance is unrelated to
the supply of electrical power to this site, the Service Credit mechanism shall
still apply.

 

Should SITA obtain engagements from a third-party ISP, SITA would then define a
Managed ISP service SLA and apply this SLA with WSL as and when available.

 


1.2                                                       FUTURE REQUESTS FOR
SERVICE LEVELS


 

In the event that WSL wishes to order any of the Services in Section 1.1 above
for locations, which are not listed in any of the Appendices, WSL shall contact
SITA, in order to define and agree on the corresponding service levels.  In
order for SITA to plan and implement the appropriate network resources WSL shall
notify SITA as soon as reasonably practical of any advance forecasts of future
Connections and developments requiring service levels.

 

WSL shall provide advance notice to SITA of exceptional peak usage, which may
affect the operation of the Service.  These Service Level commitments are
provided on a usage pattern based on the previous 12 months usage where
applicable. In the event that the assumed usage pattern is not met, the Service
Levels will not apply during the period when the abnormal pattern occurred. A
pattern is deemed abnormal if it exceeds the designed parameters or tolerances.

 

3

--------------------------------------------------------------------------------


 


1.3                               SERVICE CREDITS


 

WSL SCU BANK

 

SITA shall manage the debits and credits of SCUs into and out of the WSL’s bank
account (“WSL SCU Bank”) as set forth below on a quarterly basis.  WSL’s SCU
Bank will be maintained by SITA with statements issued to WSL each quarter or
more frequently upon request.  Credits to and debits against the WSL SCU Bank
will be reconciled at the end of each Contract Year and upon expiration or
termination of the Agreement with any positive balance being applied to WSL’s
invoice in the form of credits against the balance owed by WSL.  If the balance
of the WSL SCU Bank at the end of the Term exceeds the balance owed, SITA shall
provide WSL with a check equal to the difference between the balance of SCUs and
the Charges owed by WSL for Services.

 

1 SCU               =                                         [**] USD

 

The monitoring, measurement, management and reporting of Service Levels will be
carried out by SITA.

 

In all circumstances, the total amount of SCUs payable by SITA to WSL in
relation to all failures in Service Levels, which occurred during a given
Measurement Period, shall not be higher than 20 SCUs.

 

SITA agrees to make available to WSL any Service Level Agreements / Objectives
provided to SITA by the chosen PTO(s) in a given country.

 


1.4                                                       MEASUREMENT PERIOD


 

Unless otherwise stated the measurement period for any Service Level metric
within this document is 1 (one) calendar month.

 


1.5                                                       SERVICE LEVEL REPORTS


 

Service Level reports are provided to help WSL to analyze the performance of the
Services provided by SITA.  WSL will receive from SITA a Service Level report by
the 20th calendar day of each month.

 

The Parties agree that the Service Level reports are to be treated as
Confidential Information as per the terms of the General Terms and Conditions of
this Agreement.

 


1.6                                                       UPGRADE
RECOMMENDATIONS BY SITA


 

SITA may from time to time, recommend to WSL an upgrade for their VPN due to
excessive traffic level increases. Where WSL decides not to implement a SITA
recommendation and this results in SITA being unable to meet its Service Level
requirements, WSL shall not be entitled to claim service credits from SITA,
although SITA shall continue to provide WSL with Service Level reporting.

 

4

--------------------------------------------------------------------------------

[**] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Commission.

 

--------------------------------------------------------------------------------


 


SECTION 2                               SERVICE LEVELS


 


2.1                                                       IPVPN ROUTER / SITE
AVAILABILITY


 

Intranet Connect Router (RA) / Site Availability (SA) is the availability of the
virtual communication link, between a WSL CE router location and a SITA PE
router to which the WSL CE is connected.

 

Router Availability consists of the time the router, its access link to the SITA
PE Router and the SITA PE Router are up and running. It is expressed as a
percentage of up time versus the total time for the observation period. It does
not include Maintenance Windows.

 

RA is calculated as per the following formula:

 

 

RA  =

Observation Period - Total Down-Time

x 100]

 

 

Observation Period

 

 

The measurement -period is one calendar month.

 

Mission Critical Site - dual lease line, dual routers with Hot Swap Router
Protocol HSRP, dual port:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router Availability

 

99.90%

 

2 SCUs per router not achieving Service Level Target

 

Single CPE Router connection with standard ISDN Dial backup to the same SITA
Access Node (i.e. this excludes PPP Warm Standby Option) or Single CE Router,
dual lease line to separate SITA Nodes:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router Availability

 

99.50%

 

1 SCU per router not achieving Service Level Target

 

Single CPE Router connection without standard ISDN Dial backup located in
countries listed in Appendix 4 only:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router Availability

 

99.00%

 

1 SCU per Router not achieving Service Level Target

 

5

--------------------------------------------------------------------------------


 

Single CPE Router connection without standard ISDN Dial backup located in
countries listed in Appendix 5 only:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router Availability

 

96.00%

 

1 SCU per Router not achieving Service Level Target

 

Single CPE Router connection without standard ISDN Dial backup located in
countries not listed in Appendix 4 or Appendix 5:

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router Availability

 

96.00%

 

No Service Credits applicable

 


2.1.1                                             MEASUREMENT METHODOLOGY

 

For each CE router, Router Availability is measured through the collection every
5 minutes of the Serial Interface Status parameters in the Cisco MIB and is
reported in the IP VPN Monthly QOS Performance Report. The administration server
via the SITA PE Router through which the WSL CE Router is connected carries out
measurement.

 

[ex10-74bimage022.gif]

 

6

--------------------------------------------------------------------------------


 

For sites without backup or sites with ISDN Dial Backup to the same SITA Access
Node (does not include Warm Standby using PPP Dial to separate Network Access
Server), Site Availability is equal to Router interface Availability

 

For sites with MCS Topology the Site is considered as not available if the two
routers interfaces are not available during the same five minutes time interval.

 

Example:

 

Time Interval

 

Router 1 Avail.

 

Router 2 Avail.

 

Site Avail.

10/01/99 00h05

 

Up

 

Up

 

Up

10/01/99 00h10

 

Down

 

Up

 

Up

10/01/99 00h15

 

Up

 

Down

 

Up

10/01/99 00h20

 

Down

 

Down

 

Down

 


2.1.2                                             SERVICE CREDIT CALCULATION


 

In the event that a Router Availability Service Level target failure is denoted
within the monthly reports, SITA will confirm that a valid trouble ticket has
been logged by WSL with the appropriate Global Customer Service Center (GCSC)
for the router in question. Information contained within the trouble ticket will
then be used to indicate whether Service to the router was restored via any
warm-standby backup solution present. From analysis of this information, SITA
will verify whether Service Credits are to be issued to WSL where the
availability of the router for the month in question was deemed not to have met
the Service Level set forth. Issues of this nature shall be discussed and
mutually agreed during the regular operational review meetings.

 


2.1.3                                             ROUTER AVAILABILITY EXCLUSIONS


 

SITA commits to achieve the targets defined within this Performance Level
Schedule subject to the following exclusion –

 

1.               Due to the limitation of the reporting system, SITA shall not
pay any of the service credits set forth hereof, if and when the Router
Availability does not meet the Service Level target for a given router where
Service has been restored via a warm standby backup solution (such as a Dial on
Demand Router that initiates a PSTN/ISDN call to the nearest SITA Network Access
Server) in the event of a primary link failure.

 

2.               WSL shall not be eligible for Service Credits where
non-conformance to the SLA target is due to WSL originated causes. As an
example, Service Credits will not be issued when a router/site availability
target is not met as a result of WSL switching-off the power-supply to the SITA
managed router located on WSL premises.

 


2.2                                                       IPVPN ROUTER TO ROUTER
ROUND TRIP DELAY


 

Router-to-Router Round Trip Delay (RTRRTD) is the round trip delay of a packet
of data measured from the CE (Customer Edge) Router, through the PE (Provider
Edge) Routers to the remote CE Router. The measurement is carried out and
reported in three segments –

•                  CE Router to PE (Provider Edge) Router (Access Segment A)

•                  PE to PE Router (ICN Core Segment)

•                  PE Router to CE Router (Access Segment B)

 

7

--------------------------------------------------------------------------------


 

[ex10-74bimage024.gif]

 

Connecting through SITA Entry and Exit Access Nodes and within the same WSL’s
Virtual Private Network (“VPN”).

 

For CE to PE paths the measurement is reported per Class of Service, PE to PE
traffic is all Standard Class of Service consisting of lower priority data (D2).

 


2.2.1                                             MEASUREMENT METHODOLOGY (COS)

 

Measurements are based on Service Assurance Agent Cisco feature (formerly named
RTR: Response Time Reporter) which generates intrusive traffic between 2
interfaces of routers path to gather CoS statistics. The SAA global design is
based on a sender/receiver model. The sender is a new type of router named
shadow router (SH). The receiver is either any shadow or CE routers.

 

Performance tests are run between the sender and the receiver based on a
configuration given by the SAA manager. Results are stored in the sender’s
Management Information Base (MIB).

 

Then the SAA manager polls the SAA agent (shadow) every 15 minutes to retrieve
results.

 

The measurement paths are:

 

•                  Shadow to Shadow - figuring the PE to PE path,

 

•                  Shadow to Customer Equipment – figuring the PE to CE path.

 

Two scenarios are used for the measurements and consists in 10 packets sent at
20 ms interval of:

 

•                  128 bytes for (SH, SH)

 

•                  128 bytes for (SH-CE)

 

The RTD of one measure is the average delay corresponding to the RTD of the ten
packets per scenario.

 

RTRRTD measurements are restricted to pairs of routers that exchange data
together through the SITA Network according to WSL’s data flow. The concerned
router paths are defined as a list of pairs of routers.  The Measurement Period
is one (1) calendar month.

 


2.2.2                                             RTRRTD PERFORMANCE TARGETS


 

The committed targets for Router to Router Round Trip Delay (RTRRTD) include an
allowance for the Leased Line Serialization Delay and Router Processing Delay. 
The Leased Line Serialization Delay is a function of the Access Speed of the
circuit.  The specific RTRRTD values applicable to each router pair are provided
in Appendices 2 and 3.

 

8

--------------------------------------------------------------------------------


 

CE to PE Segment

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router to Router Round Trip Delay

 

See Appendix 2

 

1 SCU

 

PE to PE Segment

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Router to Router Round Trip Delay

 

See Appendix 3

 

2 SCUs

 

2.2.2.1                                   DUE DILIGENCE

 

To ensure the most effective Class of Service Level the CE to PE RTRRTD Service
Levels stated within Appendix 2, are indicative targets and for information
purposes only for the first 3 months. SLA targets will be formulated following
the installation of at least 3 IP VPN connection in a given country and the
completion of 3 months due diligence.  At the end of this period the proposed
SLA targets shall be mutually agreed with WSL.

 

2.2.2.2                                   IPVPN RTRRTD EXCLUSIONS

 

SITA commits to achieve the targets defined within this Agreement subject to the
following exclusions –

 

1)              Where a Telecommunications Operator has for no more than four
hours, re-routed the traffic that is normally routed over a non-satellite link,
through a satellite link, due to an event of Force Majeure or other
non-foreseeable event, and a RTRRTD Service Level target non-conformance occurs,
Performance Levels and SCUs will not apply for the path in question over the
relevant Measurement Period.

 

2)              A high Access Link Load value can affect the Router-to-Router
Round Trip Delay and a high CPU utilization value can affect the Router
Processing and Switching times. Therefore, Service Credit Units shall not apply
where the RTRRTD Service Level target is not met and one or both of the
applicable CE Routers monthly average values for:

 

•                  CPU utilization exceeds 20 %

•                  Access Link Load exceeds 30 %

•                  CPU utilization exceeds 20% - E-Commerce Agent (24x7 working
hours) up to maximum tolerance levels

•                  Access Link Load exceeds 30% - E-Commerce Agent (24x7 working
hours) up to maximum tolerance levels

 

The above values are subject to a 3-month due diligence period. At the end of
this period the proposed SLA targets shall be mutually agreed with WSL.

 

9

--------------------------------------------------------------------------------


 

3)              If a non-standard Class of Service configuration change is
carried out at WSL’s request and this reallocation of bandwidth between the
classes causes an RTRRTD Service Level failure in any particular month, then no
Service Credit shall apply for said failure(s). Additionally a new three- (3)
month due diligence period shall then apply in the months following the failure
for RTRRTD. At the end of the due diligence period, a new RTRRTD Service Level
target shall be mutually agreed between the WSL and SITA.

 


2.2.3                                             UPGRADE RECOMMENDATIONS BY
SITA

 

SITA may, from time to time, recommend to WSL an upgrade to their VPN due to
excessive traffic level increases. Where WSL decides not to implement SITA’s
recommendation and this results in SITA being unable to meet its Router to
Router Round Trip Delay Service Level requirements, WSL shall not be entitled to
claim service credits from SITA, although SITA shall continue to provide WSL
with Service Level reporting.

 


2.2.4                                             ADDITIONAL IPVPN QUALITY OF
SERVICE (QOS) MEASUREMENT AND REPORTING

 

Further QoS reporting will be provided for the following components. It should
be noted that some of the reporting metrics are available only where the “Class
of Service” (CoS) element is included in the Service.

 

•                  IP Packet Loss

•                  Access Link Load

•                  CPU Utilization

 

2.2.4.1                                   IP PACKET LOSS

 

The IP Packet Loss is measured over the CE to PE segment of the path and over
the PE to PE segment. IP Packet loss is measured per Class of Service for all
classes. It is reported for both traffic directions regarding the CE to PE paths
but as one single figure for PE to PE paths (redundant measures). The PE to PE
IP Packet Loss is reported globally, as it is a performance common to all
Customers using the concerned PE to PE backbone path. The measure over the PE to
PE segment can not be WSL specific.

 

A performance highlight graph is added for the IP Packet Loss indicator. Two
graphs are provided one for each traffic direction: CE to PE and PE to CE. Each
graph provides details of the ten highest IP Packet Loss Ratio performances
recorded for the respective traffic direction.

 

The traffic direction is indicated in the title of the graph:

•                  IP Packet Loss (CE to PE);

•                  IP Packet Loss (PE to CE);

 

The reference for the X-axis of two graphs is the Link Name (Router name –
Serial interface) of the CE router.

 

2.2.4.2                                   ACCESS LINK LOAD

 

The Access Link Load measures the Load of the access circuit to the Router. Data
is acquired either every hour or every 30 minutes depending upon the tool used.
Measured are based on a collection of each InOctets (OutOctets) CISCO MIB for
X25 and compared with the Access Speed. Access Link Load is a measure of the
bandwidth utilization at the connection level for either X25 or FR access
protocols. It is measured in both direction (in and out traffic) and compared
with the access speed of the connection circuit. It is expressed as percentage.

 

10

--------------------------------------------------------------------------------


 

2.2.4.3                                   CPU UTILIZATION

 


CPU UTILIZATION MEASURES THE ROUTER CPU UTILIZATION. MEASUREMENTS ARE CONDUCTED
EVERY HOUR OR EVERY 30 MINUTES DEPENDING UPON THE TOOLS USED. MEASURED ARE BASED
ON THE COLLECTION OF THE “AVERAGEBUSY5” CISCO MIB VARIABLE AND CONSIST OF A
PERCENTAGE OF THE CPU IN USE. REPORTING FOR CPU UTILIZATION IS FOR WSL’S CE
ROUTERS ONLY.

 


2.3                                                       MANAGED DSL SERVICE
LEVELS

 

SITA’s IP Service Node (Managed) service provides WSL with the ability to
securely access its corporate Intranet using new access methods including
Managed DSL access.  Key Service features include:

 

•                                          Two-way access to Intranet Connect

•                                          The ability to access the Internet
via the PTO, which means the traffic does not transit the Intranet

•                                          Firewall functionality for the
Managed DSL sites.

 

Service availability is subject to local and technical regulatory conditions.

 

The parties agree that for the six (6) months from the Effective Date of this
SLA agreement:

 

(a)          The Service Level Objectives set forth in Table 1 below will apply
for the DSL part of the Managed Service;

 

TABLE 1 – Managed DSL SERVICE LEVEL OBJECTIVES

 

COUNTRY

 

Belgium

 

France

 

Germany

 

Greece

MTTR

 

TBC

 

24 hours

 

DT indicates that they will provide a 3-hour response time on the DSL line
between 08:00 – 20:00 hrs Monday – Friday; and between 08:00 – 16:00 hrs
Saturdays. DT provides a target of 24 hours for the fault clearance if received
within the period 0:00 – 20:00 hrs Monday – Friday.

 

TBC

LTC

 

15 business days

 

20 business days

 

4 - 6 weeks

 

TBC

 

COUNTRY

 

Hong Kong

 

Italy

 

Netherlands

 

Singapore

MTTR

 

24 hours

 

8 working hours (85% within 4 working hours)

 

Response time - 8 hours Recovery time - 48 hours

 

Less than 48 hours

LTC

 

30 business days

 

20 business days

 

25 business days

 

10 - 20 business days

 

COUNTRY

 

Spain

 

Sweden

 

Switzerland

 

UK

MTTR

 

3 working days

 

TBC

 

No commitment

 

By close of business the following business day

LTC

 

TBC

 

TBC

 

Best effort

 

DSL 5 business days PSTN 3 business days

 

Using the information from Section 2.3.1 above, the parties agree to meet at the
beginning of the sixth (6th) month from the Effective Date to negotiate in good
faith Service Levels with appropriate Credits for the Managed DSL Service.  The
parties acknowledge that SITA reserves the right, where this is not feasible, to
offer SLA commitments.

 

11

--------------------------------------------------------------------------------


 


2.4                                                       X25 AND FRAME RELAY -
NETWORK PATH AVAILABILITY / TOTAL NETWORK PATH AVAILABILITY

 

Network Path Availability or NPA is the measurement, expressed as a percentage,
of the availability of the virtual communication link between a SITA Entry
Access Node and a SITA Exit Access Node.  It does not include Local Access
Lines, Maintenance Windows and CPE. Network Path Availability is measured on a
node-to-node basis.  The measurement and subsequent service credit allocation is
on a per country basis.  The Measurement Period is one (1) calendar month.

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

 

 

 

 

Network Path Availability

 

See Appendix 1

 

1 SCU per country where the network path does not meet the Service Level target

 

SITA shall meet the following service level for those Installation Sites at
which dial back-up (DBU) service is installed.

 

•                  Each Service Component with DBU service installed will be
Available/In-Service as set forth in Appendix 1, TNPA in each month, calculated
as follows.

 

Available/In-Service =

Total Minutes in a Calendar Month - Total Interruption/Outage Time in the
Calendar Month

 

Total Minutes in the Calendar Month

 

 

•                  For Total Network Path Availability (TNPA), “TNPA
Interruption/Outage Time” means the period of time (measured in minutes) during
which any Service Component (for the purposes of this section:  Service
Component” only includes the virtual communications path between the MPDs,
including the SITA entry access node and SITA exit access node on the SITA
Backbone Network, and Access Lines) fails to meet any applicable Service
Level/Performance Specification.  “TNPA Interruption/Outage Time” shall exclude
only the following periods of time (measured in minutes) during which a Service
Component is not performing in accordance with the Service Levels/Performance
Specifications:  (a) scheduled maintenance of which WSL had been notified at
least 48 hours in advance, to which WSL consented and which occurs outside of
Normal Business Hours; (b) Force Majeure Conditions; and (c) Interruption/Outage
Time of less than five minutes.

 

WSL will be paid only for failure to meet the TNPA target for those sites with
dial backup

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

 

 

 

 

Total Network Path Availability

 

See Appendix 1

 

1 SCU per country where the network path does not meet the Service Level target

 

12

--------------------------------------------------------------------------------


 


2.5                     X25 AND FRAME RELAY - NETWORK TRANSIT TIME / TOTAL
NETWORK TRANSIT TIME

 

Network Transit Time (“NTT”) is the one-way delay for a packet of one hundred
and twenty eight (128) bytes to be transmitted from a SITA Entry Access Node to
a SITA Exit Access Node. It does not include the Local Access Lines.  It is
measured on a node-to-node basis for the Service.  The measurement and
subsequent service credit allocation is on a per country basis.  The Measurement
Period is one (1) calendar month.

 

Service Level Parameter

 

Service Level Target

 

Service credit

 

 

 

 

 

Network Transit Time

 

See Appendix 1

 

1 SCU per country where the network path does not meet the Service Level target

 


2.5.1                                             NETWORK TRANSIT TIME
EXCLUSIONS

 

1)              Where a PTO has re-routed the traffic normally routed over a
non-satellite link, through a satellite link, due to an event of Force Majeure
or other non-foreseeable event, and a NTT Service Level target non-conformance
occurs, Performance Levels and SCUs will not apply for the path in question over
the relevant Measurement Period.

 

2)              If both the NPA and NTT performance levels are not met for the
same path in the same month, a Service Credit will only be payable against the
NPA non conformance.

 


2.6                                                       RESTORATION OF SERVICE

 

Restoration of Service (RoS) is the duration of time taken from when a trouble
ticket is logged with the appropriate SITA Service Centre or is proactively
opened by SITA at the appropriate SITA Service Centre and ends when the Service
is restored to an operational level. This duration is calculated on information
extracted from the trouble ticketing system, as per the following formula.

 

RoS                              =                             (Date/Time Clear)
- (Date/Time Received) - (Defer time)

 

Where

 

Defer Time =                            Cumulated time where SITA is unable to
progress the resolution of the fault due to events outside the responsibility of
SITA as contained in this Agreement (e.g. local Customer contact unavailable,
outside the scope of customer-defined contracted service with the local PTT,
Force Majeure etc.)

 

SITA shall use all reasonable endeavours to restore the Service to those
Customer sites within the time frames listed in the table below, during the
agreed hours of cover according to the pre-defined severity level of the
connection in question. The definitions of the severity levels are as follows:

 

13

--------------------------------------------------------------------------------


 

Severity
Level

 

Fault Scenario

0

 

•                  BCC Only

1

 

•                  XIS’s supporting Airport

•                  Single customer connection outage

•                  Connection down without resilience (backup service)

•                  Server Outage

•                  Connection response slow – making service inoperable

•                  Customer was migrated from a previously functional service
and has lost all or partial functionality

2

 

•                  Customer single connection – partial outage

•                  Connection down – service being supported by back-up service
or work around

•                  Customer firewall hard down

•                  Engineer is at the customer site performing tests to resolve
a fault

•                  Newly installed service is hard down – and cannot be used by
the customer

3

 

•                  Slow or degraded service, slow response or delays – but still
operational

•                  Server Outage – with workaround

•                  Application useable, but with slow response

•                  Newly installed service is degraded – operational in some
applications only

 

It is essential that the Customer reports all faults to the appropriate SITA
Service Centre (and a Trouble Ticket number is allocated).

 

Note: The following criteria apply for connections to be included within the BCC
programme.

•                  Eligible connections are Boundary Routers, CPE, Hosts, Hubs,
Servers, Gateways, Regional Servers, and Voice Hubs only.

•                  Appropriate Back Up is implemented on each connection

•                  A single point of contact available 24 hours a day. This
Customer contact will be responsible for informing SITA of any planned work that
may impact the performance of a Business Critical Connection and should be able
to verify if any service outage is due to factors to which the Customer is
responsible for.

•                  The Customer must obtain an appropriate extended maintenance
contract with SITA or other supplier (eg. PTT) to ensure 24 hour fault fix is
possible (eg PTT leased line failure) for each BCC connection.

 

14

--------------------------------------------------------------------------------


 

Service Levels

 

Service
Level
Parameter

 

Severity
Level

 

*Restoration Time
(All components)

 

Service
Level

 

Service
Credit

Restoration of Service

 

0 BCC

 

3 hours

 

90%

 

2 SCUs if target not met

 

1

 

5 hours

 

80%

 

1 SCUs if target not met

 

2

 

8 hours

 

80%

 

1 SCUs if target not met

 

3

 

24 hours

 

N/A

 

Quality of Service Reporting Only

 

Service
Level
Parameter

 

Severity
Level

 

Restoration Time
(SITA network)
Service Level
Objective

 

Service
Level

 

Service
Credit

Restoration of Service

 

1

 

4 hours

 

80%

 

Quality of Service Reporting Only

 

2

 

4 hours

 

80%

 

Quality of Service Reporting Only

 

3

 

4 hours

 

N/A

 

Quality of Service Reporting Only

 

--------------------------------------------------------------------------------

*Note: To ensure that the Service Levels and Service Credits are economically
and technically feasible, the above parameters shall be reviewed and mutually
agreed (3) months after performance reporting begins for all Services covered
under this Service Level Agreement.  Sita will pursue best efforts to exceed the
above targets in providing RoS.

 

Exclusions

 

1)              Faults where the Fault Cause Code is End user shall not be
included within the measurement for RoS.

 

15

--------------------------------------------------------------------------------


 


2.7                                                       SERVICE DELIVERY


 

Service Credits paid to WSL

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

CDD Confirmation

 

5 business days after validation of an order from WSL for at least 95% of all
orders per month.

 

For every whole business day over the target SITA will deposit 1 SCU into the
WSL SCU bank.

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Notification of Ready for Service

 

If WSL dispatches a technician within 2 business days of SITA’s notification of
RFS, and the technician learns upon arriving that SITA has not completed the
connection.

 

SITA will deposit 1 SCU’s into the WSL SCU Bank for each affected connection.

 

Service Credits paid to SITA

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Site Preparation Failure

 

WSL will provide written notice of a failure to prepare an
Installation/Relocation Site for the implementation of the Service within 5
business days prior to the CDD/RCDD or immediately if the CDD/RCDD is less than
5 business days thereafter.

 

SITA will debit 1 SCU from the WSL SCU Bank. WSL will also liable for any costs
incurred from third parties as a result of an aborted visit.

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

WSL Delay

 

If there is a WSL caused delay of greater than 1 month between the CAV (circuit
availability date) and the RFS date.

 

SITA will debit 1 SCU from the WSL SCU bank for each additional months delay.

 

Service Level Parameter

 

Service Level Target

 

Service Credit

 

 

 

 

 

Expedite of Orders*

 

WSL may request the expedite of 15% of all orders placed per month without
additional SITA charge.

 

For each successful expedite above 15% of all orders placed per month, SITA will
debit 2 SCUs from the WSL SCU bank.

 

--------------------------------------------------------------------------------

*Any expedite will be handled on a BEST EFFORTS basis. An expedite is measured
as the installation of a connection within 75% of the CDD / RCDD.

 

 

16

--------------------------------------------------------------------------------


 


2.7.1                                             NEW INSTALLATION AND
RELOCATIONS

 

An installation is defined as a SITA accepted and validated, WSL requested
Managed DSL or IPVPN connection implemented during the measurement period,
ordered via the SITA Service Delivery Unit using the agreed ordering interface.

 

A relocation is defined as a SITA accepted and validated, WSL requested
relocation of a SITA Managed DSL or IPVPN connection implemented during the
measurement period, ordered via the SITA Service Delivery Unit using the agreed
ordering interface.

 


2.7.2                                             UPGRADES AND DOWNGRADES

 

An upgrade or downgrade is defined as being a SITA accepted and validated, WSL
requested change. This must be provided in writing, using the agreed SITA
ordering interface.

 

17

--------------------------------------------------------------------------------


 


SECTION 3                                         DEFINITIONS

 

The definitions in the SITA General Terms and Conditions in addition to the
following shall apply to this Performance Level Schedule:

 

Term

 

Definition

“Access Node”

 

A node of the SITA Network to which a Local Access Line is to be connected to
provide the services referred to in the Agreement; it is hereby acknowledged
that an Access Node may be either a SITA Entry Access Node or a SITA Exit Access
Node.

“Activity Period”

 

The month in which the services were provided.

“Agreement”

 

The contract for Services between SITA and WSL, to which this SLA forms a part.

“CE” (Customer Edge Router)

 

A CE Router is a SITA managed router normally located at WSL premises, usually
connected to the SITA Network via a PTO leased line.

“Change”

 

An alteration of WSL’s requirements for the Service.

“Connection”

 

A connection to the SITA Network via Local Access Lines or by dial-in access of
equipment located at the offices of WSL (workstation, computer equipment or any
other terminal equipment), where SITA provides the Service to WSL.

“CPE (Customer Premise Equipment)”

 

The equipment located on a WSL premise that is managed by SITA.

“Environmental Conditions”

 

The environmental conditions at a Location, suitable for the proper operation of
the CPE.

 

 

 

“Measurement Period”

 

The period of time during which a particular Service Level is measured.

“GCSC”

 

Global Customer service Centers providing Fault management and help desk support
to WSL.

“Location”

 

Each WSL or User site provided with Network Services, all of which are
identified in signed SITA Order Forms.

“Maintenance Windows”

 

The periods during which SITA performs the maintenance of the SITA Network.
Maintenance Windows occur during low network traffic periods. Maintenance is
necessary to implement generic changes to, or generic version updates of, the
SITA Network.

“Month”

 

A calendar month.

“Network Services”

 

The SITA data network services as described in the applicable Service
description.

“Network”

 

SITA’s network for the provision of the Network Services, excluding Tail
Circuits, public networks and CPE.

“Outage”

 

The non-availability of the Service at a Location, specifically that WSL or User
cannot send or receive data using the Service.

“PE” (Provider Edge Router)

 

A PE is a SITA managed router allowing the access to the SITA IP Network. It is
normally located in a SITA centre.

“POP” (Point of Presence)

 

A POP is the nearest access point to the SITA Network. It is normally an access
node and is connected to CE with PTO leased lines.

“POP” (Point of Presence)

 

A POP is the nearest access point to the SITA Network. It is normally an access
node and is connected to CE with PTO leased lines.

 

18

--------------------------------------------------------------------------------


 

Term

 

Definition

“PTO” or “Public Telecommunications Operator”

 

Entities authorized to own, lease and operate telecommunications circuits.

“Resolve” or “Resolution”

 

The question(s) asked by WSL has been answered by SITA and takes place at the
time when SITA’s answer is sent electronically to WSL

“Scheduled Maintenance”

 

Maintenance scheduled by SITA to occur during low network traffic periods three
to five times per year to implement generic changes to, or generic version
updates of, the Network and lasting an average of five minutes each.

“Service Cover Period”

 

The times during the day when the Service Levels shall apply.

“Service Levels”

 

The service and performance standards as detailed in this Performance Level
Schedule.

“SITA Entry Access Node”

 

The Access Node to which a Connection is linked.

“SITA Exit Access Node”

 

The Access Node to which WSL Host is connected.

 

 

 

“Tail Circuit”

 

A telecommunications circuit or other capacity and attached modems leased from a
PTO — connecting Locations to the Network.

“Third Party Intervention”

 

Intervention by any person not authorized by SITA.

“VPN”

 

Virtual Private Network

“WSL Host”

 

WSL’s computer (s) designated by WSL and located in the place designated by WSL.

 

19

--------------------------------------------------------------------------------


 


SECTION 4                                         APPENDICES

 

20

--------------------------------------------------------------------------------


 

Appendix 1                                   X.25 Frame Relay Service Levels
NTT, NPA and TNTT*

 

--------------------------------------------------------------------------------

*TNTT targets are provided only for information purposes

 

 

Country-to-Country

 

 

 

Contractual

 

 

 

 

 

 

 

 

 

Host

 

Remote

 

NPA

 

X.25 NTT

 

Frame
Relay
NTT

 

TNPA (w DBU)

 

TNTT

 

USA

 

 

 

%

 

ms

 

ms

 

%

 

ms

 

Atlanta

 

Austria

 

99.80

 

225

 

215

 

99.65

 

255

 

 

 

Belgium

 

99.80

 

270

 

165

 

99.65

 

205

 

 

 

Rep of Czech

 

99.80

 

230

 

220

 

99.65

 

260

 

 

 

Denmark

 

99.80

 

145

 

145

 

99.65

 

185

 

 

 

Egypt

 

99.80

 

275

 

265

 

99.65

 

305

 

 

 

Norway

 

99.80

 

165

 

165

 

99.65

 

205

 

 

 

France

 

99.80

 

145

 

145

 

99.65

 

185

 

 

 

Germany

 

99.80

 

135

 

135

 

99.65

 

175

 

 

 

Greece

 

99.80

 

200

 

195

 

99.65

 

235

 

 

 

Guam

 

99.70

 

240

 

230

 

99.55

 

270

 

 

 

Hungary

 

99.80

 

200

 

195

 

99.65

 

235

 

 

 

Iceland

 

99.65

 

145

 

140

 

99.50

 

180

 

 

 

Ireland

 

99.80

 

145

 

145

 

99.65

 

185

 

 

 

Israel

 

99.80

 

170

 

165

 

99.65

 

205

 

 

 

Italy

 

99.65

 

175

 

170

 

99.50

 

210

 

 

 

Kuwait

 

99.80

 

580

 

565

 

99.65

 

605

 

 

 

Luxembourg

 

99.80

 

140

 

140

 

99.65

 

180

 

 

 

Malta

 

99.80

 

140

 

140

 

99.65

 

180

 

 

 

Morocco

 

99.40

 

335

 

320

 

99.25

 

360

 

 

 

Netherlands

 

99.80

 

215

 

215

 

99.65

 

190

 

 

 

Finland

 

99.80

 

140

 

140

 

99.65

 

180

 

 

 

Poland

 

99.70

 

245

 

240

 

99.55

 

195

 

 

 

Portugal

 

99.80

 

200

 

195

 

99.65

 

235

 

 

 

Romania

 

99.30

 

220

 

215

 

99.15

 

255

 

 

 

Russia

 

98.75

 

405

 

390

 

99.60

 

430

 

 

 

Saudi Arabia

 

99.80

 

355

 

345

 

99.65

 

385

 

 

 

Spain

 

99.75

 

165

 

165

 

99.60

 

205

 

 

 

Sweden

 

99.80

 

145

 

145

 

99.65

 

185

 

 

 

Switzerland

 

99.80

 

160

 

160

 

99.65

 

200

 

 

 

Turkey

 

99.30

 

230

 

220

 

99.15

 

260

 

 

 

UK

 

99.80

 

120

 

120

 

99.65

 

160

 

 

21

--------------------------------------------------------------------------------


 

Appendix 2                                   IPVPN RTRRTD CE to PE Service
Levels

 

If CE router in same city as PE router indicative target is 60ms

 

CE Router Name

 

PE Router Name

 

D1 / Interactive Traffic Class
RTRRTD (ms)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Appendix 3                                   IPVPN RTRRTD PE to PE Service
Levels

 

Host A

 

Site B

 

D2 Traffic Class RTRRTD (ms)

Atlanta

 

Australia

 

300

 

 

Austria

 

175

 

 

Belgium

 

145

 

 

China

 

310

 

 

Rep of Czech

 

170

 

 

Denmark

 

150

 

 

Egypt

 

220

 

 

Norway

 

170

 

 

France

 

170

 

 

Germany

 

170

 

 

Greece

 

210

 

 

Guam

 

240

 

 

Hong Kong

 

325

 

 

Hungary

 

170

 

 

Iceland

 

170

 

 

India

 

275

 

 

Ireland

 

150

 

 

Israel

 

274

 

 

Italy

 

165

 

 

Japan

 

255

 

 

Korea

 

280

 

 

Kuwait

 

tbd

 

 

Luxembourg

 

155

 

 

Malta

 

150

 

 

Morocco

 

140

 

 

Netherlands

 

190

 

 

Finland

 

155

 

 

Poland

 

160

 

 

Portugal

 

140

 

 

Romania

 

140

 

 

Russia

 

210

 

 

Saudia Arabia

 

150

 

 

Singapore

 

390

 

 

Spain

 

170

 

 

Sweden

 

200

 

 

Switzerland

 

170

 

 

Turkey

 

275

 

 

Ukraine

 

210

 

 

UK

 

150

 

 

Western Samoa

 

150

 

23

--------------------------------------------------------------------------------


 

Appendix 4           Router Availability - Single CPE/ CE Router connection
without ISDN Dial backup - 99 % Service Level Commitment

 

Australia

Austria

Belgium

Brunei Darussalam

Czech Republic

Denmark

Finland

France

Germany

Gibraltar

Hong Kong

Ireland

Israel

Italy

Japan

Korea (Republic of)

Luxembourg

Malta

Monaco

Netherlands

New Zealand

Northern Mariana Islands

Norway

Portugal

Poland

Singapore

Spain and Canary Islands

Sweden

Switzerland

United Kingdom

 

24

--------------------------------------------------------------------------------


 

Appendix 5           Router Availability - Single CPE/CE Router connection
without ISDN Dial backup - 96 % Service Level Commitment

 

Armenia

China

Egypt

Estonia

Faroe Islands

Ghana

Guam

Hungary

Moldova (Republic of)

Namibia

Nepal

Romania

Russian Federation

Saudi Arabia

Senegal

Seychelles Islands

South Africa

Taiwan (Province of China)

Ukraine

Yugoslavia

 

25

--------------------------------------------------------------------------------


 

ATTACHMENT WF –
WORLDSPAN FORECAST

 

Worldspan
provided Location
Forecast

 

2003

 

2004

 

2005

 

2006

 

2007

 

Argentina

 

30

 

21

 

21

 

12

 

10

 

Aruba

 

5

 

5

 

5

 

5

 

5

 

Australia

 

3

 

1

 

0

 

0

 

0

 

Austria

 

0

 

0

 

0

 

0

 

0

 

Bahamas

 

20

 

0

 

0

 

0

 

0

 

Belgium

 

37

 

14

 

5

 

4

 

3

 

Brazil

 

15

 

3

 

0

 

0

 

0

 

Canada

 

98

 

90

 

82

 

82

 

82

 

Cayman Islands

 

5

 

5

 

0

 

0

 

0

 

China

 

1

 

1

 

1

 

1

 

1

 

Czech

 

1

 

1

 

1

 

1

 

1

 

Denmark

 

38

 

14

 

6

 

4

 

4

 

Dominican Republic

 

4

 

4

 

2

 

2

 

2

 

Egypt *

 

2

 

2

 

2

 

2

 

2

 

El Salvador

 

2

 

2

 

1

 

1

 

1

 

Finland

 

0

 

0

 

0

 

0

 

0

 

France

 

51

 

15

 

6

 

6

 

6

 

Germany

 

53

 

14

 

9

 

9

 

9

 

Greece

 

159

 

111

 

63

 

15

 

5

 

Guam

 

9

 

3

 

3

 

3

 

3

 

Hong Kong

 

5

 

3

 

3

 

3

 

3

 

Hungary

 

14

 

2

 

2

 

2

 

2

 

India

 

1

 

1

 

1

 

1

 

1

 

Ireland

 

137

 

101

 

65

 

29

 

17

 

Israel

 

273

 

165

 

57

 

10

 

5

 

Italy

 

102

 

54

 

10

 

10

 

10

 

Jamaica

 

14

 

0

 

0

 

0

 

0

 

Japan

 

105

 

81

 

57

 

33

 

9

 

Korea

 

65

 

41

 

17

 

3

 

3

 

Malta

 

1

 

1

 

1

 

1

 

1

 

Marshall Islands

 

2

 

0

 

0

 

0

 

0

 

Morocco

 

1

 

0

 

0

 

0

 

0

 

N. Mariana Islands

 

3

 

0

 

0

 

0

 

0

 

Netherlands

 

108

 

60

 

16

 

10

 

5

 

 

1

--------------------------------------------------------------------------------


 

Worldspan
provided Location
Forecast

 

2003

 

2004

 

2005

 

2006

 

2007

 

Norway

 

30

 

3

 

3

 

3

 

3

 

Peru

 

10

 

0

 

0

 

0

 

0

 

Poland

 

33

 

21

 

9

 

5

 

5

 

Portugal

 

5

 

2

 

2

 

2

 

2

 

Puerto Rico

 

5

 

4

 

0

 

0

 

0

 

Romania

 

45

 

33

 

21

 

9

 

3

 

Saudi*

 

6

 

6

 

6

 

6

 

6

 

Singapore

 

5

 

5

 

5

 

5

 

5

 

South Africa*

 

2

 

2

 

2

 

2

 

2

 

Spain

 

21

 

5

 

5

 

5

 

5

 

Sweden

 

51

 

27

 

11

 

7

 

3

 

Switzerland

 

10

 

6

 

2

 

2

 

2

 

Turkey

 

2

 

2

 

2

 

2

 

2

 

UK

 

589

 

469

 

349

 

229

 

109

 

Ukraine

 

1

 

0

 

0

 

0

 

0

 

Uruguay

 

2

 

2

 

2

 

2

 

2

 

Venezuela

 

3

 

0

 

0

 

0

 

0

 

Western Samoa

 

1

 

1

 

1

 

1

 

1

 

Totals

 

2185

 

1403

 

856

 

529

 

340

 

 

Assumptions:

 

These numbers reflect year-end forecasts.

Assume that ultimately only 20%* of the listed locations will require a
dedicated Frame Relay solution.

The remaining locations require low-cost xDSL or broadband solutions.

Egypt, Saudi Arabia and South Africa numbers reflect the current number of
circuits required to connect in-country networks to Worldspan.

 

--------------------------------------------------------------------------------

* As verbalised by WSL to SITA (ATL Dec 2003).

 

2

--------------------------------------------------------------------------------
